Exhibit 10.17

 

TAX PROTECTION AGREEMENT

 

This Tax Protection Agreement (this “Agreement”), dated as of December 28, 2017,
is entered into by and among SPT Dolphin Intermediate LLC, a Delaware limited
liability company (the “Company”); SPT Dolphin Parent LLC, a Delaware limited
liability company (the “Managing Member”); each Transferor identified on Annex A
hereto, as amended and/or supplemented from time to time (each, a “Transferor”);
and each Protected Partner (other than the Transferors) identified on Annex A
hereto, as amended and/or supplemented from time to time.

 

WHEREAS, pursuant to the Contribution Agreement and Escrow Instructions (the
“Contribution Agreement”) by and among the Company, as transferee, Starwood
Property Trust, Inc., a Maryland corporation (“STWD” and, together with the
Managing Member and the Company, the “Starwood Parties”) and the Transferors,
dated as of December 21, 2017, the Transferors are expected to contribute their
interests in each property set forth on Annex B hereto to the Company on the
applicable Closing Date (as defined in the Contribution Agreement) in exchange
for a combination of Units and cash (each, a “Contribution”);

 

WHEREAS, in consideration for the agreement of the relevant Transferors to make
the Contributions of the Protected Properties, the parties hereto desire to
enter into this Agreement;

 

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

Section 1.1             Definitions.

 

Capitalized terms employed herein and not otherwise defined shall have the
meaning assigned to them in the Contribution Agreement or the Company Agreement.

 

(a)          “Accounting Firm” shall have the meaning set forth in
Section 2.4(d)(iii).

 

(b)          “Additional Method” shall mean the allocation of “excess
nonrecourse liability” to any Protected Partners in accordance with the fifth
sentence of Treasury Regulations Section 1.752-3(a)(3), or any applicable
successor provision.

 

(c)          “Agreement” shall have the meaning set forth in the Preamble.

 

(d)          “Applicable Tax Liability” shall mean:

 

(i)        with respect to each Protected Partner that is allocated gain under
Code Section 704(c) with respect to a particular Protected Property as a result
of a breach of Section 2.1(a), an amount equal to the product of (A) the amount
of Built-In Gain allocated to such Protected Partner under Code
Section 704(c) with respect to such Protected Property and the applicable
Contribution as a result of such breach (taking into account any adjustments
under Code Section 743 or 734 to which such Protected Partner is entitled or
that would be available if any applicable intermediate entity classified as a
partnership for U.S. federal income tax purposes had made an election under Code
Section 754) multiplied by (B) the Effective Tax Rate;

 

(ii)       with respect to each Protected Partner that recognizes gain resulting
from a disposition of the Units of such Protected Partner in a Fundamental
Transaction as a result of a breach of Section 2.1(a), an amount equal to the
product of (A) the lesser of (x) the aggregate Built-In Gain attributable to
such Protected Partner with respect to the applicable Protected Properties as of
the applicable Closing Date and (y) the amount of gain recognized by such
Protected Partner from such Fundamental Transaction multiplied by (B) the
Effective Tax Rate, provided, however, that if Built-In Gain has previously been
taken into account under clause (i) of this definition of Applicable Tax
Liability or in a prior Fundamental Transaction with respect to the Protected
Partner, or if such Fundamental Transaction also results in an allocation of
Built-In Gain to the Protected Partner described in clause (i) of this
definition, the amount of Built-In Gain taken into account for purposes of
subclause (A)(x) of this clause (ii) with respect to such Fundamental
Transaction shall be reduced by such amount so taken into account under clause
(i) of this definition prior to or as a result of the Fundamental Transaction or
as a result of any prior Fundamental Transaction (and this proviso shall be
interpreted and applied so as to avoid double counting of Built-In Gain when
calculating any Applicable Tax Liability resulting from a Fundamental
Transaction);





1

--------------------------------------------------------------------------------

 



(iii)           with respect to each Protected Partner that recognizes gain
under Code Section 731 as a result of a breach of Section 2.2(a) with respect to
a Protected Property, an amount equal to the product of (A) the amount of gain
recognized under Code Section 731 by such Protected Partner (but not in excess
of such Protected Partner’s Built-In Gain with respect to such Protected
Property) by reason of such breach multiplied by (B) the Effective Tax Rate.

 

For purposes of calculating the amount of Built-In Gain allocated to a Protected
Partner under Code Section 704(c) with respect to a particular Protected
Property, (i) any “reverse Section 704(c) gain” allocated to such Protected
Partner pursuant to Treasury Regulations Section 1.704-3(a)(6) shall not be
taken into account and (ii) any Built-In Gain recognized by such Protected
Partner pursuant to Code Section 704(c)(1)(B) (i.e., as a result of the
distribution of such Protected Property by the Company to a partner of the
Company other than the Protected Partner) and Code Section 737 (i.e., as a
result of an in-kind distribution made by the Company to the Protected Partner)
shall be taken into account.

 

(e)         “Built-In Gain” shall mean, with respect to a Protected Partner and
a Protected Property at any time, the gain that is allocable to such Protected
Partner pursuant to Code Section 704(c) with respect to such Protected Property
(or, for purposes of clause (ii) of the definition of Applicable Tax Liability
prior to any adjustment pursuant to the proviso of such clause (ii), the gain
that would be allocable to such Protected Partner under Code Section 704(c) with
respect to such Protected Property if such Protected Property were sold by the
Company in a taxable sale for fair market value as of the applicable Closing
Date on which such Protected Property was transferred to the Company). The
initial fair market value and Built-In Gain for each Transferor with respect to
each Protected Property is set forth on Annex B hereto, as amended and/or
supplemented from time to time. For the avoidance of doubt and notwithstanding
the foregoing, the parties acknowledge that any Applicable Tax Liability is
calculated with reference to the Built-In Gain for the applicable Protected
Partner and Protected Property immediately prior to the breach (to the extent
recognized as a result of the breach) and the initial Built-In Gain for a
Protected Property will be reduced over time to the extent required under
Treasury Regulations Section 1.704-3 or in connection with any redemptions
pursuant to the Company Agreement, but in all events such Built-In Gain shall
not be greater than the Built-In Gain as of the applicable Closing Date on which
such Protected Property was transferred to the Company determined after taking
into account any gain required to be recognized by any Protected Partner on such
Closing Date as a result of the transactions contemplated by the Contribution
Agreement.

 

(f)         “Closing Date” shall have the meaning set forth in the Contribution
Agreement.

 

(g)         “Code” means the Internal Revenue Code of 1986, as amended.

 

(h)         “Company” shall have the meaning set forth in the Preamble.

 

(i)          “Company Agreement” shall mean the Limited Liability Company
Agreement of the Company, dated as of December 28, 2017, and as thereafter
amended or restated.

 

(j)          “Consistent Amendment” shall have the meaning set forth in
Section 2.2(b).

 

(k)         “Contribution” shall have the meaning set forth in the Recitals.

 

(l)          “Contribution Agreement” shall have the meaning set forth in the
Recitals.

 

(m)        “Debt Guarantee” means a guarantee in such form as may be acceptable
to the Protected Partners, the Company, and the applicable lender to which such
guarantee relates; provided that the Protected Partners and the Company agree
that the form of guarantee in Annex E hereto is deemed to be reasonably
acceptable to the Protected Partners and the Company.

 

(n)         “Debt Notification Event” means, with respect to a Nonrecourse
Indebtedness, any transaction (i) in which such liability shall be refinanced,
otherwise repaid (excluding for this purpose, scheduled payments of principal
occurring prior to the maturity date of such liability and any refinancing
occurring on any Closing Date), or owned or guaranteed (excluding any customary
nonrecourse “carve-out” guaranty) by any of the Managing Member or one or more
of its Affiliates or (ii) that accelerates the maturity date of such Nonrecourse
Indebtedness to a date that is prior to the earlier of (A) the end of the
Protected Period; or (B) the expiration of a Debt Guarantee with respect to such
Nonrecourse Indebtedness.

 

(o)          “Effective Tax Rate” shall mean, with respect to a Protected
Partner who is entitled to receive a payment under Section 2.4(a), the highest
combined individual U.S. federal, state and local income tax rate applicable to
individuals resident in the state of Florida in respect of the income or gain
that gave rise to such payment, taking into account the character and type of
the income recognized in the hands of the Protected Partner for the taxable year
in which the transaction giving rise to such taxes occurred, the varying tax
rates applicable to different categories of taxable income and gain and to
different taxable years in which taxable income or gain is recognized, and
taking into account the deductibility of state and local taxes for U.S. federal
income tax purposes to the extent permitted, provided, however, that in the case
of a Protected Partner that is a C corporation for U.S. federal income tax
purposes, the Effective Tax Rate shall be based on the combined U.S. federal,
state and local corporate income tax rate applicable in respect of the income or
gain that gave rise to such payment, taking into account any of the assumptions
described above as are applicable to such entity. Such tax rate shall include,
if applicable, the Medicare tax on unearned income (currently 3.8%) pursuant to
Section 1411 of the Code.





2

--------------------------------------------------------------------------------

 



(p)          “Existing Property Debt” shall mean, for each Protected Property,
the indebtedness to which such Protected Property was subject immediately prior
to the time of the Contribution of such Protected Property, including as set
forth as applicable on Schedules 3 and 4 of the Contribution Agreement, as
amended and/or supplemented from time to time.

 

(q)          “Final Determination” means (i) a decision, judgment, decree or
other order by any court of competent jurisdiction, which decision, judgment,
decree or other order has become final after all allowable appeals by either
party to the action have been exhausted or after the time for filing such
appeals has expired, (ii) a binding settlement agreement entered into in
connection with an administrative or judicial proceeding, (iii) the expiration
of the time for instituting a claim for a refund or adjustment, or if such a
claim was filed, the expiration of the time for instituting suit with respect
thereto or (iv) the expiration of the time for instituting suit with respect to
a claimed deficiency or adjustment.

 

(r)           “Fundamental Transaction” means a merger, consolidation or other
combination of the Company with or into any other entity (including by reason of
any transfer of ownership interests in the Company), a transfer of all or
substantially all of the assets of the Company (including by reason of a
transfer of entities or properties owned directly or indirectly by the Company),
any reclassification, recapitalization or change of the outstanding equity
interests of the Company, a conversion of the Company into another form of
entity, or any other strategic transaction undertaken by the Company pursuant to
which the Units of a Protected Partner are required to be exchanged for cash or
equity in any other entity. Notwithstanding the above, a Fundamental Transaction
shall not include (i) any transaction to the extent that as part of such
transaction a Protected Partner is offered (whether or not such offer is
accepted) consideration that would not result in the recognition of Built-In
Gain by such Protected Partner, determined as if the consideration were accepted
by the Protected Partner, or (ii) a redemption of Units pursuant to Section 8.6,
8.7(c) or 8.7(d) of the Company Agreement, or other conversion of Units into
cash or REIT Shares by a Protected Partner (other than pursuant to a deemed
exercise pursuant to Sections 8.7(a) or 8.7(b) of the Company Agreement).

 

(s)           “Government Entity” means any nation or government, any state,
province or other political subdivision thereof, and any agency, authority,
department, board, tribunal, commission or instrumentality thereof, and any
person exercising executive, legislative, judicial, regulatory or administration
functions of or pertaining to any of the foregoing.

 

(t)           “Guarantee Permissible Liability” means a liability with respect
to which the lender permits a guarantee.

 

(u)          “Guaranteed Liability” means any Nonrecourse Indebtedness that is
guaranteed, in whole or in part, by one or more Protected Partners in accordance
with Section 2.2(b).

 

(v)          “Individual Guarantee Cap” means, with respect to each Protected
Partner, such Protected Partner’s allocable Requested Debt Amount, as set forth
on Annex C hereto, as amended and/or supplemented from time to time.

 

(w)          [Intentionally Omitted.]

 

(x)          “Minimum Debt Amount” shall mean, with respect to each Protected
Property, the Existing Property Debt minus any scheduled amortization payments
that would have been required to be paid under the terms of such Existing
Property Debt prior to the maturity of such Existing Property Debt (but not
including payments otherwise due at maturity of such Existing Property Debt,
which shall be refinanced as applicable during the Protected Period in
accordance with Section 2.2(f)). The initial Minimum Debt Amount with respect to
each Protected Property is set forth on Annex C hereto, as amended and/or
supplemented from time to time.

 

(y)          “Nonrecourse Indebtedness” shall mean, with respect to a Protected
Property, indebtedness that is a “nonrecourse liability” of the Company within
the meaning of Treasury Regulations Section 1.752-1(a)(2) and to which the
Protected Property is subject for purposes of Treasury Regulations
Section 1.752-3.

 

(z)           “Pass Through Entity” means a partnership, disregarded entity,
grantor trust or S corporation for U.S. federal income tax purposes.

 

(aa)         “Permitted Disposition” means a sale, exchange or other disposition
of Units (i) by a Protected Partner: (a) to such Protected Partner’s children,
spouse, ex-spouse or issue; (b) to a trust for such Protected Partner or such
Protected Partner’s children (including adopted children), spouse or issue;
(c) in the case of a trust that is a Protected Partner, to its beneficiaries, or
any of them, whether current or remainder beneficiaries, or to any successor
trust or trusts for the benefit of the same beneficiaries; (d) to a revocable
inter vivos trust of which such Protected Partner is a trustee; (e) in the case
of any partnership or limited liability company that is a Protected Partner, to
its partners or members; and/or (f) in the case of any corporation that is a
Protected Partner, to its shareholders, and (ii) by a party described in clauses
(a), (b), (c), (d), (e), or (f) to a partnership, limited liability company or
corporation of which the only partners, members or shareholders, as applicable,
are parties described in clauses (a), (b), (c), (d), (e), or (f); provided,
however, that a Permitted Disposition shall not include (A) any sale, exchange
or other disposition of Units to any “tax-exempt entity” within the meaning of
Code Section 168(h) or that would otherwise cause all or any portion of any
Company property to be classified as “tax-exempt use property” within the
meaning of Code Section 168(h) or (B) any other disposition that is prohibited
under the Company Agreement.





3

--------------------------------------------------------------------------------

 



(bb)        “Permitted Transferee” means a Person that is a permitted transferee
for purposes of a transaction qualifying as a Permitted Disposition.

 

(cc)         “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.

 

(dd)        “Proceeding” shall have the meaning set forth in Section 3.4.

 

(ee)         “Protected Partner” shall mean (i) each Transferor, (ii) each other
Person who holds Class A Units and who acquired such Units from a Transferor or
another Protected Partner in a Permitted Disposition in which such Person’s
adjusted basis in such Units, as determined for U.S. federal income tax
purposes, is determined, in whole or in part, by reference to either (x) the
adjusted basis of such Transferor or other Protected Partner in such Units or
(y) the adjusted basis of such Person’s interest in such Transferor or other
Protected Partner, and who has notified the Company of its status as a Protected
Partner (with this condition being deemed to be satisfied for the Intermediate
Substituted Non-Managing Members, the Second Intermediate Substituted
Non-Managing Members, the Third Intermediate Substituted Non-Managing Members,
the Fourth Intermediate Substituted Non-Managing Members, the Fifth Intermediate
Substituted Non-Managing Members, the Sixth Intermediate Substituted
Non-Managing Members and the Subsequent Substituted Non-Managing Members
admitted to the Company pursuant to Section 11.3(c) of the Company Agreement),
provided that all documentation reasonably requested by the Company or the
Managing Member to verify such status, to any update any Annex by the Managing
Member, to become a signatory to, and agree to the terms and conditions of, this
Agreement, has been provided; and (iii) with respect to a Protected Partner that
is a Pass Through Entity, and solely for purposes of computing the amount to be
paid under Section 2.4(a) with respect to such Protected Partner and without
duplication of any amount otherwise payable to such Protected Partner under
Section 2.4(a), any Person who (x) holds an interest in such Protected Partner,
either directly or through one or more Pass Through Entities, and (y) is
required to include all or a portion of the income of such Protected Partner in
its own gross income; provided, however, that in the event that multiple Persons
may be treated as Protected Partners under this Section 1.1(dd) with respect to
any particular Unit as a result of any transfer of such Unit (including pursuant
to Section 11.3(c) of the Company Agreement), (A) in no event will the
definition of Protected Partner under this Section 1.1(dd) or for any other
purpose of this Agreement be construed in a manner that would result in the
payment of any duplicative amounts; and (B) in the event of any overlapping
claims by any such Persons that are attributable to such Unit, the Company shall
be entitled to treat the Protected Partner that first made such claim as the
sole Protected Partner to the extent of such overlapping claim for all purposes
of this Agreement and shall not be required to make any payments under this
Agreement to any other Protected Partners to the extent of such overlapping
claim (it being understood that the Protected Partners shall resolve any
disputes as to such overlapping claims amongst themselves and shall have no
claims against the Company with respect thereto, which claims instead must be
brought against the Protected Partner that first made such claim and to whom the
Company makes any payment in accordance with this Agreement); provided, further
that no Intermediate Substituted Non-Managing Member, Second Intermediate
Substituted Non-Managing Member, Third Intermediate Substituted Non-Managing
Member, Fourth Intermediate Substituted Non-Managing Member, Fifth Intermediate
Substituted Non-Managing Member or Sixth Intermediate Substituted Non-Managing
Member shall be treated as a Protected Partner unless, at or prior to the Second
Tranche Closing, such Intermediate Substituted Non-Managing Member, Second
Intermediate Substituted Non-Managing Member, Third Intermediate Substituted
Non-Managing Member, Fourth Intermediate Substituted Non-Managing Member, Fifth
Intermediate Substituted Non-Managing Member or Sixth Intermediate Substituted
Non-Managing Member has provided to the Managing Member all of the information
required to have been provided by such Member to the Company at the First
Tranche Closing under such Member’s Unitholder Questionnaire that was not so
provided by such Member at such Closing, and upon such information having been
provided to the Managing Member in accordance with the foregoing, such
applicable Substituted Non-Managing Member, Second Intermediate Substituted
Non-Managing Member, Third Intermediate Substituted Non-Managing Member, Fourth
Intermediate Substituted Non-Managing Member, Fifth Intermediate Substituted
Non-Managing Member, or Sixth Intermediate Substituted Non-Managing Member shall
become a Protected Partner in accordance with the terms of this Agreement,
effective as of the date of this Agreement.

 

(ff)         “Protected Period” shall mean the period commencing on the First
Tranche Closing Date and ending on September 30, 2027; provided, however, that
the Protected Period shall end prior to September 30, 2027, with respect to the
Units received by any Transferor (whether then held by such Transferor or any
other Protected Partner) on any Closing Date, and with respect to any equity
interests attributable thereto that are treated as Units under clause (ii) of
the definition of “Units,” to the extent that there is a Final Determination
that all or any portion of the Contribution occurring on such Closing Date did
not qualify for tax-deferred treatment under Code Section 721.

 





4

--------------------------------------------------------------------------------

 



(gg)        “Protected Property” shall mean the property set forth on Annex B
hereto, as amended and/or supplemented from time to time, transferred to the
Company by a Transferor in a Contribution and any interest therein owned by the
Company, and any property acquired by the Company in a transaction pursuant to
which the tax basis of such property is determined in whole or in part by
reference to the tax basis of such Protected Property.

 

(hh)        “REIT” shall mean the Managing Member or any of its Affiliates,
including STWD.

 

(ii)          “Representative” shall have the meaning set forth in the Company
Agreement.

 

(jj)          “Requested Debt Amount” means, with respect to any Protected
Partner and Protected Property, the portion of the Minimum Debt Amount with
respect to such Protected Property that is requested to be allocated to such
Protected Partner; provided that the Requested Debt Amount shall not exceed the
lesser of (i) product of the Minimum Debt Amount with respect to such Protected
Property, multiplied by such Protected Partner’s Class A Percentage Interest or
(ii) the then applicable amount necessary to prevent the recognition of Built-In
Gain to such Protected Partners under Section 465, Section 707(a)(2)(B),
Section 731 or Section 752 of the Code and Treasury Regulations.

 

(kk)        “STWD” means Starwood Property Trust, Inc., a Maryland corporation.

 

(ll)          “STWD Guaranty” has the meaning set forth in the Company
Agreement.

 

(mm)      “Tax Claim” shall have the meaning set forth in Section 3.4.

 

(nn)        “Tax Protected Period Transfer” shall have the meaning set forth in
Section 2.1(a).

 

(oo)        “Transferor” shall mean the persons designated on Annex A hereto, as
amended and/or supplemented from time to time, as receiving Units on an
applicable Closing Date.

 

(pp)        “Treasury Regulations” means the income tax regulations under the
Code, whether such regulations are in proposed, temporary or final form, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).

 

(qq)        “Units” means (i) the units in the Company that were received by the
Transferors on account of the Contribution that were distributed to the
Intermediate Substituted Non-Managing Members (and, in certain cases, the Second
Intermediate Substituted Non-Managing Members, the Third Intermediate
Substituted Non-Managing Members, the Fourth Intermediate Substituted
Non-Managing Members, the Fifth Intermediate Substituted Non-Managing Members,
and the Sixth Intermediate Substituted Non-Managing Members) and further
distributed to the Subsequent Substituted Non-Managing Members and (ii) equity
interests in an entity treated as a partnership for U.S. federal income tax
purposes received by any Protected Partner in exchange for Units pursuant to a
Fundamental Transaction with respect to which the Protected Partner’s tax basis
in such equity interests is determined in whole or in part with reference to the
Protected Partner’s tax basis in such Units.

 

ARTICLE II

 

RESTRICTIONS RELATING TO PROTECTED PROPERTIES.

 

Section 2.1            Restrictions on Dispositions of Protected Properties.

 

(a)           Except as otherwise provided in this Section 2.1 and subject to
Section 2.4, during the Protected Period, neither the Company nor any entity in
which the Company holds a direct or indirect interest will consummate (i) a
sale, transfer, exchange, or other disposition of any Protected Property or any
interest therein held by the Company directly or indirectly in a transaction
that results in an allocation to any Protected Partner of all or any portion of
its Built-In Gain with respect to such Protected Property under Code
Section 704(c) (including any portion thereof recognized under Code
Section 704(c)(1)(B)), (ii) a distribution by the Company to a Protected Partner
that results in the recognition of all or any portion of the Protected Partner’s
Built-In Gain with respect to a Protected Property under Code Section 737, or
(iii) any Fundamental Transaction that would result in the recognition of gain
by any Protected Partner (any such disposition under clause (i), distribution
under clause (ii) or Fundamental Transaction under clause (iii) taking place
during the Protected Period, a “Tax Protected Period Transfer”); provided
however, that if a Representative (in his or her capacity as such) expressly
consents to such Tax Protected Period Transfer in writing, the Company shall not
be deemed to be in breach of its obligations hereunder regarding such Tax
Protected Period Transfer with respect to the Protected Partners, and no payment
shall be due under Section 2.4(a) as a result of such Tax Protected Period
Transfer with respect to any Protected Partner.

 





5

--------------------------------------------------------------------------------

 



(b)          Section 2.1(a) shall not apply to any Tax Protected Period Transfer
in a transaction in which no gain is allocated to or required to be recognized
by a Protected Partner, including a transaction qualifying under Code
Section 1031, Code Section 351 or Code Section 721 (or any successor statutes)
if no gain is allocated to or required to be recognized by such Protected
Partner in such transaction, provided however that, subject to the limitations
set forth in this Agreement, this Agreement shall thereafter apply with respect
to the property received by the Company in such transaction to the extent such
property is received in exchange for property contributed by such Protected
Partner.

 

(c)          Section 2.1(a) shall not apply to any Tax Protected Period Transfer
as a result of the condemnation or other taking (including a casualty) of a
Protected Property by a Government Entity in an eminent domain or condemnation
proceeding or otherwise, provided that, if the proceeds of such condemnation or
other taking (including a casualty) exceed $500,000, determined separately with
respect to each applicable occurrence, the Company shall use commercially
reasonable efforts to structure such condemnation or other taking (including a
casualty) as either a tax-free like-kind exchange under Code Section 1031 or a
tax-free reinvestment of proceeds under Code Section 1033, provided further
that, regardless of the amount of such proceeds, in no event shall the Company
be obligated to acquire, rehabilitate or invest in any property that it
otherwise would not have acquired, rehabilitated or invested in.

 

Section 2.2           Obligation to Maintain Nonrecourse Indebtedness.

 

(a)         Except as otherwise provided in this Section 2.2 and subject to
Section 2.4, during the Protected Period, with respect to each Protected
Property then held by the Company, the Company shall maintain, directly or
indirectly, an amount of Nonrecourse Indebtedness secured by such Protected
Property or to which the Protected Property is otherwise subject for purposes of
Treasury Regulations Section 1.752-3(a) in an amount that is not less than the
Minimum Debt Amount with respect to such Protected Property, and the Company
shall allocate such Nonrecourse Indebtedness to the Protected Partners in
accordance with Section 752 of the Code and the Treasury Regulations. Annex C
hereto sets forth, with respect to each Protected Property, each Protected
Partner’s Requested Debt Amount with respect to such Protected Property. To the
extent a Protected Partner is required (in accordance with

 

Section 2.2(b)) to guarantee any Nonrecourse Indebtedness in order to be
allocated its Requested Debt Amount and does not do so (except to the extent
such failure to do so is the direct result of a failure by the Company to use
reasonable efforts to cause the lender to agree to the Debt Guarantee form or
other mutually agreed upon form to the extent required in accordance with
Section 2.2(b)), the Company shall not be treated as having breached its
obligation under this Section 2.2(a) to the extent of such failure. The Minimum
Debt Amount may be decreased over time (as reasonably determined by the Company)
to an amount that reflects the then applicable amount necessary to prevent the
recognition of Built-In Gain to such Protected Partners under Section 465,
Section 707(a)(2)(B), Section 731 or Section 752 of the Code and Treasury
Regulations.

 

(b)          During the Protected Period, each Protected Partner shall have the
right, but not the obligation, upon forty-five (45) days’ written notice, to
offer a Debt Guarantee of one or more Nonrecourse Indebtednesses in an aggregate
amount up to the Individual Guarantee Cap with respect to such Protected
Partner, and the Company shall use reasonable efforts, at such Protected
Partner’s expense, to cause the applicable lender to agree to accept such Debt
Guarantee in the form attached hereto as Annex E or in such other form as may be
acceptable to the Protected Partner, the Company, and the applicable lender;
provided that the Company makes no representation or warranty that the
applicable lender accepted or shall accept any such Debt Guarantee. In
connection with any request by any Protected Partner to offer a Debt Guarantee,
the parties hereto hereby agree as follows:

 

(i)        If such lender agrees to accept such Debt Guarantee, then, as a
condition to the execution and delivery of such Debt Guarantee, the applicable
Protected Partner(s), the Company and the applicable lender will enter into an
agreement (in form and substance satisfactory to the applicable lender and
reasonably satisfactory to the Company and the Protected Partner(s)) under which
such Protected Partner(s) shall confirm that (x) such Protected Partner(s) will
have no approval right in connection with or relating to the Debt Guarantee with
respect to any modification or amendment to any of the loan documents evidencing
and/or securing the applicable loan, and (y) the applicable Debt Guarantee will
remain in full force and effect with respect to the loan documents evidencing
and/or securing such loan, including any and all modifications or amendments
thereto, without a contemporaneous approval, confirmation or ratification by
such Protected Partner(s).

 

(ii)       If a Protected Partner executes a Debt Guarantee in a form acceptable
to the Company and the applicable lender under the Guaranteed Liability, the
Company shall deliver a copy of such Debt Guarantee to such lender promptly
after receiving such copy from the relevant Protected Partner.

 





6

--------------------------------------------------------------------------------

 



(iii)      Any Protected Partner delivering a Debt Guarantee pursuant to this
Section 2.2(b) shall promptly reimburse the Company and the Managing Member for
all reasonable costs and expenses (including any amounts charged to the Company
by the applicable lender) incurred by the Company and Managing Member in
complying with this Section 2.2(b).

 

(iv)      If, at any time, any Protected Partner executes and delivers a Debt
Guarantee to a lender in accordance with this Section 2.2(b), and if,
notwithstanding the provisions of any agreement entered into in accordance with
clause (i) of this Section 2.2(b), in connection with a proposed modification or
amendment to the related loan documents the applicable lender requests from the
applicable Protected Partner(s) a confirmation and ratification of the Debt
Guarantee, then, provided that the proposed modification or amendment is a
Consistent Amendment (hereinafter defined), the applicable Protected Partner(s)
will ratify and confirm that the Debt Guarantee remains in full force and effect
and shall not be impacted, terminated or modified in any way as a result of such
loan modification (other than modifications that occur pursuant to Section 6(a)
of the form of Debt Guarantee annexed hereto as Annex E) and such Protected
Partner(s) will execute and deliver such written consent, confirmation and
ratification no later than five (5) Business Days after being requested to do so
by the Company. In the event that a Protected Partner fails to ratify and
confirm a Debt Guarantee in accordance with this Section 2.2(b)(iv), then (i)
the Managing Member may, in its discretion and to the extent permitted by law,
reduce the portion (if any) of such Guaranteed Liability that is allocable to
such Protected Partner for purposes of Section 752 of the Code; and (ii)
regardless of any actions taken by the Managing Member pursuant to the preceding
clause (i), the Company shall, with respect to such Protected Partner, be deemed
to have satisfied in full its obligations under Section 2.2 with respect to such
Nonrecourse Indebtedness for all purposes of this Agreement (and shall have no
obligation to such Protected Partner under Section 2.4(a)(ii) of this Agreement
with respect to the Nonrecourse Indebtedness to which such Debt Guarantee
relates).

 

(v)       Prior to entering into any amendment or modification to the loan
documents evidencing a Guaranteed Liability, the Company will deliver to each
Protected Partner(s) that has at that time delivered a Debt Guarantee that
remains outstanding with respect to such Guaranteed Liability, a brief summary
of the key business terms of such amendment or modification. Such Protected
Partner(s) shall have five (5) Business Days (x) to solicit any additional
information from the Company regarding the amendment or modification and (y) to
object to such amendment or modification, but the Protected Partner(s) shall be
entitled to object only if such Protected Partner(s) conclude, in such Protected
Partner(s)’ reasonable discretion, that solely as a result of such proposed
amendment or modification, there would be a reduction in the amount of such
Guaranteed Liability that would be allocated to such Protected Partner(s) under
Section 752 of the Code and the Treasury Regulations thereunder (as compared to
the amount of such Guaranteed Liability that would be so allocated to such
Protected Partner(s) in the absence of such modification or amendment), it being
understood and agreed that Protected Partner(s) shall have no other basis upon
which to object to the proposed modification or amendment. Any such objection
shall be delivered to the Company in writing prior to the expiration of such
five (5) Business Day period and shall explain the specific basis for such
objection. If the Company receives any such objection notice, the Company will
not enter into the proposed amendment or modification, and any future revisions
to the proposed amendment or modification shall be subject to the approval
process set forth in this clause (v). If the Protected Partner(s) either notify
the Company that the Protected Partner(s) do not object to the proposed business
terms, or if Protected Partner(s) fail to respond during such five (5) Business
Day period, then the Company shall be permitted to enter into the proposed
amendment or modification, and such Protected Partner(s) shall be deemed to have
approved such proposed amendment or modification (any such proposed amendment or
modification, a “Consistent Amendment”).

 

In no event shall the aggregate amount of all Debt Guarantees executed by all
Protected Partners with respect to any Protected Property exceed the applicable
Requested Debt Amounts with respect to such Protected Property. The Company
shall not be liable for any taxes incurred by any Protected Partner as a result
of the failure of such Protected Partner to exercise its rights under this
Section 2.2(b). Notwithstanding any other provision of this Agreement, the
Company shall be deemed to have satisfied its obligation under Section 2.2(a) to
maintain an amount of Nonrecourse Indebtedness at least equal to the Minimum
Debt Amount at any given time if the Company maintained at such time an amount
of Nonrecourse Indebtedness that are Guarantee Permissible Liabilities at least
equal to the aggregate Individual Guarantee Caps of all Protected Partners at
such time.

 

(c)         During the Protected Period, the Company shall not allow a Debt
Notification Event to occur unless the Company provides at least thirty (30)
days’ prior written notice (a “Section 2.2 Notice”) to each Protected Partner
that has executed a Debt Guarantee with respect to Nonrecourse Indebtedness to
which the Debt Notification Event relates and that may be affected thereby. The
Section 2.2 Notice shall describe the Debt Notification Event and designate one
or more Nonrecourse Indebtednesses (having an aggregate principal amount and
remaining term that is not less than the principal amount and remaining term of
the Guaranteed Liability to which the Debt Notification Event Relates) that may
be guaranteed by the Protected Partners pursuant to Section 2.2(b) of this
Agreement. Any Protected Partner that desires to execute a Debt Guarantee
following the receipt of a Section 2.2 Notice shall provide the Company with
notice thereof within fifteen (15) days after the date of the Section 2.2
Notice, it being understood that the forty-five day notification requirement of
Section 2.2(b) shall not apply to a Debt Guarantee request made by a Protected
Partner in response to a Section 2.2 Notice.

 





7

--------------------------------------------------------------------------------

 



(d)         Neither the Managing Member nor the Company makes any representation
or warranty to any Protected Partner concerning the treatment or effect of any
Debt Guarantee under federal, state, local, or foreign tax law, and neither the
Managing Member nor any of its Affiliates nor the Company bears any
responsibility for any tax liability of any Protected Partner or Affiliate
thereof that is attributable to a reallocation, by a taxing authority, of debt
subject to a Debt Guarantee, including pursuant to a Consistent Amendment. In
furtherance of, and without limiting, the foregoing, neither the Managing Member
nor any of its Affiliates nor the Company makes any representation or warranty
to any Protected Partner that providing a Debt Guarantee entered into pursuant
to this Agreement will be respected for federal income tax purposes as providing
any Protected Partner with an allocation of any such Guaranteed Liability for
purposes of Section 752 of the Code or as causing any Protected Partner to be
considered “at risk” with respect to such Guaranteed Liability for purposes of
Section 465 of the Code, including as a result of the lender’s acceptance or
non-acceptance of such guarantee. The Company shall reasonably cooperate, at the
Protected Partners’ expense, with the Protected Partners to determine the amount
of Company liabilities that the Company intends to allocate to the Protected
Partners under Section 752 of the Code and the Regulations.

 

(e)         The Company shall be permitted to make any payments required under
the terms of each Existing Property Debt prior to the maturity thereof, and
notwithstanding any other provision of this Agreement, the Company shall be
deemed to satisfy its obligations under Section 2.2(a) and under Section 2.2(f)
with respect to a Protected Property for so long and to the extent that it
maintains the Existing Property Debt for such Protected Property (other than
scheduled amortization pursuant to the terms of such Existing Property Debt
prior to, but not in connection with, payments due at maturity of such Existing
Property Debt).

 

(f)         Except as otherwise provided in this Section 2.2, and subject to
Section 2.4, prior to the maturity date of the Existing Property Debt for a
Protected Property the Company may, and no later than the maturity date of such
Existing Property Debt for a Protected Property the Company shall, refinance
such Existing Property Debt with Nonrecourse Indebtedness secured by the
applicable Protected Property having an outstanding balance that will remain at
an amount that is at least equal to the Minimum Debt Amount for such Protected
Property.

 

(g)         Notwithstanding anything to the contrary herein, but subject to
Section 2.4, the Company shall have the right to refinance the Existing Property
Debt for any Protected Property with Nonrecourse Indebtedness not described in
Section 2.2(f), but only if the amount of Nonrecourse Indebtedness that is
allocated to the Protected Partners with respect to such Protected Property
under Treasury Regulations Section 1.752-3 is not less than the amount of
Nonrecourse Indebtedness that would have been allocated to such Protected
Partners under Treasury Regulations Section 1.752-3 if the Company had
maintained an amount of Nonrecourse Indebtedness secured by such Protected
Property not less than the Minimum Debt Amount with respect to such Protected
Property.

 

(h)         A failure to comply with Section 2.2(a)-(g) shall not be a breach
under this Agreement and shall not entitle any Protected Partner to a payment
under Section 2.4  to the extent that (i) the failure does not reduce the amount
of Nonrecourse Indebtedness that is allocated to the Protected Partner under
Treasury Regulations Section 1.752-3 below such Protected Partner’s Requested
Debt Amount (taking into account Debt Guarantees requested by such Protected
Partner), (ii) the failure arises as a result of the condemnation or other
taking of the Protected Property by a Government Entity in an eminent domain or
condemnation proceeding or otherwise, (iii) the failure results from an
obligation to perform under a guarantee that was caused by a pre-existing
condition with respect to the Protected Property, (iv) the failure arises as a
result of a casualty event with respect to a Protected Property in connection
with which a lender requires any insurance proceeds or other related awards be
applied to any loan secured by the applicable Protected Property thereby
reducing the amount of Nonrecourse Indebtedness allocable to one or more
Protected Partners with respect to such Protected Property or (v) the failure
arises as a result of the transfer of any Units by any Person (including,
without limitation, as a result of any transfer resulting from a Foreclosure
Event or as a result of any transfers by the Transferors, the Intermediate
Substituted Non-Managing Members, the Second Intermediate Substituted
Non-Managing Members, the Third Intermediate Substituted Non- Managing Members,
the Fourth Intermediate Substituted Non-Managing Members, the Fifth Intermediate
Substituted Non-Managing Members, or the Sixth Intermediate Substituted
Non-Managing Members pursuant to Section 11.3(c) of the Company Agreement);
provided however, that in the case of a condemnation or other taking of
Protected Property pursuant to clause (ii) or a casualty event pursuant to
clause (iv), the Company shall use commercially reasonable efforts to replace
such Nonrecourse Indebtedness securing such Protected Property with other
Nonrecourse Indebtedness that is allocated to each applicable Protected Partner
pursuant to Treasury Regulations Section 1.752-3 in the same amounts as
allocated prior to such event.

 

(i)           With respect to each (and any) Nonrecourse Indebtedness described
in Section 2.2(a) with respect to a Protected Property, any “excess nonrecourse
liability” shall be allocated in the 1%/99% ratio provided for in Section 6.2(b)
of the Company Agreement; provided, however, that if and to the extent with
respect to any taxable year of the Company during the Protected Period, the
Managing Member determines (in its reasonable discretion) that the use of the
Additional Method would avoid any such Protected Partner recognizing all or a
portion of its share of Built-In Gain, the Managing Member shall cause the
Company





8

--------------------------------------------------------------------------------

 



to first allocate such “excess nonrecourse liability” to such Protected Partners
in accordance with the Additional Method (but not in an amount exceeding the
remaining amount of Built-In Gain allocable to such Protected Partners with
respect to such Protected Property, after taking into account the allocation
pursuant to Treasury Regulations Section 1.752-3(a)(2)). Notwithstanding
anything to the contrary in this Agreement, the Managing Member shall not be
deemed to have breached this Section 2.2(i) with respect to any taxable year of
the Company unless (i) a Protected Partner has notified the Managing Member in
writing, no later than ten (10) Business Days after receiving its Schedule K-1
with respect to such taxable year, that the Company’s failure to allocate
“excess nonrecourse liability” to such Protected Partner in accordance with the
Additional Method would cause such Protected Partner to recognize all or a
portion of its share of Built-In Gain during such taxable year, (ii) the
Protected Partner has provided the Managing Member with all information and
supporting documentation reasonably necessary for the Managing Member to
conclude that the Company’s failure to so allocate “excess nonrecourse
liability” to such Protected Partner would result in the recognition of all or a
portion of such Built-In Gain; and (iii) the Managing Member nevertheless fails
to cause the Company to modify the allocation of such “excess nonrecourse
liability” accordingly.

 

Section 2.3        Annexes; Procedural Matters

 

(a)          Annex B sets forth (or will pursuant to Section 2.3(c) set forth),
with respect to each of the Protected Properties anticipated to be transferred
to the Company, an estimated computation of :

 

(i)          the initial Built-In Gain amount with respect to each such
Protected Property as of the date of this Agreement (the “Initial Built-In
Gain”);

 

(ii)         each Protected Partner’s adjusted tax basis in each such Protected
Property as of December 31, 2016 and as of the date of this Agreement (the “Tax
Basis Amount”);

 

(iii)         each Protected Partner’s share of the aggregate Built-In Gain with
respect to each such Protected Property as of the date of this Agreement (the
“Built-In Gain Share”);

 

(iv)         each Protected Partner’s expected initial tax capital account in
the Units received by such Protected Partner with respect to each such Protected
Property (the “Tax Capital Amount”); and

 

(v)          the amount of any adjustments under Section 734 or 743 that could
affect the calculation of an Applicable Tax Liability with respect to each such
Protected Property as of December 31, 2016, and as of the date of this Agreement
(the “734/743 Adjustment Amount”).

 

(b)          Annex C sets forth (or will pursuant to Section 2.3(c) set forth),
with respect to each Protected Property anticipated to be transferred to the
Company, (i) an estimated computation of the Minimum Debt Amount based on the
scheduled amortization payments required to be paid under the terms of the
Existing Property Debt with respect to each such Protected Property prior to the
maturity of such Existing Property Debt (the “Allocable Minimum Debt Amount”)
and (ii) each Protected Partner’s Requested Debt Amount with respect to such
Protected Property.

 

(c)          In the event that, as of the date of this Agreement, Annex B or
Annex C omits any information with respect to any Intermediate Substituted
Non-Managing Member, Second Intermediate Substituted Non-Managing Member, Third
Intermediate Substituted Non-Managing Member, Fourth Intermediate Substituted
Non-Managing Member, Fifth Intermediate Substituted Non-Managing Member, or
Sixth Intermediate Substituted Non-Managing Member, the Transferors shall, as
soon as practicable, but in any event no later than the First Tranche Closing,
provide to the Managing Member all information (together with any supporting
documentation reasonably requested by the Managing Member), in form and
substance reasonably satisfactory to the Managing Member, that is necessary for
the completion of Annex B and Annex C with respect to each Intermediate
Substituted Non-Managing Member, Second Intermediate Substituted Non-Managing
Member, Third Intermediate Substituted Non-Managing Member, Fourth Intermediate
Substituted Non-Managing Member, Fifth Intermediate Substituted Non-Managing
Member, or Sixth Intermediate Substituted Non-Managing Member; provided that it
shall not be unreasonable for the Managing Member to disagree with and refuse to
accept any information provided by the Transferors pursuant to this Section
2.3(c) to the extent such information is inconsistent with the information set
forth on Annex B or Annex C as of the date of this Agreement.

 

(d)          As soon as practicable, but in any event no later than thirty (30)
days prior to each Closing Date, the applicable Transferors may, with respect to
the Protected Properties being transferred on such Closing Date, prepare and
deliver to the Managing Member an adjustment statement setting forth any revised
calculation of the Initial Built-In Gain, the Tax Basis Amount, the Built-In
Gain Share, the Tax Capital Amount, the 734/743 Adjustment Amount, the Allocable
Minimum Debt Amount and the Requested Debt Amounts, in each case to the extent
attributable to accrued depreciation or amortization or debt service between the
date of this Agreement and such Closing Date. In the event that the Managing
Member notifies a





9

--------------------------------------------------------------------------------

 



Transferor of any objections to such Initial Built-In Gain, Tax Basis Amount,
Built-In Gain Share, Tax Capital Amount, 734/743 Adjustment Amount, Allocable
Minimum Debt Amount or Requested Debt Amounts, the Representatives and the
Managing Member shall reasonably cooperate with one another to make further
adjustments to such estimated Initial Built-In Gain, Tax Basis Amount, Built-In
Gain Share, Tax Capital Amount, 734/743 Adjustment Amount, Allocable Minimum
Debt Amount and/or Requested Debt Amounts, as applicable. The estimated Initial
Built-In Gain, Tax Basis Amount, Built-In Gain Share, Tax Capital Amount,
734/743 Adjustment Amount, Allocable Minimum Debt Amount and Requested Debt
Amounts, as revised to reflect (i) the correction of any errors identified by
the Transferors in an amount not exceeding $25,000 in the aggregate (taking into
account all other corrections under this clause (i)); or (ii) any reasonable
objections of the Managing Member, shall, subject to Section 2.3(e) below, be
considered final and binding for purposes of this Agreement.

 

(e)          Notwithstanding anything to the contrary in Section 4.1, the
Managing Member may, in its reasonable discretion:

 

(i)           update and/or supplement any Annex hereto to reflect any changes
to Transferors, the Protected Partners or the Protected Properties in accordance
with the terms of this Agreement and the Contribution Agreement;

 

(ii)          update and/or supplement Annex B and Annex C to reflect the
adjustments contemplated by Section 1.1(e),  Section 1.1(w),  Section 1.1(ff),
and this Section 2.3; and

 

(iii)         update and/or supplement Annex E to reflect any changes
contemplated by Section 1.1(l).

 

(f)           Each Transferor and Protected Partner shall, and shall cause the
Representatives to, cooperate with all reasonable requests for documentation
supporting the calculation of the Initial Built-In Gain, the Tax Basis Amount,
the Built-In Gain Share, the Tax Capital Amount, the 734/743 Adjustment Amount,
the Allocable Minimum Debt Amount and the Requested Debt Amounts with respect to
each Protected Property and the Transferors and Protected Partners shall, and
shall cause the Representatives to, cause any information reasonably requested
by the Company to be provided as promptly as is reasonably practicable after
receipt of such request, including, without limitation, the following
information regarding each of the fixed assets (depreciable and non-depreciable)
comprising the Protected Property to the extent not already provided to the
Company: (A) cost and additions from inception, (B) accumulated depreciation,
(C) depreciation method used and (D) useful life remaining.

 

(g)          Neither the Company nor the Managing Member nor any of its
Affiliates shall be required to comply with or otherwise satisfy the provisions
of Section 2.4(i) with respect to any recognized income or gain resulting from
any failure by a Transferor or Protected Partner to satisfy (or cause the
Representatives to satisfy) any obligations under Section 2.3(f), to the extent
such failure to comply directly results in a recognition of income or gain by a
Protected Partner that otherwise would not have occurred but for such failure;
or (ii) with respect to any incomplete or incorrect information provided in
connection with the preparation of any Annex hereto or otherwise provided under
this Section 2.3.

 

Section 2.4           Indemnification; Liability.

 

(a)          Payment for Breach. Except as otherwise provided in this Agreement:

 

(i)           In the event of a Tax Protected Period Transfer described in
Section 2.1(a) or a breach by the Company of an agreed upon reporting position
in Section 3.1(a) or Section 3.1(b), the Company shall pay to such Protected
Partner an amount equal to the sum of (A) the Applicable Tax Liability (if any)
attributable to such Tax Protected Period Transfer or breach, plus (B) an
estimated amount equal to the aggregate federal, state, and local income taxes
payable by the Protected Partner as a result of the receipt of any payment
required under the preceding clause (A) and this clause (B), calculated by
applying the Effective Tax Rate that applies with respect to any such additional
income.

 

(ii)          In the event of a breach of Section 2.2(a) that causes a Protected
Partner to recognize gain under Code section 731, the Company shall pay to such
Protected Partner an amount equal to the sum of (A) the Applicable Tax Liability
(if any) attributable to such breach, plus (B) an estimated amount equal to the
aggregate federal, state, and local income taxes payable by the Protected
Partner as a result of the receipt of any payment required under the preceding
clause (A) and this clause (B), calculated by applying the Effective Tax Rate
that applies with respect to any such additional income.

 





10

--------------------------------------------------------------------------------

 



Any payments due under this Section 2.4(a) shall be paid in accordance with
Section 2.4(d). Payment of any such amounts and any other amounts owed by the
Company under this Agreement shall be guaranteed by STWD pursuant to the STWD
Guaranty.

 

(b)          Exclusive Remedy. The parties hereto agree and acknowledge that the
payment obligations of the Company pursuant to Section 2.4(a) hereof shall
constitute liquidated damages for any breach by the Company of this Agreement,
and shall be the sole and exclusive remedy of the Protected Partners for any
such breach of this Agreement. No Protected Partner shall bring any claim for
specific performance under this Agreement for any breach of this Agreement,
other than a claim for performance of the payment obligations set forth in this
Section 2.4, or bring a claim against any Person that acquires a Protected
Property from the Company in violation of Section 2.1(a).

 

(c)          Limitations.

 

(i)        For the avoidance of doubt, the Company shall not be liable to any
Protected Partner for any income or gain (A) allocated to such Protected Partner
with respect to Units that is not the result of a breach by the Company of its
obligations or agreements under this Agreement, (B) resulting from distributions
by the Company made with respect to all holders of Class A Units, (C) resulting
from the receipt (or deemed receipt) of cash or other property on any Closing
Date (including any portion of such cash received or deemed received that is
intended to be treated as a reimbursement of capital expenditures or the
assumption of any “qualified liabilities” as defined in Treasury Regulation
Section 1.707-5(a)(6)), (D) resulting from the transfers by the Transferors, the
Intermediate Substituted Non-Managing Members, the Second Intermediate
Substituted Non-Managing Members, the Third Intermediate Substituted
Non-Managing Members, the Fourth Intermediate Substituted Non-Managing Members,
the Fifth Intermediate Substituted Non-Managing Members, or the Sixth
Intermediate Substituted Non-Managing Members pursuant to Section 11.3(c) of the
Company Agreement, or (E) to the extent of a Final Determination that is
contrary to the tax reporting positions provided for in Section 3.1(a) or
Section 3.1(b).

 

(ii)       No officer, director, member, or employee of the Company, STWD, the
Managing Member or any of their respective affiliates shall have any liability
for any breach of the obligations and agreements of the Company under this
Agreement.

 

(iii)      Except to the extent arising as a result of the Company’s breach of
its obligations under Section 2.1,  Section 2.2,  Section 3.1(a) or
Section 3.1(b) of this Agreement, the Protected Partners shall not be entitled
to indemnification from the Company for any tax liabilities incurred as a result
of any tax authority treating any portion of the Contribution as a taxable
exchange (rather than a tax-deferred contribution) for purposes of any tax laws
(and notwithstanding Section 3.1(a) or Section 3.1(b)).

 

(iv)      To the extent an imputed underpayment under Code Section 6225 is
assessed against the Company and such assessment implicates the terms of, or
payments that have been made or that could be required to be made pursuant to,
this Agreement, the parties hereto shall reasonably cooperate as necessary to
preserve the economic arrangement intended by the terms of this Agreement to the
maximum extent possible, and the parties hereto (and any successor to a party
hereto) acknowledge and agree that the preservation of the intended economic
arrangement includes, without limitation, preventing any party from receiving a
windfall or from having to pay duplicate damages and ensuring that, except as
required by Section 2.4(c)(iii) above, the Company does not bear any cost,
expense or liability associated with a challenge of the tax treatment described
in Section 3.1 or any challenge to the treatment of any Debt Guarantee (which
costs, expenses and liabilities shall instead be borne by the Protected
Partners).

 

(v)       In the event that (A) a Protected Partner holds equity received in a
Fundamental Transaction in which the Protected Partner recognizes gain but such
equity is treated as Units by reason of clause (ii) of the definition of “Units”
 (e.g., in a partially taxable Fundamental Transaction) or (B) a property is
treated as Protected Property by reason of being acquired in a transaction
pursuant to which the tax basis of such property is determined in whole or in
part by reference to the tax basis of Protected Property (e.g., in a partially
taxable transaction), appropriate adjustments shall be made to any payments
required under this Agreement so that the Company is not required to make any
payment that would result in receipt of a windfall or to pay duplicate damages
with respect to such Units or Protected Property.

 

(d)          Payment and Dispute Resolution Matters With Respect to
Section 2.4(a).

 

(i)        In the event that there has been a breach by the Company of any of
its obligations under this Agreement during the Protected Period for which
payment is required under Section 2.4(a), the Company shall provide to each
Representative notice of the breach as soon as reasonably practicable
thereafter. As soon as reasonably practicable





11

--------------------------------------------------------------------------------

 



after giving notice described in the preceding sentence (subject to delay
pending the receipt of any information requested pursuant to the penultimate
sentence of this Section 2.4(d)(i)), the Company shall be obligated to
(A) provide each Representative with a detailed calculation of the amount due
under Section 2.4(a) with respect to such breach for each of the Protected
Partners, and (B) provide each Representative with such evidence or verification
as such Representative may reasonably require as to the items necessary to
confirm the calculation of such amounts. The Protected Partners shall, and shall
cause the Representatives to, cooperate with the Company and to provide any
information reasonably requested by the Company in order to assist the Company
in making the calculations required under this Section 2.4(d)(i) with respect to
each breach, including without limitation information relating to adjustments
under Code Sections 743 and 734, and information relating to the computation of
the Effective Tax Rate, and, subject to obtaining such cooperation, the Company
shall, subject to Section 2.4(d)(ii), finalize the calculation of the amount due
to each Protected Partner with respect to the breach as soon as reasonably
practicable; provided, however, that to the extent the Protected Partners fail
to provide (or fail to cause the Representatives to provide) information, the
Company may make any good faith assumptions with respect to matters for which it
does not have adequate information as a result of such failure. Once such
amounts have been finalized in accordance with this Section 2.4(d)(i) and (ii),
the Company shall promptly pay the amounts so due with respect to the breach to
the relevant Protected Partners.

 

(ii)       If the Company has breached or violated any of the covenants set
forth in this Agreement (or a Protected Partner asserts that the Company has
breached or violated any of the covenants set forth in this Agreement), the
Protected Partner shall cause the Representatives to negotiate in good faith
with the Company to resolve any disagreements regarding any such breach or
violation and the amount of damages, if any, payable to the Protected Partners
under Section 2.4(a). If the Company and the Representatives agree as to a
breach or covenant violation but disagree as to the amount of damages payable
under Section 2.4(a), and such disagreement cannot be resolved through such
negotiations, the Company shall consult with its accountants to determine a
reasonable calculation of the amount of damages payable, which determination
shall be binding absent a determination to the contrary by the Accounting Firm
(as defined below) in accordance with this Section 2.4(d) that the Company acted
unreasonably.

 

(iii)      If any disagreement between the Company and one or more Protected
Partners as to whether the Company breached or violated any covenant in this
Agreement with respect to such Protected Partners, or any allegation that the
Company’s determination of damages with respect to such Protected Partners was
not reasonable cannot be resolved within sixty (60) days after the receipt of a
notice of disagreement from the aggrieved party, the Company and the
Representatives shall jointly retain an accounting firm (an  “Accounting Firm”)
 selected by the Company from a list prepared by the Representatives within
thirty (30) days following expiration of such sixty (60) day period of five
independent accounting firms. Each accounting firm on such list must be
comprised of at least one hundred fifty (150) certified public accountants, and
two of the accounting firms on such list must be “Big Four” accounting firms;
provided, however, that (i) the requirement for such list to include two Big
Four accounting firms shall only apply to the extent that at least two of Big
Four accounting firms are not then representing, and have not in the three years
prior to the due date of such list represented, the Company and/or the REIT with
respect to income tax return preparation or the audit of financial statements,
(ii) the Company shall inform the Representatives of which of the Big Four
accounting firms is providing or has during such period provided such
representation, and (iii) if the Representatives do not provide a list meeting
the requirements of this sentence within such thirty (30) day period the Company
may select any nationally recognized accounting firm to serve as the Accounting
Firm for the relevant disputes. The Accounting Firm will act as an arbitrator to
resolve as expeditiously as possible all points of any such disagreement
(including, without limitation, whether a breach of any of the covenants set
forth in this Agreement has occurred and, if so, whether the Company’s
determination of the amount of damages to which the Protected Partner is
entitled as a result thereof under Section 2.4(a) was reasonable). All
determinations made by the Accounting Firm with respect to the resolution of any
breach or violation of any of the covenants set forth in this Agreement and the
reasonableness of the amount of damages payable to the Protected Partners under
Section 2.4(a) shall be final, conclusive and binding on the Company and the
Protected Partners. If the Accounting Firm determines that the Company’s
calculation of damages was not reasonable, the Accounting Firm shall calculate
the proper amount required to be paid. The fees and expenses of any Accounting
Firm incurred in connection with any such determination with respect to any
dispute between the Company and the Protected Partners shall be borne fifty
percent (50%) by the Company and fifty percent (50%) by the Protected Partners.
For the avoidance of doubt, the Company shall not be liable for any fees or
expenses of any Accounting Firm with respect to any challenge of the tax
treatment described in Section 3.1 or with respect to any Debt Guarantee. Each
Protected Partner shall cause the Representatives to take any and all actions
contemplated to be taken by such Representatives under this Section 2.4(d)(iii).

 

Section 2.5           Protected Property Effective Date. For the avoidance of
doubt, the restrictions and undertakings under this Article II with respect to
any Protected Property and any associated Nonrecourse Indebtedness with respect
to such Protected Property shall not be effective until the applicable Closing
Date on which such Protected Property is transferred to the Company (or
applicable Opco Sub).





12

--------------------------------------------------------------------------------

 



ARTICLE III

 

TAX TREATMENT AND REPORTING; TAX PROCEEDINGS; IMPUTED

UNDERPAYMENTS.

 

Section 3.1           Tax Treatment of Transaction

 

(a)          The parties hereto agree that, for U.S. federal income tax purposes
(and for purposes of analogous state and local taxes imposed on, or measured in
whole or in part by, federal taxable income), (i) the transfer of each of the
Protected Properties to the Company will be reported on their respective
applicable income tax returns as in part a taxable sale of the Protected
Properties and in part a tax-deferred contribution under Code Section 721 of the
Protected Properties to the Company exchange for Units, all in accordance with
Sections 2.8 and 2.9.1 of the Contribution Agreement and (ii) the contributions
by Transferors to the Company (or the applicable Opco Subs, as defined in the
Contribution Agreement) shall be treated by the Parties for reporting purposes
as having been made subject to the Designated Mortgage Loans (as defined in the
Contribution Agreement) in accordance with Section 2.9.4 of the Contribution
Agreement. The parties further agree that Schedule 8A to the Contribution
agreement sets forth, with respect to each Protected Property, the amount of
Designated Mortgage Loans that the parties intend to treat for federal income
tax reporting purposes (and for purposes of any analogous state or local taxes
imposed on or measured by federal taxable income) as “qualified liabilities”
within the meaning of Treasury Regulation Section 1.707-5(a)(6).

 

(b)          No party hereto shall take any position in any U.S. federal, state,
or local income tax returns or for any income tax purposes that is contrary to
the characterization described in this Section 3.1 or in Section 2.9.1 of the
Contribution Agreement, unless such position is otherwise required by a change
in applicable tax law, a change in interpretation of applicable tax law, or a
change in facts, or pursuant to a Final Determination.

 

(c)          Despite the undertakings by the Company to treat the transfer of
the Protected Properties to the Company in part as a tax-deferred contribution
under Code Section 721 (in the manner and to the extent required under this
Section 3.1 or under Section 2.9 of the Contribution Agreement) in preparing its
tax returns for federal income tax reporting purposes, the Company makes no, and
the Transferors acknowledge that the Company is not making any, representation
or warranty as to the correctness of that treatment, and the Company undertakes
no liability or responsibility under this Agreement, the Contribution Agreement
or otherwise to the Transferors, concerning the federal, state, or local tax
consequences of the transactions contemplated by the Contribution Agreement,
including without limitation the treatment of any cash distributions made
thereunder as being in reimbursement of preformation expenditures within the
meaning of Treasury Regulation Section 1.707-4(d) (despite their having been
identified as such on Schedule 8 to the Contribution Agreement) or the treatment
of any portion of the Existing Property Debt as “qualified liabilities” within
the meaning of Treasury Regulation Section 1.707-5(a)(6) to which the Protected
Properties are subject (or treated as subject to) at the time of their transfer
to the Company (despite their having been identified as such on Schedule 8A to
the Contribution Agreement).

 

Section 3.2           Tax  Advice. Each party hereto acknowledges and agrees
that it has not received and is not relying upon tax advice from any other party
hereto, and that it has and will continue to consult its own tax advisors.
Section 3.1 notwithstanding, the Company makes no representation or warranty as
to the proper treatment of any Contribution, or the consequences of the
transactions and elections contemplated by the Agreement, the Company Agreement
and the Contribution Agreement, for U.S. federal income tax purposes or any
other tax purposes.

 

Section 3.3           Intentionally Omitted.

 

Section 3.4           Tax Audits. If any claim, demand, assessment (including a
notice of proposed assessment) or other assertion is made with respect to taxes
against any Protected Partner the calculation of which involves a matter covered
in this Agreement (“Tax Claim”)  or if a Protected Partner receives any notice
from any jurisdiction with respect to any current or future audit, examination,
investigation or other proceeding (“Proceeding”)  involving the Protected
Partners that otherwise could involve a matter covered in this Agreement, then
the Protected Partners, as applicable, shall promptly notify the Company of such
Tax Claim or Proceeding. With respect to any payment previously paid pursuant to
Section 2.4(a), if any Tax Claim or Proceeding causes a change in the amount
that should have been paid by the Company to any Protected Partner pursuant to
Section 2.4(a), then (i) if there is an increase in the amount that should have
been paid by the Company to such Protected Partner, the Company shall pay to
such Protected Partner any incremental amount of damages resulting from such
increase, or (ii) if there is a decrease in the amount that was owed by the
Company to such Protected Partner, such Protected Partner shall pay to the
Company any incremental decrease in the amount of damages previously paid to
such Protected Partner, in each case as calculated pursuant to Section 2.4(a) 
and subject to the limitations in this Agreement, including in Section 2.4(c);
provided, however, that if (x) a Protected Partner fails to provide notice to
the Company of such Tax Claim or Proceeding where it is reasonably expected to
potentially increase the amount owed by the Company to any Protected Partner or
(y) the Protected Partners breach any of their obligations under Section 3.5,
then the amount of any such increase in the amount owed by the Company to the
Protected Partner shall not be taken into account and shall not be paid by the
Company to the Protected Partner.

 





13

--------------------------------------------------------------------------------

 



Section 3.5           Participation in Tax Proceedings.

 

(a)          The Company shall have the right to participate, at its own
expense, in any Tax Claims or Proceedings that relate to a matter that is
covered by this Agreement, and the Protected Partners (as applicable) shall not
settle or otherwise resolve any such matter without the Company’s prior written
consent, which consent shall not be unreasonably withheld or delayed. The
Protected Partners (as applicable) shall keep the Company reasonably informed of
the details and status of any such Tax Claims and Proceedings (including
providing the Company with copies of all written correspondence that they
receive regarding such matter).

 

(b)          The Company shall notify the Representatives of any Proceeding
against the Company in which the applicable tax authority challenges the tax
treatment provided for under Section 3.1 or Section 2.9 of the Contribution
Agreement. The Company shall keep the Representatives reasonably informed as to
the status of such Proceeding to the extent (and only to the extent) that the
Proceeding relates to the tax treatment provided for under Section 3.1  or
Section 2.9 of the Contribution Agreement (including providing each
Representative with copies of all material written correspondence that it
receives regarding such tax treatment), and the Company shall consult in good
faith with the Representatives before it settles or otherwise resolves any such
matter relating to the tax treatment provided for under Section 3.1 or
Section 2.9 of the Contribution Agreement; provided that in no event shall the
Company be required to delay any such settlement or resolution.

 

Section 3.6           Book Depreciation. For any asset with a tax basis of zero
that is treated as being contributed to the Company pursuant to Code Section 721
as part of the Contribution, the Company shall calculate the “book depreciation”
for such asset pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(g)(3) as if such asset were purchased on the
applicable Closing Date for cash equal to its Allocated Value, as set forth on
Annex B hereto.

 

ARTICLE IV

 

GENERAL PROVISIONS

 

Section 4.1           Amendments.

 

(a)          No provision of this Agreement (including the Annexes) may be
amended or modified except by an instrument in writing executed by the Company,
the Managing Member, and the Consent of Class A Members (as defined in the
Company Agreement). Any such written amendment or modification will be binding
upon the Company, the Managing Member, each Transferor and each Protected
Partner. Notwithstanding the foregoing, amendments to the Annexes hereto may be
made by the Managing Member in accordance with Section 2.3(e).

 

Section 4.2           Appointment of Representative.

 

Each Transferor and Protected Partner agrees as a condition to becoming a
beneficiary to this Agreement that it will be represented by the Representatives
authorized to act on behalf of such Transferor and/or Protected Partner pursuant
to Section 1.126 of the Company Agreement, and agrees that such Representatives
alone will represent and act on behalf of such Transferor and/or Protected
Partner and any successor in interest to the Units received by such Transferor
and/or Protected Partner or to equity attributable to such Units and treated as
Units under clause (ii) of the definition thereof (and each hereby irrevocably
appoints or shall be deemed to irrevocably appoint the Representatives as his,
her, or its representatives) for the purpose of receiving any notice or giving
any notice, consent, approval or waiver required or contemplated in this
Agreement, and each agrees that the Company shall be fully entitled to rely
conclusively on any such notice, consent, approval, waiver or other
determination by the Representatives as an action by the appointed and
authorized representative of the applicable Protected Partners. Each Transferor
and Protected Partner shall cause the Representatives to take such actions as
are contemplated to be taken by such Representatives pursuant to this Agreement
and shall be liable for any action or omission of any such Representatives.

 

Section 4.3           Assignment.

 

No Protected Partner shall assign this Agreement or its rights hereunder to any
Person without the prior written consent of the Company, which consent shall not
be unreasonably withheld, conditioned or delayed, provided that any such
assignment undertaken without such consent shall be null and void. For the
avoidance of doubt, any transfer of Units by a Protected Partner shall be
governed by the terms of the Company Agreement.

 





14

--------------------------------------------------------------------------------

 



Section 4.4           Addresses and Notices

 

Any notice, demand, request or report (each a “Notice”) required or permitted to
be given or made to a Member or Assignee under this Agreement shall be in
writing and shall be given by one of the methods prescribed in this Section 4.4
to the party at the address for such party set forth in the books and records of
the Company, or such other address of which the party shall specify by Notice to
the Company. All Notices shall be deemed to be duly given: (a) at the time of
delivery, if such Notice is personally delivered; or (b) on the next Business
Day, if such Notice is sent by a nationally recognized overnight delivery
service, such as Federal Express, with next day delivery prepaid; or (c) upon
receipt of delivery, if such Notice is transmitted by facsimile, e-mail or other
electronic transmission prior to 5:00 p.m. Pacific time, so long as on the same
day as the facsimile, e-mail or other electronic delivery, an additional written
copy addressed to the intended recipient is deposited for delivery with a
nationally recognized overnight delivery service. If any Notice is not received
or cannot be delivered due to a change in address of the intended recipient, of
which Notice was not properly given to the sending party, or due to a refusal to
accept by the intended recipient, such Notice shall be effective on the date
delivery is attempted.

 

Section 4.5           Dispute Resolution

 

Any controversy, dispute, or claim of any nature arising out of, in connection
with, or in relation to the interpretation, performance, enforcement or breach
of this Agreement shall be governed by Section 15.18 of the Company Agreement.

 

Section 4.6           Titles and Captions

 

All article or section titles or captions in this Agreement are for convenience
only. They shall not be deemed part of this Agreement and in no way define,
limit, extend or describe the scope or intent of any provisions hereof. Except
as specifically provided otherwise, references to “Articles” and “Sections” are
to Articles and Sections of this Agreement.

 

Section 4.7           Pronouns and Plurals

 

Whenever the context may require, any pronoun used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa.

 

Section 4.8           Further Action

 

The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be reasonably necessary or appropriate
to achieve the purposes of this Agreement.

 

Section 4.9           Binding Effect

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

Section 4.10         Creditors

 

None of the provisions of this Agreement shall be for the benefit of, or shall
be enforceable by, any creditor of any party.

 

Section 4.11         Waiver

 

No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver of any such
breach or any covenant, duty, agreement or condition.

 

Section 4.12         Counterparts

 

This Agreement may be executed in counterparts, all of which together shall
constitute one agreement binding on all of the parties hereto, notwithstanding
that all such parties are not signatories to the original or the same
counterpart. Each party shall become bound by this Agreement immediately upon
affixing its signature hereto.

 





15

--------------------------------------------------------------------------------

 



Section 4.13         Applicable Law

 

This Agreement shall be construed and enforced in accordance with and governed
by the laws of the State of Delaware, without regard to the principles of
conflicts of law.

 

Section 4.14         Invalidity of Provisions

 

If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality or enforceability of other
remaining provisions contained herein shall not be affected thereby.

 

Section 4.15         Entire Agreement

 

This Agreement, the Contribution Agreement and the Company Agreement contain the
entire understanding and agreement among the parties with respect to the subject
matter of this Agreement and the rights, interests and obligations of the
parties. In the case of any conflict between either the Company Agreement or the
Contribution Agreement, on the one hand, and this Agreement, on the other hand,
in relation to any matter addressed in this Agreement, this Agreement shall
prevail.

 

Section 4.16         No Rights as Stockholders.

 

Nothing contained in this Agreement shall be construed as conferring upon the
holders of the Units any rights whatsoever as stockholders of the REIT,
including, without limitation, any right to receive dividends or other
distributions made to stockholders of the REIT or to vote or to consent or to
receive notice as stockholders in respect of any meeting of stockholders for the
election of directors of the REIT or any other matter; provided, however, that
nothing contained herein shall preclude any holder of Units which is also a
stockholder of the REIT from possessing and exercising all rights conferred on
stockholders of the REIT in its capacity as a stockholder of the REIT.

 

Section 4.17         No Third-Party Rights Created Hereby

 

The provisions of this Agreement are solely for the purpose of defining the
interests of the parties, inter se; and no other person, firm or entity (i.e., a
party who is not a signatory hereto or a permitted successor to such signatory
hereto) shall have any right, power, title or interest by way of subrogation or
otherwise, in and to the rights, powers, title and provisions of this Agreement.

 

Section 4.18         Venue

 

Each party hereto agrees that all judicial proceedings brought arising out of or
relating to this Agreement or any party’s obligations hereunder may only be
brought in any state or federal court of competent jurisdiction in the State of
Delaware, and each party accepts generally and unconditionally the exclusive
jurisdiction and venue of such courts.

 

Section 4.19         Attorneys’ Fees

 

Except as otherwise set forth in this Agreement, in the event that any party
hereto brings an action or proceeding (including any arbitration) against any
other party to enforce or interpret any of the covenants, conditions, agreements
or provisions of this Agreement, the prevailing party in such action or
proceeding shall be entitled to recover all reasonable costs and expenses of
such action or proceeding, including, without limitation, attorneys’ fees,
charges, disbursements and the fees and costs of expert witnesses.

 

Section 4.20         Construction.

 

The parties acknowledge that each party and its counsel have reviewed and
revised this Agreement and that the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement or any amendment or Annex
hereto.

 

 

 



16

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

[SIGNATURES ARE ON THE FOLLOWING PAGES]

 

 

 

 

 

 

 

AFFORDABLE/GLEN OAKS, LTD.,

 

a Florida limited partnership

 

 

 

By:

Bull Dolphin Glen Oaks LLC,

 

 

its general partner

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

 

Name:

Louis E. Vogt

 

 

 

Title:

Authorized Signatory

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

SADDLEBROOK AT PALM BEACH, LTD.,

 

a  Florida limited partnership

 

 

 

By:

Bull Dolphin Saddle Brook LLC,

 

 

its general partner

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

 

Name:

Louis E. Vogt

 

 

 

Title:

Authorized Signatory

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

BRECKENRIDGE COMMON, LTD.,

 

a Florida limited partnership

 

 

 

By:

Bull Dolphin Breckenridge Commons LLC,

 

 

its general partner

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

 

Name:

Louis E. Vogt

 

 

 

Title:

Authorized Signatory

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

SPRING HARBOR, LTD.,

 

a Florida limited partnership

 

 

 

By:

Bull Dolphin Spring Harbor LLC,

 

 

its general partner

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

 

Name:

Louis E. Vogt

 

 

 

Title:

Authorized Signatory

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

AFFORDABLE/WHISTLER’S COVE, LTD.,

 

a Florida limited partnership

 

 

 

By:

Bull Dolphin Whistler’s Cove LLC,

 

 

its general partner

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

 

Name:

Louis E. Vogt

 

 

 

Title:

Authorized Signatory

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

AVALON RESERVE, LTD.,

 

a Florida limited partnership

 

 

 

By:

BRM Avalon Reserve, LLC

 

 

its general partner

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

 

Name:

Louis E. Vogt

 

 

 

Title:

Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

CAMELIA POINTE, LTD.,

 

a Florida limited partnership

 

 

 

By:

BRM Camellia Pointe, LLC,

 

 

its general partner

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

 

Name:

Louis E. Vogt

 

 

 

Title:

Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

CYPRESS RIDGE, LTD.,

 

a Texas limited partnership

 

 

 

By:

BRM Cypress Ridge, LLC,

 

 

a general partner

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

 

Name:

Louis E. Vogt

 

 

 

Title:

Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

HICKORY POINTE, LTD.,

 

a Florida limited partnership

 

 

 

By:

BRM Hickory Pointe, LLC,

 

 

its general partner

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

 

Name:

Louis E. Vogt

 

 

 

Title:

Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

HIDDEN CREEK VILLAS, LTD.,

 

a Florida limited partnership

 

 

 

By:

BRM Hidden Creek, LLC,

 

 

its general partner

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

 

Name:

Louis E. Vogt

 

 

 

Title:

Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

MAGNOLIA POINTE, LTD.,

 

a Florida limited partnership

 

 

 

By:

BRM Magnolia Pointe, LLC,

 

 

its general partner

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

 

Name:

Louis E. Vogt

 

 

 

Title:

Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

METRO PLACE, LTD.,

 

a Florida limited partnership

 

 

 

By:

BRM Metro Place, LLC,

 

 

its general partner

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

 

Name:

Louis E. Vogt

 

 

 

Title:

Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

METRO PLACE II, LTD.,

 

a Florida limited partnership

 

 

 

By:

BRM Metro Place II, LLC,

 

 

its general partner

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name:

Louis E. Vogt

 

 

Title:

Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

OSPREY RIDGE APARTMENTS, LTD.,

 

a Florida limited partnership

 

 

 

By:

BRM Osprey Ridge, LLC,

 

 

its general partner

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name:

Louis E. Vogt

 

 

Title:

Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

PALMETTO DUNES, LTD.,

 

a Florida limited partnership

 

 

 

By:

BRM Palmetto Dunes, LLC,

 

 

its general partner

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name :

Louis E. Vogt

 

 

Title:

Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

PARK AVENUE VILLAS, LTD.,
a Florida limited partnership

 

 

 

By:

BRM Park Avenue, LLC,

 

 

its general partner

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name:

Louis E. Vogt

 

 

Title:

Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

POINTE VISTA, LTD.,

 

a Florida limited partnership

 

 

 

By:

BRM Pointe Vista, LLC,

 

 

its general partner

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name:

Louis E. Vogt

 

 

Title:

Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

POINTE VISTA II, LTD.,
a Florida limited partnership

 

 

 

By:

BRM Pointe Vista II, LLC,

its general partner

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name:

Louis E. Vogt

,

 

Title:

Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

LAKE PROVIDENCE, LTD.,
a Florida limited partnership

 

 

 

By:

BRM Lake Providence, LLC,

its general partner

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name:

Louis E. Vogt

 

 

Title:

Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

SAND LAKE POINTE APARTMENTS, LTD.,
a Florida limited partnership

 

 

 

By:

BRM Sand Lake Pointe, LLC,

its general partner

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name:

Louis E. Vogt

 

 

Title:

Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

WEST POINTE VILLAS, LTD.,

 

a Florida limited partnership

 

 

 

By:

BRM West Pointe, LLC,

 

 

its general partner

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

WATERFORD POINTE

 

APARTMENTS, LTD.,

 

a  Florida limited partnership

 

 

 

By:

BRM Waterford Pointe, LLC,

 

 

its general partner

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

HOMESTEAD COLONY

 

LIMITED PARTNERSHIP,

 

a Texas limited partnership

 

 

 

By:

BRM Florida Homestead, LLC,

 

 

its general partner

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

CONGRESS PARK

 

LIMITED PARTNERSHIP,

 

a Texas limited partnership

 

 

 

By:

BRM Florida Congress, LLC,

 

 

its general partner

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

REAMS ROAD LIMITED PARTNERSHIP,

 

a Florida limited partnership

 

 

 

By:

BRM Florida Buena Vista Place I, LLC,

 

 

its general partner

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

BUENA VISTA AT CYPRESS

 

POINT LIMITED PARTNERSHIP,

 

a Texas limited partnership

 

 

 

By:

BRM Florida Buena Vista Pointe, LLC,

 

 

its general partner

 

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

 

Name:

Louis E. Vogt

 

 

 

Title:

Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

REAMS ROAD II LIMITED PARTNERSHIP,
a Florida limited partnership

 

 

 

By:

BRM Florida Buena Vista Place II, LLC,
its general partner

 

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

 

Name:

Louis E. Vogt

 

 

 

Title:

Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

MARINER’S COVE APARTMENTS

 

ASSOCIATES, LTD.,

 

a Florida limited partnership

 

 

 

By:

BRM Southeast Mariner’s Cove GP, LLC,

 

 

a general partner

 

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

 

Name:

Louis E. Vogt

 

 

 

Title:

Authorized Signatory

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

DOLPHIN PROPERTIES & INVESTMENTS

 

KW LLC,

 

a Florida limited liability company

 

 

 

By:

Dolphin Properties & Investments LLC, a Florida limited
liability company, its sole member

 

 

 

 

 

 

By:

/s/ William M. Murphy

 

 

 

Name:

William M. Murphy

 

 

 

Title:

Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

DOLPHIN PROPERTIES & INVESTMENTS TCR LLC,

 

a Florida limited liability company

 

 

 

By:

Dolphin Properties & Investments LLC, a Florida limited
liability company, its sole member

 

 

 

 

 

 

By:

/s/ William M. Murphy

 

 

 

Name:

William M. Murphy

 

 

 

Title:

Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

DOLPHIN PROPERTIES & INVESTMENTS

 

#1 LLC,

 

a Florida limited liability company

 

 

 

By:

Dolphin Properties & Investments LLC,  a

 

 

Florida limited liability company, its sole member

 

 

 

 

 

 

 

 

By:

/s/ William M. Murphy

 

 

Name: William M. Murphy

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

DOLPHIN PROPERTIES & INVESTMENTS

 

#12 LLC,

 

a Florida limited liability company

 

 

 

By:

Dolphin Properties & Investments LLC, a

 

 

Florida limited liability company, its sole member

 

 

 

 

 

 

 

 

By:

/s/ William M. Murphy

 

 

 

Name: William M. Murphy

 

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

DOLPHIN PROPERTIES & INVESTMENTS

 

LLC,

 

a Florida limited liability company

 

 

 

 

 

By:

/s/ William M. Murphy

 

 

 

Name: William M. Murphy

 

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

VOGT FAMILY TRUST, LLC,

 

a Florida limited liability company

 

 

 

 

 

 

 

By:

/s/ James H. Vogt

 

 

Name:

James H. Vogt

 

 

Title:

Manager

 

 

 

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BULL DOLPHIN WHISTLER’S COVE LLC, a

 

Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Authorized Signatory

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BULL DOLPHIN SADDLE BROOK LLC, a

 

Florida limited liability company

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Authorized Signatory

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BULL DOLPHIN BRECKENRIDGE COMMONS LLC, a
Florida limited liability company

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Authorized Signatory

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BULL DOLPHIN SPRING HARBOR LLC, a

 

Florida limited liability company

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Authorized Signatory

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BRM AVALON RESERVE, LLC, a

 

Florida limited liability company

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BRM FLORIDA BUENA VISTA POINTE, LLC, a

 

Florida limited liability company

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

BRM FLORIDA BUENA VISTA PLACE I,

LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name:

Louis E. Vogt

 

 

Title:

Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

BRM FLORIDA BUENA VISTA PLACE II,

 

LLC, a Florida limited liability company

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name:

Louis E. Vogt

 

 

Title:

Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

BRM CAMELLIA POINTE, LLC, a Florida

 

limited liability company

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name:

Louis E. Vogt

 

 

Title:

Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

BRM FLORIDA CONGRESS, LLC, a Florida

 

limited liability company

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name:

Louis E. Vogt

 

 

Title:

Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

BRM CYPRESS RIDGE, LLC, a Florida limited

 

liability company

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name:

Louis E. Vogt

 

 

Title:

Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BRM HICKORY POINTE, LLC, a Florida

 

limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BRM HIDDEN CREEK, LLC, a Florida limited

 

liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BRM FLORIDA HOMESTEAD, LLC, a Florida

 

limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BRM MAGNOLIA POINTE, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BRM SOUTHEAST MARINER’S COVE HOLDINGS, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Authorized Signatory

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BRM METRO PLACE, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BRM METRO PLACE II, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BRM OSPREY RIDGE, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BRM PALMETTO DUNES, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BRM PARK AVENUE, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BRM POINTE VISTA, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BRM POINTE VISTA II, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BRM LAKE PROVIDENCE, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BRM SAND LAKE POINTE, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BRM WATERFORD POINTE, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BRM WEST POINTE, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BRM ADVISORS ILP HOLDINGS, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BRM FLORIDA HOLDINGS ILP, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BRM SOUTHEAST MARINER’S COVE HOLDINGS II, LLC,
a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Authorized Signatory

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BULL DOLPHIN SADDLE BROOK ILP, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Authorized Signatory

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BULL DOLPHIN BRECKENRIDGE COMMONS ILP, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Authorized Signatory

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BULL DOLPHIN SPRING HARBOR ILP, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Authorized Signatory

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BULL DOLPHIN WHISTLER’S COVE ILP, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Authorized Signatory

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BULL DOLPHIN GLEN OAKS ILP, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Authorized Signatory

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BRM AVALON RESERVE ILP, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BRM CAMELLIA POINTE ILP, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BRM CYPRESS RIDGE ILP, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BRM HICKORY POINTE ILP, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BRM HIDDEN CREEK ILP, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BRM LAKE PROVIDENCE ILP, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BRM MAGNOLIA POINTE ILP, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BRM METRO PLACE ILP, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BRM METRO PLACE II ILP, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BRM OSPREY RIDGE ILP, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BRM PALMETTO DUNES ILP, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BRM PARK AVENUE ILP, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BRM POINTE VISTA ILP, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BRM POINTE VISTA II ILP, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BRM SAND LAKE POINTE ILP, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BRM WATERFORD POINTE ILP, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BRM WEST POINTE ILP, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BRM ADVISORS, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BRM FLORIDA HOLDINGS, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BULL DOLPHIN PROPERTIES & INVESTMENT LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Authorized Signatory

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BRM SOUTHEAST MARINER’S COVE GP, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Authorized Signatory

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BRM SOUTHEAST MARINER’S COVE ILP, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Authorized Signatory

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BRM TRUST HOLDINGS, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

LAMPLIGHTER INVESTMENTS LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Benjamin R. Gettler

 

 

Name: Benjamin R. Gettler

 

 

Title: Manager / Member

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

GILLIS INVESTMENTS #2, Ltd., a Florida limited patnership

 

 

 

By:

American Marketing & Management of Gillis, Inc., its General Partner

 

 

 

 

By:

/s/ Austin Forman

 

 

 

Name: Austin Forman

 

 

 

Title: President

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

BLACKFIN PROPERTIES & INVESTMENTS LLLP,
a Florida limited liability limited partnership

 

 

 

 

 

 

By:

/s/ William M. Murphy

 

 

 

Name: William M. Murphy

 

 

 

Title: Manager

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

DANIEL EDWARD VOGT IRREVOCABLE LEGACY TRUST dated December 27, 2016

 

 

 

 

 

By:

/s/ James H. Vogt

 

 

Name: James H. Vogt

 

 

Title: Trustee

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

JAMES HENRY VOGT IRREVOCABLE LEGACY TRUST dated December 27, 2016

 

 

 

 

 

By:

/s/ Carroll Slusher

 

 

Name: Carroll Slusher

 

 

Title: Trustee

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

HOLLY ZIMMERMAN IRREVOCABLE LEGACY TRUST dated December 27, 2016

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

Name:

 

 

Title: Trustee

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

LILY ZIMMERMAN IRREVOCABLE LEGACY TRUST dated December 27, 2016

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

Name:

 

 

Title: Trustee

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

DANIEL ZIMMERMAN IRREVOCABLE LEGACY TRUST dated December 27, 2016

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Trustee

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

LILY ZIMMERMAN IRREVOCABLE TRUST

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Trustee

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

ELIZABETH ZIMMERMAN IRREVOCABLE TRUST

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Trustee

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

HOLLY ZIMMERMAN IRREVOCABLE TRUST

 

 

 

 

 

By:

/s/ Louis E. Vogt

 

 

Name: Louis E. Vogt

 

 

Title: Trustee

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

UNA MURPHY 2012 TRUST

 

 

 

 

 

By:

/s/ William M. Murphy

 

 

Name: William M. Murphy

 

 

Title: Trustee

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

WILLIAM M. MURPHY REVOCABLE TRUST

 

 

 

 

 

By:

/s/ William M. Murphy

 

 

Name: William M. Murphy

 

 

Title: Trustee

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

WILLIAM M. MURPHY 2012 TRUST

 

 

 

 

 

By:

/s/ Una Murphy

 

 

Name: Una Murphy

 

 

Title: Trustee

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

/s/ Angel Arroyo

 

ANGEL ARROYO

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

/s/ Una Murphy

 

UNA MURPHY

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

/s/ Kate Murphy

 

KATE MURPHY

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

/s/ Kerri Murphy

 

KERRI MURPHY

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

/s/ Patrick Murphy

 

PATRICK MURPHY

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

/s/ James H. Vogt

 

JAMES H. VOGT

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

/s/ Daniel E. Vogt

 

DANIEL E. VOGT

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

/s/ Louis E. Vogt

 

LOUIS E. VOGT

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

/s/ Jefferson Scott Zimmerman

 

JEFFERSON SCOTT ZIMMERMAN

 

[Signature Page to Tax Protection Agreement]





 

--------------------------------------------------------------------------------

 



 

 

 

 

SPT DOLPHIN INTERMEDIATE LLC

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

Name:

 

 

Title:

 

 

[Signature Page to Tax Protection Agreement]

 

 

 



 

--------------------------------------------------------------------------------

 



ANNEX A

 

See attached

 

 

 



1

--------------------------------------------------------------------------------

 



ANNEX A

 

TRANSFERORS

 

Transferor

     

Address for Notice

Avalon Reserve Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

Bunea Vista at Cypress Pointe, LP

 

501 N. Magnolia Avenue, Orlando, FL 32801

Reams Road Limited Partnership

 

501 N. Magnolia Avenue, Orlando, FL 32801

Reams Road II Limited Partnership

 

501 N. Magnolia Avenue, Orlando, FL 32801

Camellia Pointe Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

Congress Park Limited Partnership

 

501 N. Magnolia Avenue, Orlando, FL 32801

Cypress Ridge Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

Hickory Pointe Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

Hidden Creek Villas Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

Homestead Colony Limited Partnership

 

501 N. Magnolia Avenue, Orlando, FL 32801

Magnolia Pointe Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

Mariner’s Cove Apartments Associates, Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

Metro Place Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

Metro Place II Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

Osprey Ridge Apartments Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

Palmetto Dunes Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

Park Avenue Villas Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

Pointe Vista Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

Pointe Vista II Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

Lake Providence Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

Sand Lake Pointe Apartments Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

Waterford Pointe Apartments Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

West Pointe Villas Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

Saddlebrook at Palm Beach, Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

Breckenridge Commons, Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

Spring Harbor, Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

Affordable/Whistlers Cove, Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

Affordable/Glen Oaks, Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

 





 

--------------------------------------------------------------------------------

 



ANNEX A

 

PROTECTED PARTNERS

 

Protected Partner

    

Address for Notice

Affordable/Glen Oaks, Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

Affordable/Whistlers Cove, Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

Angel Arroyo

 

501 N. Magnolia Avenue, Orlando, FL 32801

Avalon Reserve Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

Blackfin Properties & Investments LLLP

 

1700 NW 66th Avenue, Suite 102, Plantation, FL 33313

Breckenridge Commons, Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Advisors ILP Holdings, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Advisors, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Avalon Reserve ILP, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Avalon Reserve, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Camellia Pointe ILP, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Camellia Pointe, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Cypress Ridge ILP, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Cypress Ridge, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Florida Buena Vista Place I, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Florida Buena Vista Place II, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Florida Buena Vista Pointe ILP, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Florida Buena Vista Pointe, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Florida Congress, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Florida Holdings ILP, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Florida Holdings, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Florida Homestead, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Hickory Pointe ILP, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Hickory Pointe, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Hidden Creek ILP, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Hidden Creek, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Lake Providence ILP, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Lake Providence, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Magnolia Pointe ILP, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Magnolia Pointe, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Metro Place II ILP, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Metro Place II, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Metro Place ILP, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Metro Place, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Osprey Ridge ILP, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Osprey Ridge, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Palmetto Dunes ILP, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Palmetto Dunes, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Park Avenue ILP, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Park Avenue, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Pointe Vista II ILP, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Pointe Vista II, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Pointe Vista ILP, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Pointe Vista, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Sand Lake Pointe ILP, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Sand Lake Pointe, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Southeast Mariner’s Cove GP, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Southeast Mariner’s Cove Holdings LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Southeast Mariner’s Cove ILP, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Trust Holdings, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Waterford Pointe ILP, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM Waterford Pointe, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

BRM West Pointe ILP, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

 





 

--------------------------------------------------------------------------------

 



 

 

 

Protected Partner

    

Address for Notice

BRM West Pointe, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

Bull Dolphin Breckenridge Commons ILP, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

Bull Dolphin Breckenridge Commons, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

Bull Dolphin Glen Oaks ILP LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

Bull Dolphin Properties & Investments LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

Bull Dolphin Saddle Brook ILP, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

Bull Dolphin Saddle Brook, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

Bull Dolphin Spring Harbor ILP, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

Bull Dolphin Spring Harbor LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

Bull Dolphin Whistlers Cove ILP, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

Bull Dolphin Whistlers Cove, LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

Buena Vista at Cypress Pointe, LP

 

501 N. Magnolia Avenue, Orlando, FL 32801

Camellia Pointe Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

Congress Park Limited Partnership

 

501 N. Magnolia Avenue, Orlando, FL 32801

Cypress Ridge Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

Daniel E. Vogt

 

501 N. Magnolia Avenue, Orlando, FL 32801

Daniel Edward Vogt Irrevocable Legacy Trust dated December 27, 2016

 

501 N. Magnolia Avenue, Orlando, FL 32801

Daniel Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 

501 N. Magnolia Avenue, Orlando, FL 32801

Dolphin Properties & Investments #1 LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

Dolphin Properties & Investments #12 LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

Dolphin Properties & Investments KW LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

Dolphin Properties & Investments LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

Dolphin Properties & Investments TCR LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

Elizabeth Zimmerman Irrevocable Trust

 

501 N. Magnolia Avenue, Orlando, FL 32801

Gillis Investments #2 Ltd

 

888 SE 3rd Avenue, Suite 501, Ft. Lauderdale, FL 33316

Hickory Pointe Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

Hidden Creek Villas Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

Holly Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 

501 N. Magnolia Avenue, Orlando, FL 32801

Holly Zimmerman Irrevocable Trust

 

501 N. Magnolia Avenue, Orlando, FL 32801

Homestead Colony Limited Partnership

 

501 N. Magnolia Avenue, Orlando, FL 32801

James H. Vogt

 

501 N. Magnolia Avenue, Orlando, FL 32801

James Henry Vogt Irrevocable Legacy Trust dated December 27, 2016

 

501 N. Magnolia Avenue, Orlando, FL 32801

Jefferson Scott Zimmerman

 

501 N. Magnolia Avenue, Orlando, FL 32801

Kate Murphy

 

1700 NW 66th Avenue, Suite 102, Plantation, FL 33313

Kerri Murphy

 

1700 NW 66th Avenue, Suite 102, Plantation, FL 33313

Lake Providence Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

Lamplighter Investments LLC

 

2455 E. Sunrise Blvd., Suite 1204, Ft. Lauderdale, FL 33304

Lily Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 

501 N. Magnolia Avenue, Orlando, FL 32801

Lily Zimmerman Irrevocable Trust

 

501 N. Magnolia Avenue, Orlando, FL 32801

Louis E. Vogt

 

501 N. Magnolia Avenue, Orlando, FL 32801

Magnolia Pointe Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

Mariner’s Cove Apartments Associates, Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

Metro Place II Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

Metro Place Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

Osprey Ridge Apartments Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

Palmetto Dunes Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

Park Avenue Villas Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

Patrick Murphy

 

1700 NW 66th Avenue, Suite 102, Plantation, FL 33313

Pointe Vista II Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

Pointe Vista Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

Reams Road II Limited Partnership

 

501 N. Magnolia Avenue, Orlando, FL 32801

Reams Road Limited Partnership

 

501 N. Magnolia Avenue, Orlando, FL 32801

Saddlebrook at Palm Beach, Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

 





 

--------------------------------------------------------------------------------

 



Protected Partner

    

Address for Notice

Sand Lake Pointe Apartments Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

Spring Harbor, Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

Una Murphy

 

1700 NW 66th Avenue, Suite 102, Plantation, FL 33313

Una Murphy 2012 Trust

 

1700 NW 66th Avenue, Suite 102, Plantation, FL 33313

Vogt Family Trust LLC

 

501 N. Magnolia Avenue, Orlando, FL 32801

Waterford Pointe Apartments Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

West Pointe Villas Ltd.

 

501 N. Magnolia Avenue, Orlando, FL 32801

William M. Murphy 2012 Trust

 

1700 NW 66th Avenue, Suite 102, Plantation, FL 33313

William M. Murphy Revocable Trust

 

1700 NW 66th Avenue, Suite 102, Plantation, FL 33313

 

 

 



 

--------------------------------------------------------------------------------

 



ANNEX B

 

See attached

 

 

 



1

--------------------------------------------------------------------------------

 



ANNEX B

 

PROTECTED PARTNER’S SHARE OF BUILT IN GAIN

 

 

    

 

    

 

    

Adjusted Tax Basis

    

 

    

Adjusted Tax

    

 

 

 

 

 

 

Allocated

 

as of December XX,

 

Initial Built-

 

Basis as of

 

734/743

 

 

 

 

 

Value

 

2017

 

In Gain

 

December 31,

 

Adjustment

 

Protected Property

 

Protected Partner

 

(A)

 

(B)

 

(A-B)

 

2016

 

Amount

 

Avalon Reserve

 

Jefferson Scott Zimmerman

 


4,216,320

 


1,817,879

 


2,398,441

 


1,920,235

 


57,541

 

Avalon Reserve

 

Gillis Investments #2 Ltd

 


6,695,068

 


2,886,599

 


3,808,470

 


3,049,130

 


91,370

 

Avalon Reserve

 

Louis E. Vogt

 


4,431,733

 


1,910,755

 


2,520,978

 


2,018,341

 


60,481

 

Avalon Reserve

 

Lamplighter Investments LLC

 


3,347,534

 


1,443,299

 


1,904,235

 


1,524,565

 


45,685

 

Avalon Reserve

 

William M. Murphy Revocable Trust

 


2,734,340

 


1,178,919

 


1,555,421

 


1,245,298

 


37,316

 

Avalon Reserve

 

Daniel Edward Vogt Irrevocable Legacy Trust dated December 27, 2016

 


1,968,551

 


848,747

 


1,119,804

 


896,536

 


26,865

 

Avalon Reserve

 

James Henry Vogt Irrevocable Legacy Trust dated December 27, 2016

 


1,968,551

 


848,747

 


1,119,804

 


896,536

 


26,865

 

Avalon Reserve

 

Holly Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


1,640,459

 


707,289

 


933,170

 


747,113

 


22,388

 

Avalon Reserve

 

Lily Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


1,640,459

 


707,289

 


933,170

 


747,113

 


22,388

 

Avalon Reserve

 

William M. Murphy 2012 Trust

 


1,282,701

 


553,041

 


729,661

 


584,180

 


17,505

 

Avalon Reserve

 

Daniel Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


871,597

 


375,792

 


495,806

 


396,951

 


11,895

 

Avalon Reserve

 

Kate Murphy

 


669,507

 


288,660

 


380,847

 


304,913

 


9,137

 

Avalon Reserve

 

Kerri Murphy

 


669,507

 


288,660

 


380,847

 


304,913

 


9,137

 

Avalon Reserve

 

Patrick Murphy

 


669,507

 


288,660

 


380,847

 


304,913

 


9,137

 

Avalon Reserve

 

Una Murphy 2012 Trust

 


566,021

 


244,042

 


321,979

 


257,783

 


7,725

 

Avalon Reserve

 

Una Murphy

 


103,486

 


44,618

 


58,868

 


47,130

 


1,412

 

Avalon Reserve

 

Dolphin Properties &  Investments LLC

 


16,737,671

 


7,216,497

 


9,521,174

 


7,622,825

 


228,424

 

Avalon Reserve

 

Dolphin Properties & Investments #1 LLC

 


16,737,671

 


7,216,497

 


9,521,174

 


7,622,825

 


228,424

 

Avalon Reserve

 

Blackfin Properties & Investments LLLP

 


6,695,068

 


2,886,599

 


3,808,470

 


3,049,130

 


91,370

 

Avalon Reserve

 

BRM Trust Holdings LLC

 


334,753

 


144,330

 


190,423

 


152,457

 


4,568

 

Avalon Reserve

 

BRM Avalon Reserve ILP, LLC

 


33,140,588

 


14,288,663

 


18,851,925

 


15,093,194

 


452,280

 

Avalon Reserve

 

BRM Avalon Reserve, LLC

 


334,753

 


144,330

 


190,423

 


152,457

 


4,568

 

Avalon Reserve

 

BRM Advisors ILP Holdings, LLC

 


33,140,588

 


14,288,663

 


18,851,925

 


15,093,194

 


452,280

 

Avalon Reserve

 

BRM Advisors, LLC

 


334,753

 


144,330

 


190,423

 


152,457

 


4,568

 

Avalon Reserve

 

Avalon Reserve Ltd.

 


33,475,341

 


14,432,993

 


19,042,348

 


15,245,650

 


456,848

 

Buena Vista at Cypress Pointe

 

Gillis Investments #2 Ltd

 


8,655,381

 


3,531,501

 


5,123,879

 


3,674,198

 


2,033,721

 

Buena Vista at Cypress Pointe

 

Lamplighter Investments LLC

 


4,327,690

 


1,765,751

 


2,561,940

 


1,837,099

 


1,016,861

 

Buena Vista at Cypress Pointe

 

William M. Murphy Revocable Trust

 


3,534,953

 


1,442,304

 


2,092,649

 


1,500,583

 


830,594

 

Buena Vista at Cypress Pointe

 

Jefferson Scott Zimmerman

 


2,523,376

 


1,029,568

 


1,493,808

 


1,071,170

 


592,908

 

Buena Vista at Cypress Pointe

 

Louis E. Vogt

 


2,523,376

 


1,029,568

 


1,493,808

 


1,071,170

 


592,908

 

Buena Vista at Cypress Pointe

 

Angel Arroyo

 


1,944,132

 


793,230

 


1,150,902

 


825,281

 


456,805

 

Buena Vista at Cypress Pointe

 

William M. Murphy 2012 Trust

 


1,658,276

 


676,597

 


981,679

 


703,936

 


389,639

 

Buena Vista at Cypress Pointe

 

James H. Vogt

 


1,165,147

 


475,394

 


689,753

 


494,604

 


273,770

 

Buena Vista at Cypress Pointe

 

Daniel E. Vogt

 


1,165,147

 


475,394

 


689,753

 


494,604

 


273,770

 

Buena Vista at Cypress Pointe

 

Kate Murphy

 


865,538

 


353,150

 


512,388

 


367,420

 


203,372

 

Buena Vista at Cypress Pointe

 

Kerri Murphy

 


865,538

 


353,150

 


512,388

 


367,420

 


203,372

 

Buena Vista at Cypress Pointe

 

Patrick Murphy

 


865,538

 


353,150

 


512,388

 


367,420

 


203,372

 

Buena Vista at Cypress Pointe

 

Elizabeth Zimmerman Irrevocable Trust

 


778,984

 


317,835

 


461,149

 


330,678

 


183,035

 

Buena Vista at Cypress Pointe

 

Holly Zimmerman Irrevocable Trust

 


775,655

 


316,477

 


459,178

 


329,265

 


182,253

 

Buena Vista at Cypress Pointe

 

Lily Zimmerman Irrevocable Trust

 


775,655

 


316,477

 


459,178

 


329,265

 


182,253

 

Buena Vista at Cypress Pointe

 

Una Murphy 2012 Trust

 


731,752

 


298,564

 


433,188

 


310,628

 


171,937

 

Buena Vista at Cypress Pointe

 

Una Murphy

 


133,786

 


54,586

 


79,200

 


56,792

 


31,435

 

Buena Vista at Cypress Pointe

 

Dolphin Properties & Investments LLC

 


21,638,451

 


8,828,753

 


12,809,698

 


9,185,495

 


5,084,303

 

Buena Vista at Cypress Pointe

 

Dolphin Properties & Investments TCR LLC

 


21,638,451

 


8,828,753

 


12,809,698

 


9,185,495

 


5,084,303

 

Buena Vista at Cypress Pointe

 

Blackfin Properties & Investments LLLP

 


8,655,381

 


3,531,501

 


5,123,879

 


3,674,198

 


2,033,721

 

Buena Vista at Cypress Pointe

 

Vogt Family Trust LLC

 


2,330,295

 


950,789

 


1,379,506

 


989,207

 


547,540

 

Buena Vista at Cypress Pointe

 

BRM Florida Holdings ILP, LLC

 


32,957,026

 


13,446,870

 


19,510,156

 


13,990,216

 


7,743,784

 

Buena Vista at Cypress Pointe

 

BRM Florida Buena Vista Pointe, LLC

 


332,899

 


135,827

 


197,072

 


141,315

 


78,220

 

Buena Vista at Cypress Pointe

 

BRM Florida Buena Vista Pointe ILP, LLC

 


32,957,026

 


13,446,870

 


19,510,156

 


13,990,216

 


7,743,784

 

Buena Vista at Cypress Pointe

 

BRM Florida Holdings, LLC

 


332,899

 


135,827

 


197,072

 


141,315

 


78,220

 

Buena Vista at Cypress Pointe

 

Buena Vista at Cypress Pointe, LP

 


33,289,925

 


13,582,697

 


19,707,228

 


14,131,531

 


7,822,004

 

Buena Vista Place

 

Gillis Investments #2 Ltd

 


6,225,687

 


1,972,750

 


4,252,938

 


2,142,585

 


771,211

 

Buena Vista Place

 

Lamplighter Investments LLC

 


3,112,844

 


986,375

 


2,126,469

 


1,071,292

 


385,606

 

Buena Vista Place

 

William M. Murphy Revocable Trust

 


2,542,639

 


805,693

 


1,736,946

 


875,055

 


314,971

 

Buena Vista Place

 

Jefferson Scott Zimmerman

 


1,815,027

 


575,132

 


1,239,895

 


624,646

 


224,838

 

Buena Vista Place

 

Louis E. Vogt

 


1,815,027

 


575,132

 


1,239,895

 


624,646

 


224,838

 

Buena Vista Place

 

Angel Arroyo

 


1,398,385

 


443,110

 


955,275

 


481,258

 


173,226

 

Buena Vista Place

 

William M. Murphy 2012 Trust

 


1,192,773

 


377,957

 


814,816

 


410,496

 


147,756

 

Buena Vista Place

 

James H. Vogt

 


838,073

 


265,562

 


572,511

 


288,425

 


103,817

 

Buena Vista Place

 

Daniel E. Vogt

 


838,073

 


265,562

 


572,511

 


288,425

 


103,817

 

Buena Vista Place

 

Kate Murphy

 


622,569

 


197,275

 


425,294

 


214,258

 


77,121

 

Buena Vista Place

 

Kerri Murphy

 


622,569

 


197,275

 


425,294

 


214,258

 


77,121

 

Buena Vista Place

 

Patrick Murphy

 


622,569

 


197,275

 


425,294

 


214,258

 


77,121

 

Buena Vista Place

 

Elizabeth Zimmerman Irrevocable Trust

 


560,312

 


177,547

 


382,764

 


192,833

 


69,409

 

Buena Vista Place

 

Holly Zimmerman Irrevocable Trust

 


557,917

 


176,789

 


381,129

 


192,009

 


69,112

 

Buena Vista Place

 

Lily Zimmerman Irrevocable Trust

 


557,917

 


176,789

 


381,129

 


192,009

 


69,112

 

Buena Vista Place

 

Una Murphy 2012 Trust

 


526,338

 


166,782

 


359,556

 


181,141

 


65,201

 

Buena Vista Place

 

Una Murphy

 


96,230

 


30,493

 


65,738

 


33,118

 


11,921

 

 





 

--------------------------------------------------------------------------------

 



 

    

 

    

 

    

Adjusted Tax Basis

    

 

    

Adjusted Tax

    

 

 

 

 

 

 

Allocated

 

as of December XX,

 

Initial Built-

 

Basis as of

 

734/743

 

 

 

 

 

Value

 

2017

 

In Gain

 

December 31,

 

Adjustment

 

Protected Property

 

Protected Partner

 

(A)

 

(B)

 

(A-B)

 

2016

 

Amount

 

Buena Vista Place

 

Dolphin Properties & Investments LLC

 


15,564,218

 


4,931,874

 


10,632,344

 


5,356,462

 


1,928,029

 

Buena Vista Place

 

Dolphin Properties & Investments TCR LLC

 


15,564,218

 


4,931,874

 


10,632,344

 


5,356,462

 


1,928,029

 

Buena Vista Place

 

Blackfin Properties & Investments LLLP

 


6,225,687

 


1,972,750

 


4,252,938

 


2,142,585

 


771,211

 

Buena Vista Place

 

Vogt Family Trust LLC

 


1,676,147

 


531,125

 


1,145,022

 


576,850

 


207,634

 

Buena Vista Place

 

BRM Florida Buena Vista Place I, LLC

 


2,394

 


759

 


1,636

 


824

 


297

 

Buena Vista Place

 

BRM Florida Holdings ILP, LLC

 


23,942,557

 


7,586,740

 


16,355,816

 


8,239,887

 


2,965,901

 

Buena Vista Place

 

BRM Florida Holdings, LLC

 


2,394

 


759

 


1,636

 


824

 


297

 

Buena Vista Place

 

Reams Road Limited Partnership

 


23,944,951

 


7,587,499

 


16,357,452

 


8,240,711

 


2,966,198

 

Buena Vista Place II

 

Gillis Investments #2 Ltd

 


2,077,740

 


483,842

 


1,593,899

 


535,714

 


50,673

 

Buena Vista Place II

 

Lamplighter Investments LLC

 


1,038,870

 


241,921

 


796,949

 


267,857

 


25,337

 

Buena Vista Place II

 

William M. Murphy Revocable Trust

 


848,572

 


197,606

 


650,966

 


218,791

 


20,696

 

Buena Vista Place II

 

Jefferson Scott Zimmerman

 


605,741

 


141,058

 


464,683

 


156,181

 


14,773

 

Buena Vista Place II

 

Louis E. Vogt

 


605,741

 


141,058

 


464,683

 


156,181

 


14,773

 

Buena Vista Place II

 

Angel Arroyo

 


466,692

 


108,678

 


358,014

 


120,330

 


11,382

 

Buena Vista Place II

 

William M. Murphy 2012 Trust

 


398,072

 


92,699

 


305,373

 


102,637

 


9,708

 

Buena Vista Place II

 

James H. Vogt

 


279,696

 


65,133

 


214,563

 


72,115

 


6,821

 

Avalon Reserve

 

Jefferson Scott Zimmerman

 


4,216,320

 


1,817,879

 


2,398,441

 


1,920,235

 


57,541

 

Buena Vista Place II

 

Daniel E. Vogt

 


279,696

 


65,133

 


214,563

 


72,115

 


6,821

 

Buena Vista Place II

 

Kate Murphy

 


207,774

 


48,384

 


159,390

 


53,571

 


5,067

 

Buena Vista Place II

 

Kerri Murphy

 


207,774

 


48,384

 


159,390

 


53,571

 


5,067

 

Buena Vista Place II

 

Patrick Murphy

 


207,774

 


48,384

 


159,390

 


53,571

 


5,067

 

Buena Vista Place II

 

Elizabeth Zimmerman Irrevocable Trust

 


186,997

 


43,546

 


143,451

 


48,214

 


4,561

 

Buena Vista Place II

 

Holly Zimmerman Irrevocable Trust

 


186,197

 


43,360

 


142,838

 


48,008

 


4,541

 

Buena Vista Place II

 

Lily Zimmerman Irrevocable Trust

 


186,197

 


43,360

 


142,838

 


48,008

 


4,541

 

Buena Vista Place II

 

Una Murphy 2012 Trust

 


175,658

 


40,905

 


134,753

 


45,291

 


4,284

 

Buena Vista Place II

 

Una Murphy

 


32,116

 


7,479

 


24,637

 


8,281

 


783

 

Buena Vista Place II

 

Dolphin Properties & Investments LLC

 


5,194,350

 


1,209,604

 


3,984,746

 


1,339,284

 


126,684

 

Buena Vista Place II

 

Dolphin Properties &  Investments TCR LLC

 


5,194,350

 


1,209,604

 


3,984,746

 


1,339,284

 


126,684

 

Buena Vista Place II

 

Blackfin Properties & Investments LLLP

 


2,077,740

 


483,842

 


1,593,899

 


535,714

 


50,673

 

Buena Vista Place II

 

Vogt Family Trust LLC

 


559,392

 


130,265

 


429,127

 


144,231

 


13,643

 

Buena Vista Place II

 

BRM Florida Buena Vista Place II, LLC

 


799

 


186

 


613

 


206

 


19

 

Buena Vista Place II

 

BRM Florida Holdings ILP, LLC

 


7,990,509

 


1,860,743

 


6,129,766

 


2,060,231

 


194,879

 

Buena Vista Place II

 

BRM Florida Holdings, LLC

 


799

 


186

 


613

 


206

 


19

 

Buena Vista Place II

 

Reams Road II Limited Partnership

 


7,991,308

 


1,860,929

 


6,130,379

 


2,060,437

 


194,898

 

Camellia Pointe

 

Gillis Investments #2 Ltd

 


3,386,270

 


1,342,385

 


2,043,885

 


1,436,495

 


56,080

 

Camellia Pointe

 

Louis E. Vogt

 


2,241,507

 


888,578

 


1,352,929

 


950,873

 


37,122

 

Camellia Pointe

 

Jefferson Scott Zimmerman

 


2,132,554

 


845,387

 


1,287,167

 


904,654

 


35,317

 

Camellia Pointe

 

Lamplighter Investments LLC

 


1,693,135

 


671,192

 


1,021,942

 


718,247

 


28,040

 

Camellia Pointe

 

William M. Murphy Revocable Trust

 


1,382,990

 


548,245

 


834,745

 


586,680

 


22,904

 

Camellia Pointe

 

Daniel Edward Vogt Irrevocable Legacy Trust dated December 27, 2016

 


995,665

 


394,701

 


600,963

 


422,373

 


16,489

 

Camellia Pointe

 

James Henry Vogt Irrevocable Legacy Trust dated December 27, 2016

 


995,665

 


394,701

 


600,963

 


422,373

 


16,489

 

Camellia Pointe

 

Holly Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


829,721

 


328,918

 


500,803

 


351,977

 


13,741

 

Camellia Pointe

 

Lily Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


829,721

 


328,918

 


500,803

 


351,977

 


13,741

 

Camellia Pointe

 

William M. Murphy 2012 Trust

 


648,772

 


257,186

 


391,586

 


275,217

 


10,744

 

Camellia Pointe

 

Daniel Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


440,842

 


174,758

 


266,083

 


187,010

 


7,301

 

Camellia Pointe

 

Kate Murphy

 


338,627

 


134,238

 


204,388

 


143,649

 


5,608

 

Camellia Pointe

 

Kerri Murphy

 


338,627

 


134,238

 


204,388

 


143,649

 


5,608

 

Camellia Pointe

 

Patrick Murphy

 


338,627

 


134,238

 


204,388

 


143,649

 


5,608

 

Camellia Pointe

 

Una Murphy 2012 Trust

 


286,285

 


113,489

 


172,796

 


121,446

 


4,741

 

Camellia Pointe

 

Una Murphy

 


52,342

 


20,749

 


31,592

 


22,204

 


867

 

Camellia Pointe

 

Dolphin Properties & Investments LLC

 


8,465,674

 


3,355,962

 


5,109,712

 


3,591,237

 


140,201

 

Camellia Pointe

 

Dolphin Properties & Investments #1 LLC

 


8,465,674

 


3,355,962

 


5,109,712

 


3,591,237

 


140,201

 

Camellia Pointe

 

Blackfin Properties & Investments LLLP

 


3,386,270

 


1,342,385

 


2,043,885

 


1,436,495

 


56,080

 

Camellia Pointe

 

BRM Trust Holdings LLC

 


169,313

 


67,119

 


102,194

 


71,825

 


2,804

 

Camellia Pointe

 

BRM Camellia Pointe ILP, LLC

 


16,762,034

 


6,644,804

 


10,117,231

 


7,110,648

 


277,598

 

Camellia Pointe

 

BRM Camellia Pointe, LLC

 


169,313

 


67,119

 


102,194

 


71,825

 


2,804

 

Camellia Pointe

 

BRM Advisors ILP Holdings, LLC

 


16,762,034

 


6,644,804

 


10,117,231

 


7,110,648

 


277,598

 

Camellia Pointe

 

BRM Advisors, LLC

 


169,313

 


67,119

 


102,194

 


71,825

 


2,804

 

Camellia Pointe

 

Camellia Pointe Ltd.

 


16,931,348

 


6,711,923

 


10,219,425

 


7,182,473

 


280,402

 

Congress Park

 

Gillis Investments #2 Ltd

 


7,996,538

 


2,491,985

 


5,504,554

 


2,651,300

 


1,325,397

 

Congress Park

 

Lamplighter Investments LLC

 


3,998,269

 


1,245,992

 


2,752,277

 


1,325,650

 


662,698

 

Congress Park

 

William M. Murphy Revocable Trust

 


3,265,874

 


1,017,754

 


2,248,120

 


1,082,820

 


541,307

 

Congress Park

 

Jefferson Scott Zimmerman

 


2,331,298

 


726,509

 


1,604,789

 


772,956

 


386,404

 

Congress Park

 

Louis E. Vogt

 


2,331,298

 


726,509

 


1,604,789

 


772,956

 


386,404

 

Congress Park

 

Angel Arroyo

 


1,796,146

 


559,738

 


1,236,407

 


595,523

 


297,705

 

Congress Park

 

William M. Murphy 2012 Trust

 


1,532,049

 


477,437

 


1,054,612

 


507,960

 


253,931

 

Congress Park

 

James H. Vogt

 


1,076,457

 


335,459

 


740,998

 


356,906

 


178,419

 

Congress Park

 

Daniel E. Vogt

 


1,076,457

 


335,459

 


740,998

 


356,906

 


178,419

 

Congress Park

 

Kate Murphy

 


799,654

 


249,198

 


550,455

 


265,130

 


132,540

 

Congress Park

 

Kerri Murphy

 


799,654

 


249,198

 


550,455

 


265,130

 


132,540

 

Congress Park

 

Patrick Murphy

 


799,654

 


249,198

 


550,455

 


265,130

 


132,540

 

Congress Park

 

Elizabeth Zimmerman Irrevocable Trust

 


719,688

 


224,279

 


495,410

 


238,617

 


119,286

 

Congress Park

 

Holly Zimmerman Irrevocable Trust

 


716,613

 


223,320

 


493,293

 


237,597

 


118,776

 

Congress Park

 

Lily Zimmerman Irrevocable Trust

 


716,613

 


223,320

 


493,293

 


237,597

 


118,776

 

Congress Park

 

Una Murphy 2012 Trust

 


676,051

 


210,680

 


465,371

 


224,149

 


112,053

 

 





 

--------------------------------------------------------------------------------

 



 

    

 

    

 

    

Adjusted Tax Basis

    

 

    

Adjusted Tax

    

 

 

 

 

 

 

Allocated

 

as of December XX,

 

Initial Built-

 

Basis as of

 

734/743

 

 

 

 

 

Value

 

2017

 

In Gain

 

December 31,

 

Adjustment

 

Protected Property

 

Protected Partner

 

(A)

 

(B)

 

(A-B)

 

2016

 

Amount

 

Congress Park

 

Una Murphy

 


123,602

 


38,519

 


85,084

 


40,981

 


20,487

 

Congress Park

 

Dolphin Properties & Investments LLC

 


19,991,346

 


6,229,961

 


13,761,384

 


6,628,250

 


3,313,492

 

Congress Park

 

Dolphin Properties & Investments TCR LLC

 


19,991,346

 


6,229,961

 


13,761,384

 


6,628,250

 


3,313,492

 

Congress Park

 

Blackfin Properties & Investments LLLP

 


7,996,538

 


2,491,985

 


5,504,554

 


2,651,300

 


1,325,397

 

Congress Park

 

Vogt Family Trust LLC

 


2,152,914

 


670,919

 


1,481,995

 


713,812

 


356,838

 

Congress Park

 

BRM Florida Congress, LLC

 


307,559

 


95,846

 


211,714

 


101,973

 


50,977

 

Congress Park

 

BRM Florida Holdings, LLC

 


307,559

 


95,846

 


211,714

 


101,973

 


50,977

 

Congress Park

 

BRM Florida Holdings ILP, LLC

 


30,448,357

 


9,488,710

 


20,959,647

 


10,095,335

 


5,046,703

 

Congress Park

 

Congress Park Limited Partnership

 


30,755,916

 


9,584,556

 


21,171,360

 


10,197,308

 


5,097,680

 

Cypress Ridge

 

Gillis Investments #2 Ltd

 


1,061,466

 


704,791

 


356,675

 


733,326

 


218

 

Cypress Ridge

 

Louis E. Vogt

 


702,627

 


466,529

 


236,097

 


485,418

 


144

 

Cypress Ridge

 

Jefferson Scott Zimmerman

 


668,474

 


443,853

 


224,621

 


461,823

 


137

 

Cypress Ridge

 

Lamplighter Investments LLC

 


530,733

 


352,395

 


178,337

 


366,663

 


109

 

Cypress Ridge

 

William M. Murphy Revocable Trust

 


433,514

 


287,844

 


145,670

 


299,499

 


89

 

Cypress Ridge

 

Daniel Edward Vogt Irrevocable Legacy Trust dated December 27, 2016

 


312,103

 


207,230

 


104,873

 


215,620

 


64

 

Cypress Ridge

 

James Henry Vogt Irrevocable Legacy Trust dated December 27, 2016

 


312,103

 


207,230

 


104,873

 


215,620

 


64

 

Cypress Ridge

 

Holly Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


260,086

 


172,691

 


87,394

 


179,683

 


53

 

Cypress Ridge

 

Lily Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


260,086

 


172,691

 


87,394

 


179,683

 


53

 

Cypress Ridge

 

William M. Murphy 2012 Trust

 


203,365

 


135,030

 


68,335

 


140,497

 


42

 

Cypress Ridge

 

Daniel Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


138,187

 


91,753

 


46,434

 


95,468

 


28

 

Cypress Ridge

 

Kate Murphy

 


106,147

 


70,479

 


35,667

 


73,333

 


22

 

Cypress Ridge

 

Kerri Murphy

 


106,147

 


70,479

 


35,667

 


73,333

 


22

 

Cypress Ridge

 

Patrick Murphy

 


106,147

 


70,479

 


35,667

 


73,333

 


22

 

Cypress Ridge

 

Una Murphy 2012 Trust

 


89,740

 


59,585

 


30,154

 


61,998

 


18

 

Cypress Ridge

 

Una Murphy

 


16,407

 


10,894

 


5,513

 


11,335

 


3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Avalon Reserve

 

Jefferson Scott Zimmerman

 


4,216,320

 


1,817,879

 


2,398,441

 


1,920,235

 


57,541

 

Cypress Ridge

 

Dolphin Properties & Investments LLC

 


2,653,665

 


1,761,977

 


891,687

 


1,833,316

 


545

 

Cypress Ridge

 

Dolphin Properties & Investments #1 LLC

 


2,653,665

 


1,761,977

 


891,687

 


1,833,316

 


545

 

Cypress Ridge

 

Blackfin Properties & Investments LLLP

 


1,061,466

 


704,791

 


356,675

 


733,326

 


218

 

Cypress Ridge

 

BRM Trust Holdings LLC

 


2,602

 


1,728

 


874

 


1,798

 


1

 

Cypress Ridge

 

BRM Cypress Ridge ILP, LLC

 


5,304,727

 


3,522,227

 


1,782,500

 


3,664,834

 


1,090

 

Cypress Ridge

 

BRM Cypress Ridge, LLC

 


2,602

 


1,728

 


874

 


1,798

 


1

 

Cypress Ridge

 

BRM Advisors ILP Holdings, LLC

 


5,304,727

 


3,522,227

 


1,782,500

 


3,664,834

 


1,090

 

Cypress Ridge

 

BRM Advisors, LLC

 


2,602

 


1,728

 


874

 


1,798

 


1

 

Cypress Ridge

 

Cypress Ridge Ltd.

 


5,310,037

 


3,525,753

 


1,784,284

 


3,668,503

 


1,091

 

Glen Oaks

 

Gillis Investments #2 Ltd

 


3,403,495

 


2,760,872

 


642,622

 


2,867,766

 


344,338

 

Glen Oaks

 

Lamplighter Investments LLC

 


1,701,747

 


1,380,436

 


321,311

 


1,433,883

 


172,169

 

Glen Oaks

 

William M. Murphy Revocable Trust

 


1,390,025

 


1,127,571

 


262,454

 


1,171,227

 


140,631

 

Glen Oaks

 

Jefferson Scott Zimmerman

 


1,243,585

 


1,008,780

 


234,804

 


1,047,838

 


125,816

 

Glen Oaks

 

Louis E. Vogt

 


1,243,585

 


1,008,780

 


234,804

 


1,047,838

 


125,816

 

Glen Oaks

 

William M. Murphy 2012 Trust

 


652,072

 


528,953

 


123,119

 


549,433

 


65,971

 

Glen Oaks

 

James H. Vogt

 


523,615

 


424,750

 


98,865

 


441,195

 


52,975

 

Glen Oaks

 

Daniel E. Vogt

 


523,615

 


424,750

 


98,865

 


441,195

 


52,975

 

Glen Oaks

 

Holly Zimmerman Irrevocable Trust

 


349,513

 


283,520

 


65,992

 


294,498

 


35,361

 

Glen Oaks

 

Elizabeth Zimmerman Irrevocable Trust

 


349,513

 


283,520

 


65,992

 


294,498

 


35,361

 

Glen Oaks

 

Lily Zimmerman Irrevocable Trust

 


348,204

 


282,458

 


65,745

 


293,395

 


35,228

 

Glen Oaks

 

Kate Murphy

 


340,349

 


276,087

 


64,262

 


286,777

 


34,434

 

Glen Oaks

 

Kerri Murphy

 


340,349

 


276,087

 


64,262

 


286,777

 


34,434

 

Glen Oaks

 

Patrick Murphy

 


340,349

 


276,087

 


64,262

 


286,777

 


34,434

 

Glen Oaks

 

Una Murphy 2012 Trust

 


287,742

 


233,412

 


54,329

 


242,450

 


29,111

 

Glen Oaks

 

Una Murphy

 


52,608

 


42,675

 


9,933

 


44,327

 


5,322

 

Glen Oaks

 

Dolphin Properties & Investments #12 LLC

 


8,508,737

 


6,902,181

 


1,606,556

 


7,169,416

 


860,845

 

Glen Oaks

 

Dolphin Properties & Investments LLC

 


8,508,737

 


6,902,181

 


1,606,556

 


7,169,416

 


860,845

 

Glen Oaks

 

Blackfin Properties & Investments LLLP

 


3,403,495

 


2,760,872

 


642,622

 


2,867,766

 


344,338

 

Glen Oaks

 

Bull Dolphin Glen Oaks ILP LLC

 


13,089,056

 


10,617,678

 


2,471,377

 


11,028,768

 


1,324,245

 

Glen Oaks

 

Bull Dolphin Properties & Investments LLC

 


13,090,365

 


10,618,740

 


2,471,625

 


11,029,871

 


1,324,377

 

Glen Oaks

 

Affordable/Glen Oaks, Ltd.

 


13,090,365

 


10,618,740

 


2,471,625

 


11,029,871

 


1,324,377

 

Hickory Pointe

 

Gillis Investments #2 Ltd

 


2,881,103

 


726,141

 


2,154,962

 


786,126

 


(171,073

)

Hickory Pointe

 

Louis E. Vogt

 


1,907,117

 


480,662

 


1,426,456

 


520,368

 


(113,240

)

Hickory Pointe

 

Jefferson Scott Zimmerman

 


1,814,418

 


457,298

 


1,357,120

 


495,074

 


(107,736

)

Hickory Pointe

 

Lamplighter Investments LLC

 


1,440,551

 


363,070

 


1,077,481

 


393,063

 


(85,537

)

Hickory Pointe

 

William M. Murphy Revocable Trust

 


1,176,674

 


296,564

 


880,110

 


321,062

 


(69,868

)

Hickory Pointe

 

Daniel Edward Vogt Irrevocable Legacy Trust dated December 27, 2016

 


847,131

 


213,507

 


633,623

 


231,145

 


(50,301

)

Hickory Pointe

 

James Henry Vogt Irrevocable Legacy Trust dated December 27, 2016

 


847,131

 


213,507

 


633,623

 


231,145

 


(50,301

)

Hickory Pointe

 

Holly Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


705,942

 


177,923

 


528,020

 


192,620

 


(41,917

)

Hickory Pointe

 

Lily Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


705,942

 


177,923

 


528,020

 


192,620

 


(41,917

)

Hickory Pointe

 

William M. Murphy 2012 Trust

 


551,988

 


139,121

 


412,867

 


150,613

 


(32,776

)

Hickory Pointe

 

Daniel Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


375,076

 


94,533

 


280,544

 


102,342

 


(22,271

)

Hickory Pointe

 

Kate Murphy

 


288,110

 


72,614

 


215,496

 


78,613

 


(17,107

)

 





 

--------------------------------------------------------------------------------

 



 

    

 

    

 

    

Adjusted Tax Basis

    

 

    

Adjusted Tax

    

 

 

 

 

 

 

Allocated

 

as of December XX,

 

Initial Built-

 

Basis as of

 

734/743

 

 

 

 

 

Value

 

2017

 

In Gain

 

December 31,

 

Adjustment

 

Protected Property

 

Protected Partner

 

(A)

 

(B)

 

(A-B)

 

2016

 

Amount

 

Hickory Pointe

 

Kerri Murphy

 


288,110

 


72,614

 


215,496

 


78,613

 


(17,107

)

Hickory Pointe

 

Patrick Murphy

 


288,110

 


72,614

 


215,496

 


78,613

 


(17,107

)

Hickory Pointe

 

Una Murphy 2012 Trust

 


243,577

 


61,390

 


182,187

 


66,461

 


(14,463

)

Hickory Pointe

 

Una Murphy

 


44,533

 


11,224

 


33,309

 


12,151

 


(2,644

)

Hickory Pointe

 

Dolphin Properties & Investments LLC

 


7,202,757

 


1,815,352

 


5,387,405

 


1,965,314

 


(427,684

)

Hickory Pointe

 

Dolphin Properties & Investments #1 LLC

 


7,202,757

 


1,815,352

 


5,387,405

 


1,965,314

 


(427,684

)

Hickory Pointe

 

Blackfin Properties & Investments LLLP

 


2,881,103

 


726,141

 


2,154,962

 


786,126

 


(171,073

)

Hickory Pointe

 

BRM Trust Holdings LLC

 


144,055

 


36,307

 


107,748

 


39,306

 


(8,554

)

Hickory Pointe

 

BRM Hickory Pointe ILP, LLC

 


14,261,459

 


3,594,397

 


10,667,062

 


3,891,322

 


(846,813

)

Hickory Pointe

 

BRM Hickory Pointe, LLC

 


144,055

 


36,307

 


107,748

 


39,306

 


(8,554

)

Hickory Pointe

 

BRM Advisors ILP Holdings, LLC

 


14,261,459

 


3,594,397

 


10,667,062

 


3,891,322

 


(846,813

)

Hickory Pointe

 

BRM Advisors, LLC

 


144,055

 


36,307

 


107,748

 


39,306

 


(8,554

)

Hickory Pointe

 

Hickory Pointe Ltd.

 


14,405,514

 


3,630,704

 


10,774,810

 


3,930,628

 


(855,367

)

Hidden Creek Villas

 

Gillis Investments #2 Ltd

 


5,252,062

 


1,258,805

 


3,993,257

 


1,388,623

 


494,464

 

Hidden Creek Villas

 

Louis E. Vogt

 


3,476,550

 


833,253

 


2,643,296

 


919,185

 


327,305

 

Hidden Creek Villas

 

Jefferson Scott Zimmerman

 


3,307,565

 


792,751

 


2,514,813

 


874,506

 


311,396

 

Hidden Creek Villas

 

Lamplighter Investments LLC

 


2,626,031

 


629,403

 


1,996,628

 


694,312

 


247,232

 

Hidden Creek Villas

 

William M. Murphy Revocable Trust

 


2,145,000

 


514,110

 


1,630,890

 


567,129

 


201,944

 

Hidden Creek Villas

 

Daniel Edward Vogt Irrevocable Legacy Trust dated December 27, 2016

 


1,544,264

 


370,126

 


1,174,137

 


408,297

 


145,387

 

Hidden Creek Villas

 

James Henry Vogt Irrevocable Legacy Trust dated December 27, 2016

 


1,544,264

 


370,126

 


1,174,137

 


408,297

 


145,387

 

Hidden Creek Villas

 

Holly Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


1,286,886

 


308,439

 


978,448

 


340,247

 


121,156

 

Hidden Creek Villas

 

Lily Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


1,286,886

 


308,439

 


978,448

 


340,247

 


121,156

 

Hidden Creek Villas

 

William M. Murphy 2012 Trust

 


1,006,237

 


241,173

 


765,064

 


266,045

 


94,734

 

Hidden Creek Villas

 

Daniel Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


683,740

 


163,878

 


519,862

 


180,778

 


64,372

 

Hidden Creek Villas

 

Kate Murphy

 


525,206

 


125,881

 


399,326

 


138,862

 


49,446

 

Hidden Creek Villas

 

Kerri Murphy

 


525,206

 


125,881

 


399,326

 


138,862

 


49,446

 

Hidden Creek Villas

 

Patrick Murphy

 


525,206

 


125,881

 


399,326

 


138,862

 


49,446

 

Hidden Creek Villas

 

Una Murphy 2012 Trust

 


444,025

 


106,423

 


337,602

 


117,398

 


41,803

 

Hidden Creek Villas

 

Una Murphy

 


81,181

 


19,457

 


61,724

 


21,464

 


7,643

 

Hidden Creek Villas

 

Dolphin Properties &  Investments LLC

 


13,130,154

 


3,147,013

 


9,983,142

 


3,471,558

 


1,236,159

 

Hidden Creek Villas

 

Dolphin Properties & Investments #1 LLC

 


13,130,154

 


3,147,013

 


9,983,142

 


3,471,558

 


1,236,159

 

Hidden Creek Villas

 

Blackfin Properties &  Investments LLLP

 


5,252,062

 


1,258,805

 


3,993,257

 


1,388,623

 


494,464

 

Hidden Creek Villas

 

BRM Trust Holdings LLC

 


262,603

 


62,940

 


199,663

 


69,431

 


24,723

 

Hidden Creek Villas

 

BRM Hidden Creek ILP, LLC

 


25,997,705

 


6,231,085

 


19,766,620

 


6,873,685

 


2,447,595

 

Hidden Creek Villas

 

BRM Hidden Creek, LLC

 


262,603

 


62,940

 


199,663

 


69,431

 


24,723

 

Hidden Creek Villas

 

BRM Advisors ILP Holdings, LLC

 


25,997,705

 


6,231,085

 


19,766,620

 


6,873,685

 


2,447,595

 

Hidden Creek Villas

 

BRM Advisors, LLC

 


262,603

 


62,940

 


199,663

 


69,431

 


24,723

 

Hidden Creek Villas

 

Hidden Creek Villas Ltd.

 


26,260,308

 


6,294,025

 


19,966,283

 


6,943,116

 


2,472,318

 

Homestead Colony

 

Gillis Investments #2 Ltd

 


8,930,420

 


1,813,468

 


7,116,952

 


1,969,637

 


489,156

 

Homestead Colony

 

Lamplighter Investments LLC

 


4,465,210

 


906,734

 


3,558,476

 


984,818

 


244,578

 

Avalon Reserve

 

Jefferson Scott Zimmerman

 


4,216,320

 


1,817,879

 


2,398,441

 


1,920,235

 


57,541

 

Homestead Colony

 

William M. Murphy Revocable Trust

 


3,647,282

 


740,640

 


2,906,641

 


804,421

 


199,777

 

Homestead Colony

 

Jefferson Scott Zimmerman

 


2,603,561

 


528,696

 


2,074,865

 


574,225

 


142,608

 

Homestead Colony

 

Louis E. Vogt

 


2,603,561

 


528,696

 


2,074,865

 


574,225

 


142,608

 

Homestead Colony

 

Angel Arroyo

 


2,005,910

 


407,333

 


1,598,577

 


442,411

 


109,872

 

Homestead Colony

 

William M. Murphy 2012 Trust

 


1,710,970

 


347,440

 


1,363,530

 


377,361

 


93,717

 

Homestead Colony

 

James H. Vogt

 


1,202,172

 


244,121

 


958,051

 


265,143

 


65,848

 

Homestead Colony

 

Daniel E. Vogt

 


1,202,172

 


244,121

 


958,051

 


265,143

 


65,848

 

Homestead Colony

 

Kate Murphy

 


893,042

 


181,347

 


711,695

 


196,964

 


48,916

 

Homestead Colony

 

Kerri Murphy

 


893,042

 


181,347

 


711,695

 


196,964

 


48,916

 

Homestead Colony

 

Patrick Murphy

 


893,042

 


181,347

 


711,695

 


196,964

 


48,916

 

Homestead Colony

 

Elizabeth Zimmerman Irrevocable Trust

 


803,738

 


163,212

 


640,526

 


177,267

 


44,024

 

Homestead Colony

 

Holly Zimmerman Irrevocable Trust

 


800,303

 


162,515

 


637,788

 


176,510

 


43,836

 

Homestead Colony

 

Lily Zimmerman Irrevocable Trust

 


800,303

 


162,515

 


637,788

 


176,510

 


43,836

 

Homestead Colony

 

Una Murphy 2012 Trust

 


755,004

 


153,316

 


601,688

 


166,519

 


41,355

 

Homestead Colony

 

Una Murphy

 


138,037

 


28,031

 


110,007

 


30,445

 


7,561

 

Homestead Colony

 

Dolphin Properties & Investments LLC

 


22,326,050

 


4,533,670

 


17,792,380

 


4,924,092

 


1,222,889

 

Homestead Colony

 

Dolphin Properties & Investments TCR LLC

 


22,326,050

 


4,533,670

 


17,792,380

 


4,924,092

 


1,222,889

 

Homestead Colony

 

Blackfin Properties & Investments LLLP

 


8,930,420

 


1,813,468

 


7,116,952

 


1,969,637

 


489,156

 

Homestead Colony

 

Vogt Family Trust LLC

 


2,404,344

 


488,241

 


1,916,102

 


530,287

 


131,696

 

Homestead Colony

 

BRM Florida Homestead, LLC

 


343,478

 


69,749

 


273,729

 


75,755

 


18,814

 

Homestead Colony

 

BRM Florida Holdings, LLC

 


343,478

 


69,749

 


273,729

 


75,755

 


18,814

 

Homestead Colony

 

BRM Florida Holdings ILP, LLC

 


34,004,291

 


6,905,128

 


27,099,163

 


7,499,770

 


1,862,554

 

Homestead Colony

 

Homestead Colony Limited Partnership

 


34,347,769

 


6,974,877

 


27,372,892

 


7,575,526

 


1,881,368

 

Madison Chase

 

Gillis Investments #2 Ltd

 


7,241,296

 


3,601,166

 


3,640,130

 


3,822,657

 


753,938

 

Madison Chase

 

Lamplighter Investments LLC

 


3,620,648

 


1,800,583

 


1,820,065

 


1,911,328

 


376,969

 

Madison Chase

 

William M. Murphy Revocable Trust

 


2,957,425

 


1,470,756

 


1,486,669

 


1,561,215

 


307,917

 

Madison Chase

 

Jefferson Scott Zimmerman

 


2,645,858

 


1,315,811

 


1,330,047

 


1,396,740

 


275,477

 

Madison Chase

 

Louis E. Vogt

 


2,645,858

 


1,315,811

 


1,330,047

 


1,396,740

 


275,477

 

Madison Chase

 

William M. Murphy 2012 Trust

 


1,387,353

 


689,944

 


697,409

 


732,379

 


144,446

 

Madison Chase

 

James H. Vogt

 


1,114,046

 


554,026

 


560,020

 


588,101

 


115,990

 

Madison Chase

 

Daniel E. Vogt

 


1,114,046

 


554,026

 


560,020

 


588,101

 


115,990

 

Madison Chase

 

Holly Zimmerman Irrevocable Trust

 


743,625

 


369,812

 


373,813

 


392,557

 


77,424

 

Madison Chase

 

Elizabeth Zimmerman Irrevocable Trust

 


743,625

 


369,812

 


373,813

 


392,557

 


77,424

 

Madison Chase

 

Lily Zimmerman Irrevocable Trust

 


740,840

 


368,427

 


372,413

 


391,087

 


77,134

 

 





 

--------------------------------------------------------------------------------

 



 

    

 

    

 

    

Adjusted Tax Basis

    

 

    

Adjusted Tax

    

 

 

 

 

 

 

Allocated

 

as of December XX,

 

Initial Built-

 

Basis as of

 

734/743

 

 

 

 

 

Value

 

2017

 

In Gain

 

December 31,

 

Adjustment

 

Protected Property

 

Protected Partner

 

(A)

 

(B)

 

(A-B)

 

2016

 

Amount

 

Madison Chase

 

Kate Murphy

 


724,130

 


360,117

 


364,013

 


382,266

 


75,394

 

Madison Chase

 

Kerri Murphy

 


724,130

 


360,117

 


364,013

 


382,266

 


75,394

 

Madison Chase

 

Patrick Murphy

 


724,130

 


360,117

 


364,013

 


382,266

 


75,394

 

Madison Chase

 

Una Murphy 2012 Trust

 


612,201

 


304,453

 


307,747

 


323,179

 


63,740

 

Madison Chase

 

Una Murphy

 


111,929

 


55,663

 


56,265

 


59,087

 


11,654

 

Madison Chase

 

Dolphin Properties & Investments #12 LLC

 


18,103,240

 


9,002,915

 


9,100,325

 


9,556,642

 


1,884,845

 

Madison Chase

 

Dolphin Properties & Investments LLC

 


18,103,240

 


9,002,915

 


9,100,325

 


9,556,642

 


1,884,845

 

Madison Chase

 

Blackfin Properties & Investments LLLP

 


7,241,296

 


3,601,166

 


3,640,130

 


3,822,657

 


753,938

 

Madison Chase

 

Bull Dolphin Saddle Brook ILP, LLC

 


27,823,287

 


13,836,788

 


13,986,499

 


14,687,823

 


2,896,861

 

Madison Chase

 

Bull Dolphin Saddle Brook, LLC

 


27,851

 


13,851

 


14,000

 


14,703

 


2,900

 

Madison Chase

 

Bull Dolphin Properties & Investments LLC

 


27,851,138

 


13,850,639

 


14,000,499

 


14,702,526

 


2,899,761

 

Madison Chase

 

Saddlebrook at Palm Beach, Ltd.

 


27,851,138

 


13,850,639

 


14,000,499

 


14,702,526

 


2,899,761

 

Madison Commons

 

Gillis Investments #2 Ltd

 


3,850,559

 


1,993,841

 


1,856,718

 


2,095,163

 


346,452

 

Madison Commons

 

Lamplighter Investments LLC

 


1,925,280

 


996,921

 


928,359

 


1,047,581

 


173,226

 

Madison Commons

 

William M. Murphy Revocable Trust

 


1,572,611

 


814,307

 


758,304

 


855,687

 


141,495

 

Madison Commons

 

Jefferson Scott Zimmerman

 


1,406,935

 


728,519

 


678,416

 


765,540

 


126,588

 

Madison Commons

 

Louis E. Vogt

 


1,406,935

 


728,519

 


678,416

 


765,540

 


126,588

 

Madison Commons

 

William M. Murphy 2012 Trust

 


737,725

 


381,998

 


355,727

 


401,410

 


66,376

 

Madison Commons

 

James H. Vogt

 


592,394

 


306,745

 


285,649

 


322,333

 


53,300

 

Madison Commons

 

Daniel E. Vogt

 


592,394

 


306,745

 


285,649

 


322,333

 


53,300

 

Madison Commons

 

Holly Zimmerman Irrevocable Trust

 


395,423

 


204,752

 


190,671

 


215,157

 


35,578

 

Madison Commons

 

Elizabeth Zimmerman Irrevocable Trust

 


395,423

 


204,752

 


190,671

 


215,157

 


35,578

 

Madison Commons

 

Lily Zimmerman Irrevocable Trust

 


393,942

 


203,985

 


189,957

 


214,351

 


35,445

 

Madison Commons

 

Kate Murphy

 


385,056

 


199,384

 


185,672

 


209,516

 


34,645

 

Madison Commons

 

Kerri Murphy

 


385,056

 


199,384

 


185,672

 


209,516

 


34,645

 

Madison Commons

 

Patrick Murphy

 


385,056

 


199,384

 


185,672

 


209,516

 


34,645

 

Madison Commons

 

Una Murphy 2012 Trust

 


325,538

 


168,565

 


156,973

 


177,131

 


29,290

 

Madison Commons

 

Una Murphy

 


59,518

 


30,819

 


28,699

 


32,385

 


5,355

 

Madison Commons

 

Dolphin Properties & Investments #12 LLC

 


9,626,398

 


4,984,603

 


4,641,795

 


5,237,907

 


866,129

 

Madison Commons

 

Dolphin Properties & Investments LLC

 


9,626,398

 


4,984,603

 


4,641,795

 


5,237,907

 


866,129

 

Madison Commons

 

Blackfin Properties & Investments LLLP

 


3,850,559

 


1,993,841

 


1,856,718

 


2,095,163

 


346,452

 

Madison Commons

 

Bull Dolphin Breckenridge Commons ILP, LLC

 


14,795,034

 


7,660,951

 


7,134,082

 


8,050,260

 


1,331,173

 

Madison Commons

 

Bull Dolphin Breckenridge Commons, LLC

 


14,810

 


7,669

 


7,141

 


8,058

 


1,333

 

Madison Commons

 

Bull Dolphin Properties & Investments LLC

 


14,809,844

 


7,668,620

 


7,141,224

 


8,058,318

 


1,332,506

 

Madison Commons

 

Breckenridge Commons, Ltd.

 


14,809,844

 


7,668,620

 


7,141,224

 


8,058,318

 


1,332,506

 

Magnolia Pointe

 

Gillis Investments #2 Ltd

 


2,449,927

 


1,891,588

 


558,340

 


2,007,769

 


445,625

 

Magnolia Pointe

 

Louis E. Vogt

 


1,621,705

 


1,252,117

 


369,587

 


1,329,022

 


294,977

 

Magnolia Pointe

 

Jefferson Scott Zimmerman

 


1,542,878

 


1,191,256

 


351,623

 


1,264,423

 


280,639

 

Magnolia Pointe

 

Lamplighter Investments LLC

 


1,224,964

 


945,794

 


279,170

 


1,003,884

 


222,813

 

Magnolia Pointe

 

William M. Murphy Revocable Trust

 


1,000,577

 


772,545

 


228,032

 


819,995

 


181,998

 

Magnolia Pointe

 

Daniel Edward Vogt Irrevocable Legacy Trust dated December 27, 2016

 


720,352

 


556,184

 


164,169

 


590,344

 


131,027

 

Magnolia Pointe

 

James Henry Vogt Irrevocable Legacy Trust dated December 27, 2016

 


720,352

 


556,184

 


164,169

 


590,344

 


131,027

 

Magnolia Pointe

 

Holly Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


600,293

 


463,486

 


136,807

 


491,954

 


109,189

 

Magnolia Pointe

 

Lily Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


600,293

 


463,486

 


136,807

 


491,954

 


109,189

 

Magnolia Pointe

 

William M. Murphy 2012 Trust

 


469,379

 


362,407

 


106,972

 


384,666

 


85,377

 

Magnolia Pointe

 

Daniel Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


318,944

 


246,256

 


72,687

 


261,381

 


58,014

 

Magnolia Pointe

 

Kate Murphy

 


244,993

 


189,159

 


55,834

 


200,777

 


44,563

 

Magnolia Pointe

 

Kerri Murphy

 


244,993

 


189,159

 


55,834

 


200,777

 


44,563

 

Magnolia Pointe

 

Patrick Murphy

 


244,993

 


189,159

 


55,834

 


200,777

 


44,563

 

 





 

--------------------------------------------------------------------------------

 



 

    

 

    

 

    

Adjusted Tax Basis

    

 

    

Adjusted Tax

    

 

 

 

 

 

 

Allocated

 

as of December XX,

 

Initial Built-

 

Basis as of

 

734/743

 

 

 

 

 

Value

 

2017

 

In Gain

 

December 31,

 

Adjustment

 

Protected Property

 

Protected Partner

 

(A)

 

(B)

 

(A-B)

 

2016

 

Amount

 

Avalon Reserve

 

Jefferson Scott Zimmerman

 


4,216,320

 


1,817,879

 


2,398,441

 


1,920,235

 


57,541

 

Magnolia Pointe

 

Una Murphy 2012 Trust

 


207,124

 


159,920

 


47,204

 


169,743

 


37,674

 

Magnolia Pointe

 

Una Murphy

 


37,869

 


29,238

 


8,630

 


31,034

 


6,888

 

Magnolia Pointe

 

Dolphin Properties & Investments LLC

 


6,124,818

 


4,728,969

 


1,395,849

 


5,019,422

 


1,114,063

 

Magnolia Pointe

 

Dolphin Properties & Investments #1 LLC

 


6,124,818

 


4,728,969

 


1,395,849

 


5,019,422

 


1,114,063

 

Magnolia Pointe

 

Blackfin Properties & Investments LLLP

 


2,449,927

 


1,891,588

 


558,340

 


2,007,769

 


445,625

 

Magnolia Pointe

 

BRM Trust Holdings LLC

 


122,496

 


94,579

 


27,917

 


100,388

 


22,281

 

Magnolia Pointe

 

BRM Magnolia Pointe ILP, LLC

 


12,127,140

 


9,363,359

 


2,763,781

 


9,938,456

 


2,205,844

 

Magnolia Pointe

 

BRM Magnolia Pointe, LLC

 


122,496

 


94,579

 


27,917

 


100,388

 


22,281

 

Magnolia Pointe

 

BRM Advisors ILP Holdings, LLC

 


12,127,140

 


9,363,359

 


2,763,781

 


9,938,456

 


2,205,844

 

Magnolia Pointe

 

BRM Advisors, LLC

 


122,496

 


94,579

 


27,917

 


100,388

 


22,281

 

Magnolia Pointe

 

Magnolia Pointe Ltd.

 


12,249,636

 


9,457,938

 


2,791,698

 


10,038,844

 


2,228,125

 

Mariner’s Cove

 

Gillis Investments #2 Ltd

 


4,289,885

 


823,927

 


3,465,958

 


852,282

 


(62,510

)

Mariner’s Cove

 

Lamplighter Investments LLC

 


2,144,942

 


411,964

 


1,732,979

 


426,141

 


(31,255

)

Mariner’s Cove

 

William M. Murphy Revocable Trust

 


1,752,036

 


336,501

 


1,415,535

 


348,081

 


(25,530

)

Mariner’s Cove

 

Jefferson Scott Zimmerman

 


1,250,666

 


240,206

 


1,010,460

 


248,473

 


(18,224

)

Mariner’s Cove

 

Louis E. Vogt

 


1,250,666

 


240,206

 


1,010,460

 


248,473

 


(18,224

)

Mariner’s Cove

 

Angel Arroyo

 


963,574

 


185,067

 


778,507

 


191,436

 


(14,041

)

Mariner’s Cove

 

William M. Murphy 2012 Trust

 


821,895

 


157,855

 


664,039

 


163,288

 


(11,976

)

Mariner’s Cove

 

James H. Vogt

 


577,485

 


110,913

 


466,571

 


114,730

 


(8,415

)

Mariner’s Cove

 

Daniel E. Vogt

 


577,485

 


110,913

 


466,571

 


114,730

 


(8,415

)

Mariner’s Cove

 

Kate Murphy

 


428,988

 


82,393

 


346,596

 


85,228

 


(6,251

)

Mariner’s Cove

 

Kerri Murphy

 


428,988

 


82,393

 


346,596

 


85,228

 


(6,251

)

Mariner’s Cove

 

Patrick Murphy

 


428,988

 


82,393

 


346,596

 


85,228

 


(6,251

)

Mariner’s Cove

 

Elizabeth Zimmerman Irrevocable Trust

 


386,090

 


74,153

 


311,936

 


76,705

 


(5,626

)

Mariner’s Cove

 

Holly Zimmerman Irrevocable Trust

 


384,440

 


73,837

 


310,603

 


76,378

 


(5,602

)

Mariner’s Cove

 

Lily Zimmerman Irrevocable Trust

 


384,440

 


73,837

 


310,603

 


76,378

 


(5,602

)

Mariner’s Cove

 

Una Murphy 2012 Trust

 


362,680

 


69,657

 


293,022

 


72,054

 


(5,285

)

Mariner’s Cove

 

Una Murphy

 


66,309

 


12,735

 


53,573

 


13,174

 


(966

)

Mariner’s Cove

 

Dolphin Properties & Investments LLC

 


10,724,712

 


2,059,818

 


8,664,895

 


2,130,704

 


(156,276

)

Mariner’s Cove

 

Dolphin Properties & Investments KW LLC

 


10,724,712

 


2,059,818

 


8,664,895

 


2,130,704

 


(156,276

)

Mariner’s Cove

 

Blackfin Properties & Investments LLLP

 


4,289,885

 


823,927

 


3,465,958

 


852,282

 


(62,510

)

Mariner’s Cove

 

Vogt Family Trust LLC

 


1,154,969

 


221,827

 


933,143

 


229,460

 


(16,830

)

Mariner’s Cove

 

BRM Southeast Mariner’s Cove ILP, LLC

 


16,334,562

 


3,137,261

 


13,197,301

 


3,245,226

 


(238,020

)

Mariner’s Cove

 

BRM Southeast Mariner’s Cove GP, LLC

 


164,996

 


31,690

 


133,306

 


32,780

 


(2,404

)

Mariner’s Cove

 

BRM Southeast Mariner’s Cove Holdings LLC

 


16,499,558

 


3,168,950

 


13,330,608

 


3,278,006

 


(240,424

)

Mariner’s Cove

 

Mariner’s Cove Apartments Associates, Ltd.

 


16,499,558

 


3,168,950

 


13,330,608

 


3,278,006

 


(240,424

)

Metro Place I

 

Gillis Investments #2 Ltd

 


5,509,025

 


1,023,518

 


4,485,507

 


1,261,924

 


57,809

 

Metro Place I

 

Louis E. Vogt

 


3,646,644

 


677,508

 


2,969,137

 


835,318

 


38,266

 

Metro Place I

 

Jefferson Scott Zimmerman

 


3,469,391

 


644,576

 


2,824,815

 


794,716

 


36,406

 

Metro Place I

 

Lamplighter Investments LLC

 


2,754,513

 


511,759

 


2,242,754

 


630,962

 


28,904

 

Metro Place I

 

William M. Murphy Revocable Trust

 


2,249,947

 


418,016

 


1,831,930

 


515,384

 


23,610

 

Metro Place I

 

Daniel Edward Vogt Irrevocable Legacy Trust dated December 27, 2016

 


1,619,819

 


300,945

 


1,318,874

 


371,044

 


16,998

 

Metro Place I

 

James Henry Vogt Irrevocable Legacy Trust dated December 27, 2016

 


1,619,819

 


300,945

 


1,318,874

 


371,044

 


16,998

 

Metro Place I

 

Holly Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


1,349,849

 


250,787

 


1,099,061

 


309,203

 


14,165

 

Metro Place I

 

Lily Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


1,349,849

 


250,787

 


1,099,061

 


309,203

 


14,165

 

Metro Place I

 

William M. Murphy 2012 Trust

 


1,055,469

 


196,095

 


859,374

 


241,771

 


11,076

 

Metro Place I

 

Daniel Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


717,192

 


133,247

 


583,946

 


164,284

 


7,526

 

Metro Place I

 

Kate Murphy

 


550,903

 


102,352

 


448,551

 


126,192

 


5,781

 

Metro Place I

 

Kerri Murphy

 


550,903

 


102,352

 


448,551

 


126,192

 


5,781

 

Metro Place I

 

Patrick Murphy

 


550,903

 


102,352

 


448,551

 


126,192

 


5,781

 

Metro Place I

 

Una Murphy 2012 Trust

 


465,750

 


86,531

 


379,218

 


106,687

 


4,887

 

Metro Place I

 

Una Murphy

 


85,153

 


15,821

 


69,332

 


19,506

 


894

 

Metro Place I

 

Dolphin Properties & Investments LLC

 


13,772,563

 


2,558,795

 


11,213,768

 


3,154,811

 


144,522

 

Metro Place I

 

Dolphin Properties & Investments #1 LLC

 


13,772,563

 


2,558,795

 


11,213,768

 


3,154,811

 


144,522

 

Metro Place I

 

Blackfin Properties &  Investments LLLP

 


5,509,025

 


1,023,518

 


4,485,507

 


1,261,924

 


57,809

 

Metro Place I

 

BRM Trust Holdings LLC

 


275,451

 


51,176

 


224,275

 


63,096

 


2,890

 

Metro Place I

 

BRM Metro Place ILP, LLC

 


27,269,675

 


5,066,414

 


22,203,261

 


6,246,526

 


286,154

 

Metro Place I

 

BRM Metro Place, LLC

 


275,451

 


51,176

 


224,275

 


63,096

 


2,890

 

Metro Place I

 

BRM Advisors ILP Holdings, LLC

 


27,269,675

 


5,066,414

 


22,203,261

 


6,246,526

 


286,154

 

Metro Place I

 

BRM Advisors, LLC

 


275,451

 


51,176

 


224,275

 


63,096

 


2,890

 

Metro Place I

 

Metro Place Ltd.

 


27,545,126

 


5,117,590

 


22,427,536

 


6,309,622

 


289,044

 

Metro Place II

 

Gillis Investments #2 Ltd

 


5,035,839

 


1,608,660

 


3,427,179

 


1,800,373

 


764,876

 

Metro Place II

 

Louis E. Vogt

 


3,333,423

 


1,064,836

 


2,268,587

 


1,191,739

 


506,302

 

Metro Place II

 

Jefferson Scott Zimmerman

 


3,171,395

 


1,013,078

 


2,158,317

 


1,133,812

 


481,692

 

Metro Place II

 

Lamplighter Investments LLC

 


2,517,919

 


804,330

 


1,713,589

 


900,186

 


382,438

 

Metro Place II

 

William M. Murphy Revocable Trust

 


2,056,692

 


656,994

 


1,399,698

 


735,292

 


312,384

 

Metro Place II

 

Daniel Edward Vogt Irrevocable Legacy Trust dated December 27, 2016

 


1,480,688

 


472,994

 


1,007,693

 


529,364

 


224,896

 

Metro Place II

 

James Henry Vogt Irrevocable Legacy Trust dated December 27, 2016

 


1,480,688

 


472,994

 


1,007,693

 


529,364

 


224,896

 

Metro Place II

 

Holly Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


1,233,906

 


394,162

 


839,745

 


441,136

 


187,414

 

Metro Place II

 

Lily Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


1,233,906

 


394,162

 


839,745

 


441,136

 


187,414

 

 





 

--------------------------------------------------------------------------------

 



 

    

 

    

 

    

Adjusted Tax Basis

    

 

    

Adjusted Tax

    

 

 

 

 

 

 

Allocated

 

as of December XX,

 

Initial Built-

 

Basis as of

 

734/743

 

 

 

 

 

Value

 

2017

 

In Gain

 

December 31,

 

Adjustment

 

Protected Property

 

Protected Partner

 

(A)

 

(B)

 

(A-B)

 

2016

 

Amount

 

Metro Place II

 

William M. Murphy 2012 Trust

 


964,811

 


308,201

 


656,610

 


344,932

 


146,542

 

Metro Place II

 

Daniel Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


655,591

 


209,423

 


446,167

 


234,382

 


99,575

 

Metro Place II

 

Kate Murphy

 


503,584

 


160,866

 


342,718

 


180,037

 


76,488

 

Metro Place II

 

Kerri Murphy

 


503,584

 


160,866

 


342,718

 


180,037

 


76,488

 

Metro Place II

 

Patrick Murphy

 


503,584

 


160,866

 


342,718

 


180,037

 


76,488

 

Metro Place II

 

Una Murphy 2012 Trust

 


425,745

 


136,001

 


289,744

 


152,209

 


64,665

 

Metro Place II

 

Una Murphy

 


77,839

 


24,865

 


52,974

 


27,828

 


11,823

 

Metro Place II

 

Dolphin Properties & Investments LLC

 


12,589,596

 


4,021,649

 


8,567,947

 


4,500,932

 


1,912,190

 

Metro Place II

 

Dolphin Properties & Investments #1 LLC

 


12,589,596

 


4,021,649

 


8,567,947

 


4,500,932

 


1,912,190

 

Metro Place II

 

Blackfin Properties & Investments LLLP

 


5,035,839

 


1,608,660

 


3,427,179

 


1,800,373

 


764,876

 

Metro Place II

 

BRM Trust Holdings LLC

 


251,792

 


80,433

 


171,359

 


90,019

 


38,244

 

Metro Place II

 

BRM Metro Place II ILP, LLC

 


24,927,401

 


7,962,865

 


16,964,536

 


8,911,845

 


3,786,135

 

Metro Place II

 

BRM Metro Place II, LLC

 


251,792

 


80,433

 


171,359

 


90,019

 


38,244

 

Avalon Reserve

 

Jefferson Scott Zimmerman

 


4,216,320

 


1,817,879

 


2,398,441

 


1,920,235

 


57,541

 

Metro Place II

 

BRM Advisors ILP Holdings, LLC

 


24,927,401

 


7,962,865

 


16,964,536

 


8,911,845

 


3,786,135

 

Metro Place II

 

BRM Advisors, LLC

 


251,792

 


80,433

 


171,359

 


90,019

 


38,244

 

Metro Place II

 

Metro Place II Ltd.

 


25,179,193

 


8,043,298

 


17,135,895

 


9,001,864

 


3,824,379

 

Osprey Ridge

 

Gillis Investments #2 Ltd

 


3,277,556

 


1,641,798

 


1,635,758

 


1,730,598

 


169,007

 

Osprey Ridge

 

Louis E. Vogt

 


2,169,546

 


1,086,772

 


1,082,774

 


1,145,552

 


111,872

 

Osprey Ridge

 

Jefferson Scott Zimmerman

 


2,064,090

 


1,033,947

 


1,030,143

 


1,089,870

 


106,434

 

Osprey Ridge

 

Lamplighter Investments LLC

 


1,638,778

 


820,899

 


817,879

 


865,299

 


84,503

 

Osprey Ridge

 

William M. Murphy Revocable Trust

 


1,338,590

 


670,528

 


668,062

 


706,795

 


69,024

 

Osprey Ridge

 

Daniel Edward Vogt Irrevocable Legacy Trust dated December 27, 2016

 


963,700

 


482,738

 


480,962

 


508,848

 


49,693

 

Osprey Ridge

 

James Henry Vogt Irrevocable Legacy Trust dated December 27, 2016

 


963,700

 


482,738

 


480,962

 


508,848

 


49,693

 

Osprey Ridge

 

Holly Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


803,083

 


402,282

 


400,802

 


424,040

 


41,411

 

Osprey Ridge

 

Lily Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


803,083

 


402,282

 


400,802

 


424,040

 


41,411

 

Osprey Ridge

 

William M. Murphy 2012 Trust

 


627,944

 


314,550

 


313,393

 


331,564

 


32,380

 

Osprey Ridge

 

Daniel Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


426,689

 


213,737

 


212,951

 


225,298

 


22,002

 

Osprey Ridge

 

Kate Murphy

 


327,756

 


164,180

 


163,576

 


173,060

 


16,901

 

Osprey Ridge

 

Kerri Murphy

 


327,756

 


164,180

 


163,576

 


173,060

 


16,901

 

Osprey Ridge

 

Patrick Murphy

 


327,756

 


164,180

 


163,576

 


173,060

 


16,901

 

Osprey Ridge

 

Una Murphy 2012 Trust

 


277,094

 


138,803

 


138,292

 


146,310

 


14,288

 

Osprey Ridge

 

Una Murphy

 


50,661

 


25,377

 


25,284

 


26,750

 


2,612

 

Osprey Ridge

 

Dolphin Properties & Investments LLC

 


8,193,891

 


4,104,496

 


4,089,395

 


4,326,495

 


422,517

 

Osprey Ridge

 

Dolphin Properties & Investments #1 LLC

 


8,193,891

 


4,104,496

 


4,089,395

 


4,326,495

 


422,517

 

Osprey Ridge

 

Blackfin Properties & Investments LLLP

 


3,277,556

 


1,641,798

 


1,635,758

 


1,730,598

 


169,007

 

Osprey Ridge

 

BRM Trust Holdings LLC

 


163,878

 


82,090

 


81,788

 


86,530

 


8,450

 

Osprey Ridge

 

BRM Osprey Ridge ILP, LLC

 


16,223,904

 


8,126,901

 


8,097,003

 


8,566,460

 


836,583

 

Osprey Ridge

 

BRM Osprey Ridge, LLC

 


163,878

 


82,090

 


81,788

 


86,530

 


8,450

 

Osprey Ridge

 

BRM Advisors ILP Holdings, LLC

 


16,223,904

 


8,126,901

 


8,097,003

 


8,566,460

 


836,583

 

Osprey Ridge

 

BRM Advisors, LLC

 


163,878

 


82,090

 


81,788

 


86,530

 


8,450

 

Osprey Ridge

 

Osprey Ridge Apartments Ltd.

 


16,387,781

 


8,208,991

 


8,178,790

 


8,652,990

 


845,033

 

Palmetto Trace

 

Gillis Investments #2 Ltd

 


3,743,585

 


1,419,785

 


2,323,800

 


1,487,765

 


116,091

 

Palmetto Trace

 

Louis E. Vogt

 


2,478,029

 


939,813

 


1,538,216

 


984,811

 


76,845

 

Palmetto Trace

 

Jefferson Scott Zimmerman

 


2,357,579

 


894,131

 


1,463,448

 


936,943

 


73,110

 

Palmetto Trace

 

Lamplighter Investments LLC

 


1,871,793

 


709,893

 


1,161,900

 


743,883

 


58,045

 

Palmetto Trace

 

William M. Murphy Revocable Trust

 


1,528,921

 


579,856

 


949,065

 


607,620

 


47,413

 

Palmetto Trace

 

Daniel Edward Vogt Irrevocable Legacy Trust dated December 27, 2016

 


1,100,726

 


417,460

 


683,267

 


437,448

 


34,134

 

Palmetto Trace

 

James Henry Vogt Irrevocable Legacy Trust dated December 27, 2016

 


1,100,726

 


417,460

 


683,267

 


437,448

 


34,134

 

Palmetto Trace

 

Holly Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


917,272

 


347,883

 


569,389

 


364,540

 


28,445

 

Palmetto Trace

 

Lily Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


917,272

 


347,883

 


569,389

 


364,540

 


28,445

 

Palmetto Trace

 

William M. Murphy 2012 Trust

 


717,230

 


272,015

 


445,215

 


285,039

 


22,242

 

Palmetto Trace

 

Daniel Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


487,359

 


184,835

 


302,524

 


193,685

 


15,113

 

Palmetto Trace

 

Kate Murphy

 


374,359

 


141,979

 


232,380

 


148,777

 


11,609

 

Palmetto Trace

 

Kerri Murphy

 


374,359

 


141,979

 


232,380

 


148,777

 


11,609

 

Palmetto Trace

 

Patrick Murphy

 


374,359

 


141,979

 


232,380

 


148,777

 


11,609

 

Palmetto Trace

 

Una Murphy 2012 Trust

 


316,494

 


120,033

 


196,461

 


125,780

 


9,815

 

Palmetto Trace

 

Una Murphy

 


57,865

 


21,946

 


35,919

 


22,996

 


1,794

 

Palmetto Trace

 

Dolphin Properties & Investments LLC

 


9,358,963

 


3,549,464

 


5,809,500

 


3,719,414

 


290,227

 

Palmetto Trace

 

Dolphin Properties & Investments #1 LLC

 


9,358,963

 


3,549,464

 


5,809,500

 


3,719,414

 


290,227

 

Palmetto Trace

 

Blackfin Properties & Investments LLLP

 


3,743,585

 


1,419,785

 


2,323,800

 


1,487,765

 


116,091

 

Palmetto Trace

 

BRM Trust Holdings LLC

 


187,179

 


70,989

 


116,190

 


74,388

 


5,805

 

Palmetto Trace

 

BRM Palmetto Dunes ILP, LLC

 


18,530,747

 


7,027,938

 


11,502,810

 


7,364,439

 


574,648

 

Palmetto Trace

 

BRM Palmetto Dunes, LLC

 


187,179

 


70,989

 


116,190

 


74,388

 


5,805

 

Palmetto Trace

 

BRM Advisors ILP Holdings, LLC

 


18,530,747

 


7,027,938

 


11,502,810

 


7,364,439

 


574,648

 

Palmetto Trace

 

BRM Advisors, LLC

 


187,179

 


70,989

 


116,190

 


74,388

 


5,805

 

Palmetto Trace

 

Palmetto Dunes Ltd.

 


18,717,927

 


7,098,927

 


11,619,000

 


7,438,827

 


580,453

 

Park Avenue Villas

 

Gillis Investments #2 Ltd

 


1,740,305

 


504,751

 


1,235,555

 


575,864

 


2,316

 

Park Avenue Villas

 

Louis E. Vogt

 


1,151,978

 


334,115

 


817,863

 


381,187

 


1,533

 

 





 

--------------------------------------------------------------------------------

 



 

    

 

    

 

    

Adjusted Tax Basis

    

 

    

Adjusted Tax

    

 

 

 

 

 

 

Allocated

 

as of December XX,

 

Initial Built-

 

Basis as of

 

734/743

 

 

 

 

 

Value

 

2017

 

In Gain

 

December 31,

 

Adjustment

 

Protected Property

 

Protected Partner

 

(A)

 

(B)

 

(A-B)

 

2016

 

Amount

 

Park Avenue Villas

 

Jefferson Scott Zimmerman

 


1,095,983

 


317,874

 


778,109

 


362,659

 


1,458

 

Park Avenue Villas

 

Lamplighter Investments LLC

 


870,153

 


252,375

 


617,777

 


287,932

 


1,158

 

Park Avenue Villas

 

William M. Murphy Revocable Trust

 


710,760

 


206,146

 


504,614

 


235,189

 


946

 

Park Avenue Villas

 

Daniel Edward Vogt Irrevocable Legacy Trust dated December 27, 2016

 


511,702

 


148,412

 


363,290

 


169,321

 


681

 

Park Avenue Villas

 

James Henry Vogt Irrevocable Legacy Trust dated December 27, 2016

 


511,702

 


148,412

 


363,290

 


169,321

 


681

 

Park Avenue Villas

 

Holly Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


426,418

 


123,677

 


302,742

 


141,101

 


567

 

Park Avenue Villas

 

Lily Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


426,418

 


123,677

 


302,742

 


141,101

 


567

 

Park Avenue Villas

 

William M. Murphy 2012 Trust

 


333,423

 


96,705

 


236,719

 


110,329

 


444

 

Park Avenue Villas

 

Daniel Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


226,562

 


65,711

 


160,851

 


74,969

 


301

 

Park Avenue Villas

 

Kate Murphy

 


174,031

 


50,475

 


123,555

 


57,586

 


232

 

Park Avenue Villas

 

Kerri Murphy

 


174,031

 


50,475

 


123,555

 


57,586

 


232

 

Park Avenue Villas

 

Patrick Murphy

 


174,031

 


50,475

 


123,555

 


57,586

 


232

 

Park Avenue Villas

 

Una Murphy 2012 Trust

 


147,131

 


42,673

 


104,458

 


48,685

 


196

 

Park Avenue Villas

 

Una Murphy

 


26,900

 


7,802

 


19,098

 


8,901

 


36

 

Park Avenue Villas

 

Dolphin Properties & Investments LLC

 


4,350,764

 


1,261,877

 


3,088,887

 


1,439,660

 


5,790

 

Park Avenue Villas

 

Dolphin Properties & Investments #1 LLC

 


4,350,764

 


1,261,877

 


3,088,887

 


1,439,660

 


5,790

 

Park Avenue Villas

 

Blackfin Properties & Investments LLLP

 


1,740,305

 


504,751

 


1,235,555

 


575,864

 


2,316

 

Park Avenue Villas

 

BRM Trust Holdings LLC

 


87,015

 


25,238

 


61,778

 


28,793

 


116

 

Park Avenue Villas

 

BRM Park Avenue ILP, LLC

 


8,614,512

 


2,498,515

 


6,115,997

 


2,850,527

 


11,463

 

Park Avenue Villas

 

BRM Park Avenue, LLC

 


87,015

 


25,238

 


61,778

 


28,793

 


116

 

Park Avenue Villas

 

BRM Advisors ILP Holdings, LLC

 


8,614,512

 


2,498,515

 


6,115,997

 


2,850,527

 


11,463

 

Park Avenue Villas

 

BRM Advisors, LLC

 


87,015

 


25,238

 


61,778

 


28,793

 


116

 

Park Avenue Villas

 

Park Avenue Villas Ltd.

 


8,701,527

 


2,523,753

 


6,177,774

 


2,879,320

 


11,579

 

Pointe Vista I

 

Gillis Investments #2 Ltd

 


1,549,013

 


903,530

 


645,483

 


963,921

 


248,058

 

Pointe Vista I

 

Louis E. Vogt

 


1,025,353

 


598,083

 


427,271

 


638,058

 


164,200

 

Pointe Vista I

 

Jefferson Scott Zimmerman

 


975,514

 


569,012

 


406,502

 


607,044

 


156,218

 

Pointe Vista I

 

Lamplighter Investments LLC

 


774,506

 


451,765

 


322,741

 


481,961

 


124,029

 

Pointe Vista I

 

William M. Murphy Revocable Trust

 


632,634

 


369,012

 


263,622

 


393,676

 


101,310

 

Avalon Reserve

 

Jefferson Scott Zimmerman

 


4,216,320

 


1,817,879

 


2,398,441

 


1,920,235

 


57,541

 

Pointe Vista I

 

Daniel Edward Vogt Irrevocable Legacy Trust dated December 27, 2016

 


455,456

 


265,665

 


189,791

 


283,422

 


72,936

 

Pointe Vista I

 

James Henry Vogt Irrevocable Legacy Trust dated December 27, 2016

 


455,456

 


265,665

 


189,791

 


283,422

 


72,936

 

Pointe Vista I

 

Holly Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


379,547

 


221,387

 


158,159

 


236,185

 


60,780

 

Pointe Vista I

 

Lily Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


379,547

 


221,387

 


158,159

 


236,185

 


60,780

 

Pointe Vista I

 

William M. Murphy 2012 Trust

 


296,774

 


173,106

 


123,667

 


184,677

 


47,525

 

Pointe Vista I

 

Daniel Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


201,658

 


117,626

 


84,032

 


125,488

 


32,293

 

Pointe Vista I

 

Kate Murphy

 


154,901

 


90,353

 


64,548

 


96,392

 


24,806

 

Pointe Vista I

 

Kerri Murphy

 


154,901

 


90,353

 


64,548

 


96,392

 


24,806

 

Pointe Vista I

 

Patrick Murphy

 


154,901

 


90,353

 


64,548

 


96,392

 


24,806

 

Pointe Vista I

 

Una Murphy 2012 Trust

 


130,958

 


76,387

 


54,571

 


81,493

 


20,972

 

Pointe Vista I

 

Una Murphy

 


23,943

 


13,966

 


9,977

 


14,899

 


3,834

 

Pointe Vista I

 

Dolphin Properties & Investments LLC

 


3,872,532

 


2,258,825

 


1,613,707

 


2,409,804

 


620,145

 

Pointe Vista I

 

Dolphin Properties & Investments #1 LLC

 


3,872,532

 


2,258,825

 


1,613,707

 


2,409,804

 


620,145

 

Pointe Vista I

 

Blackfin Properties & Investments LLLP

 


1,549,013

 


903,530

 


645,483

 


963,921

 


248,058

 

Pointe Vista I

 

BRM Trust Holdings LLC

 


77,451

 


45,177

 


32,274

 


48,196

 


12,403

 

Pointe Vista I

 

BRM Pointe Vista ILP, LLC

 


7,667,613

 


4,472,474

 


3,195,139

 


4,771,411

 


1,227,887

 

Pointe Vista I

 

BRM Pointe Vista, LLC

 


77,451

 


45,177

 


32,274

 


48,196

 


12,403

 

Pointe Vista I

 

BRM Advisors ILP Holdings, LLC

 


7,667,613

 


4,472,474

 


3,195,139

 


4,771,411

 


1,227,887

 

Pointe Vista I

 

BRM Advisors, LLC

 


77,451

 


45,177

 


32,274

 


48,196

 


12,403

 

Pointe Vista I

 

Pointe Vista Ltd.

 


7,745,063

 


4,517,650

 


3,227,413

 


4,819,607

 


1,240,290

 

Pointe Vista II

 

Gillis Investments #2 Ltd

 


6,098,051

 


3,008,029

 


3,090,021

 


3,211,987

 


853,412

 

Pointe Vista II

 

Louis E. Vogt

 


4,036,544

 


1,991,135

 


2,045,409

 


2,126,142

 


564,908

 

Pointe Vista II

 

Jefferson Scott Zimmerman

 


3,840,339

 


1,894,352

 


1,945,987

 


2,022,797

 


537,449

 

Pointe Vista II

 

Lamplighter Investments LLC

 


3,049,025

 


1,504,015

 


1,545,011

 


1,605,993

 


426,706

 

Pointe Vista II

 

William M. Murphy Revocable Trust

 


2,490,511

 


1,228,512

 


1,261,999

 


1,311,811

 


348,543

 

Pointe Vista II

 

Daniel Edward Vogt Irrevocable Legacy Trust dated December 27, 2016

 


1,793,010

 


884,451

 


908,559

 


944,420

 


250,929

 

Pointe Vista II

 

James Henry Vogt Irrevocable Legacy Trust dated December 27, 2016

 


1,793,010

 


884,451

 


908,559

 


944,420

 


250,929

 

Pointe Vista II

 

Holly Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


1,494,175

 


737,042

 


757,132

 


787,017

 


209,107

 

Pointe Vista II

 

Lily Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


1,494,175

 


737,042

 


757,132

 


787,017

 


209,107

 

Pointe Vista II

 

William M. Murphy 2012 Trust

 


1,168,319

 


576,305

 


592,014

 


615,381

 


163,504

 

Pointe Vista II

 

Daniel Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


793,875

 


391,600

 


402,274

 


418,152

 


111,101

 

Pointe Vista II

 

Kate Murphy

 


609,805

 


300,803

 


309,002

 


321,199

 


85,341

 

Pointe Vista II

 

Kerri Murphy

 


609,805

 


300,803

 


309,002

 


321,199

 


85,341

 

Pointe Vista II

 

Patrick Murphy

 


609,805

 


300,803

 


309,002

 


321,199

 


85,341

 

Pointe Vista II

 

Una Murphy 2012 Trust

 


515,548

 


254,308

 


261,240

 


271,551

 


72,150

 

Pointe Vista II

 

Una Murphy

 


94,258

 


46,495

 


47,762

 


49,648

 


13,191

 

 





 

--------------------------------------------------------------------------------

 



 

    

 

    

 

    

Adjusted Tax Basis

    

 

    

Adjusted Tax

    

 

 

 

 

 

 

Allocated

 

as of December XX,

 

Initial Built-

 

Basis as of

 

734/743

 

 

 

 

 

Value

 

2017

 

In Gain

 

December 31,

 

Adjustment

 

Protected Property

 

Protected Partner

 

(A)

 

(B)

 

(A-B)

 

2016

 

Amount

 

Pointe Vista II

 

Dolphin Properties & Investments LLC

 


15,245,127

 


7,520,074

 


7,725,053

 


8,029,967

 


2,133,530

 

Pointe Vista II

 

Dolphin Properties & Investments #1 LLC

 


15,245,127

 


7,520,074

 


7,725,053

 


8,029,967

 


2,133,530

 

Pointe Vista II

 

Blackfin Properties & Investments LLLP

 


6,098,051

 


3,008,029

 


3,090,021

 


3,211,987

 


853,412

 

Pointe Vista II

 

BRM Trust Holdings LLC

 


304,903

 


150,401

 


154,501

 


160,599

 


42,671

 

Pointe Vista II

 

BRM Pointe Vista II ILP, LLC

 


30,185,351

 


14,889,746

 


15,295,606

 


15,899,334

 


4,224,389

 

Pointe Vista II

 

BRM Pointe Vista II, LLC

 


304,903

 


150,401

 


154,501

 


160,599

 


42,671

 

Pointe Vista II

 

BRM Advisors ILP Holdings, LLC

 


30,185,351

 


14,889,746

 


15,295,606

 


15,899,334

 


4,224,389

 

Pointe Vista II

 

BRM Advisors, LLC

 


304,903

 


150,401

 


154,501

 


160,599

 


42,671

 

Pointe Vista II

 

Pointe Vista II Ltd.

 


30,490,254

 


15,040,147

 


15,450,107

 


16,059,933

 


4,267,060

 

Providence Reserve

 

Gillis Investments #2 Ltd

 


2,751,787

 


1,148,433

 


1,603,354

 


1,213,502

 


(133,412

)

Providence Reserve

 

Louis E. Vogt

 


1,821,518

 


760,194

 


1,061,324

 


803,266

 


(88,311

)

Providence Reserve

 

Jefferson Scott Zimmerman

 


1,732,979

 


723,243

 


1,009,736

 


764,221

 


(84,018

)

Providence Reserve

 

Lamplighter Investments LLC

 


1,375,894

 


574,217

 


801,677

 


606,751

 


(66,706

)

Providence Reserve

 

William M. Murphy Revocable Trust

 


1,123,860

 


469,033

 


654,827

 


495,608

 


(54,487

)

Providence Reserve

 

Daniel Edward Vogt Irrevocable Legacy Trust dated December 27, 2016

 


809,108

 


337,674

 


471,434

 


356,806

 


(39,227

)

Providence Reserve

 

James Henry Vogt Irrevocable Legacy Trust dated December 27, 2016

 


809,108

 


337,674

 


471,434

 


356,806

 


(39,227

)

Providence Reserve

 

Holly Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


674,257

 


281,395

 


392,862

 


297,338

 


(32,689

)

Providence Reserve

 

Lily Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


674,257

 


281,395

 


392,862

 


297,338

 


(32,689

)

Providence Reserve

 

William M. Murphy 2012 Trust

 


527,212

 


220,027

 


307,185

 


232,494

 


(25,560

)

Providence Reserve

 

Daniel Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


358,241

 


149,509

 


208,733

 


157,980

 


(17,368

)

Providence Reserve

 

Kate Murphy

 


275,179

 


114,843

 


160,335

 


121,350

 


(13,341

)

Providence Reserve

 

Kerri Murphy

 


275,179

 


114,843

 


160,335

 


121,350

 


(13,341

)

Providence Reserve

 

Patrick Murphy

 


275,179

 


114,843

 


160,335

 


121,350

 


(13,341

)

Providence Reserve

 

Una Murphy 2012 Trust

 


232,644

 


97,092

 


135,552

 


102,593

 


(11,279

)

Providence Reserve

 

Una Murphy

 


42,534

 


17,751

 


24,783

 


18,757

 


(2,062

)

Providence Reserve

 

Dolphin Properties & Investments LLC

 


6,879,468

 


2,871,083

 


4,008,385

 


3,033,756

 


(333,531

)

Providence Reserve

 

Dolphin Properties & Investments #1 LLC

 


6,879,468

 


2,871,083

 


4,008,385

 


3,033,756

 


(333,531

)

Providence Reserve

 

Blackfin Properties & Investments LLLP

 


2,751,787

 


1,148,433

 


1,603,354

 


1,213,502

 


(133,412

)

Providence Reserve

 

BRM Trust Holdings LLC

 


137,589

 


57,422

 


80,168

 


60,675

 


(6,671

)

Providence Reserve

 

BRM Lake Providence ILP, LLC

 


13,621,347

 


5,684,744

 


7,936,603

 


6,006,836

 


(660,390

)

Providence Reserve

 

BRM Lake Providence, LLC

 


137,589

 


57,422

 


80,168

 


60,675

 


(6,671

)

Providence Reserve

 

BRM Advisors ILP Holdings, LLC

 


13,621,347

 


5,684,744

 


7,936,603

 


6,006,836

 


(660,390

)

Providence Reserve

 

BRM Advisors, LLC

 


137,589

 


57,422

 


80,168

 


60,675

 


(6,671

)

Providence Reserve

 

Lake Providence Ltd.

 


13,758,936

 


5,742,166

 


8,016,770

 


6,067,511

 


(667,061

)

Sand Lake Pointe

 

Gillis Investments #2 Ltd

 


6,686,863

 


2,068,780

 


4,618,083

 


2,296,101

 


(104,129

)

Sand Lake Pointe

 

Louis E. Vogt

 


4,426,302

 


1,369,408

 


3,056,894

 


1,519,881

 


(68,927

)

Sand Lake Pointe

 

Jefferson Scott Zimmerman

 


4,211,152

 


1,302,845

 


2,908,307

 


1,446,004

 


(65,577

)

Sand Lake Pointe

 

Lamplighter Investments LLC

 


3,343,431

 


1,034,390

 


2,309,042

 


1,148,051

 


(52,065

)

Sand Lake Pointe

 

William M. Murphy Revocable Trust

 


2,730,988

 


844,912

 


1,886,076

 


937,753

 


(42,527

)

Sand Lake Pointe

 

Daniel Edward Vogt Irrevocable Legacy Trust dated December 27, 2016

 


1,966,138

 


608,283

 


1,357,855

 


675,123

 


(30,617

)

Sand Lake Pointe

 

James Henry Vogt Irrevocable Legacy Trust dated December 27, 2016

 


1,966,138

 


608,283

 


1,357,855

 


675,123

 


(30,617

)

Sand Lake Pointe

 

Holly Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


1,638,449

 


506,903

 


1,131,546

 


562,602

 


(25,514

)

Sand Lake Pointe

 

Lily Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


1,638,449

 


506,903

 


1,131,546

 


562,602

 


(25,514

)

Sand Lake Pointe

 

William M. Murphy 2012 Trust

 


1,281,129

 


396,355

 


884,774

 


439,908

 


(19,950

)

Sand Lake Pointe

 

Daniel Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


870,529

 


269,324

 


601,205

 


298,918

 


(13,556

)

Sand Lake Pointe

 

Kate Murphy

 


668,686

 


206,878

 


461,808

 


229,610

 


(10,413

)

Sand Lake Pointe

 

Kerri Murphy

 


668,686

 


206,878

 


461,808

 


229,610

 


(10,413

)

 





 

--------------------------------------------------------------------------------

 



 

    

 

    

 

    

Adjusted Tax Basis

    

 

    

Adjusted Tax

    

 

 

 

 

 

 

Allocated

 

as of December XX,

 

Initial Built-

 

Basis as of

 

734/743

 

 

 

 

 

Value

 

2017

 

In Gain

 

December 31,

 

Adjustment

 

Protected Property

 

Protected Partner

 

(A)

 

(B)

 

(A-B)

 

2016

 

Amount

 

Avalon Reserve

 

Jefferson Scott Zimmerman

 


4,216,320

 


1,817,879

 


2,398,441

 


1,920,235

 


57,541

 

Sand Lake Pointe

 

Patrick Murphy

 


668,686

 


206,878

 


461,808

 


229,610

 


(10,413

)

Sand Lake Pointe

 

Una Murphy 2012 Trust

 


565,327

 


174,901

 


390,427

 


194,119

 


(8,803

)

Sand Lake Pointe

 

Una Murphy

 


103,359

 


31,977

 


71,382

 


35,491

 


(1,610

)

Sand Lake Pointe

 

Dolphin Properties & Investments LLC

 


16,717,157

 


5,171,949

 


11,545,208

 


5,740,254

 


(260,323

)

Sand Lake Pointe

 

Dolphin Properties & Investments #1 LLC

 


16,717,157

 


5,171,949

 


11,545,208

 


5,740,254

 


(260,323

)

Sand Lake Pointe

 

Blackfin Properties & Investments LLLP

 


6,686,863

 


2,068,780

 


4,618,083

 


2,296,101

 


(104,129

)

Sand Lake Pointe

 

BRM Trust Holdings LLC

 


334,343

 


103,439

 


230,904

 


114,805

 


(5,206

)

Sand Lake Pointe

 

BRM Sand Lake Pointe ILP, LLC

 


33,099,971

 


10,240,459

 


22,859,512

 


11,365,702

 


(515,439

)

Sand Lake Pointe

 

BRM Sand Lake Pointe, LLC

 


334,343

 


103,439

 


230,904

 


114,805

 


(5,206

)

Sand Lake Pointe

 

BRM Advisors ILP Holdings, LLC

 


33,099,971

 


10,240,459

 


22,859,512

 


11,365,702

 


(515,439

)

Sand Lake Pointe

 

BRM Advisors, LLC

 


334,343

 


103,439

 


230,904

 


114,805

 


(5,206

)

Sand Lake Pointe

 

Sand Lake Pointe Apartments Ltd.

 


33,434,314

 


10,343,898

 


23,090,416

 


11,480,507

 


(520,645

)

Spring Harbor

 

Gillis Investments #2 Ltd

 


5,044,378

 


2,148,591

 


2,895,787

 


2,317,233

 


296,197

 

Spring Harbor

 

Lamplighter Investments LLC

 


2,522,189

 


1,074,295

 


1,447,894

 


1,158,617

 


148,098

 

Spring Harbor

 

William M. Murphy Revocable Trust

 


2,060,179

 


877,508

 


1,182,671

 


946,384

 


120,970

 

Spring Harbor

 

Jefferson Scott Zimmerman

 


1,843,138

 


785,062

 


1,058,076

 


846,681

 


108,226

 

Spring Harbor

 

Louis E. Vogt

 


1,843,138

 


785,062

 


1,058,076

 


846,681

 


108,226

 

Spring Harbor

 

William M. Murphy 2012 Trust

 


966,447

 


411,646

 


554,801

 


443,956

 


56,748

 

Spring Harbor

 

James H. Vogt

 


776,058

 


330,552

 


445,506

 


356,497

 


45,569

 

Spring Harbor

 

Daniel E. Vogt

 


776,058

 


330,552

 


445,506

 


356,497

 


45,569

 

Spring Harbor

 

Holly Zimmerman Irrevocable Trust

 


518,019

 


220,644

 


297,375

 


237,962

 


30,417

 

Spring Harbor

 

Elizabeth Zimmerman Irrevocable Trust

 


518,019

 


220,644

 


297,375

 


237,962

 


30,417

 

Spring Harbor

 

Lily Zimmerman Irrevocable Trust

 


516,079

 


219,817

 


296,261

 


237,071

 


30,303

 

Spring Harbor

 

Kate Murphy

 


504,438

 


214,859

 


289,579

 


231,723

 


29,620

 

Spring Harbor

 

Kerri Murphy

 


504,438

 


214,859

 


289,579

 


231,723

 


29,620

 

Spring Harbor

 

Patrick Murphy

 


504,438

 


214,859

 


289,579

 


231,723

 


29,620

 

Spring Harbor

 

Una Murphy 2012 Trust

 


426,467

 


181,648

 


244,819

 


195,906

 


25,041

 

Spring Harbor

 

Una Murphy

 


77,971

 


33,211

 


44,760

 


35,817

 


4,578

 

Spring Harbor

 

Dolphin Properties & Investments #12 LLC

 


12,610,945

 


5,371,477

 


7,239,468

 


5,793,083

 


740,492

 

Spring Harbor

 

Dolphin Properties & Investments LLC

 


12,610,945

 


5,371,477

 


7,239,468

 


5,793,083

 


740,492

 

Spring Harbor

 

Blackfin Properties & Investments LLLP

 


5,044,378

 


2,148,591

 


2,895,787

 


2,317,233

 


296,197

 

Spring Harbor

 

Bull Dolphin Spring Harbor ILP, LLC

 


19,382,052

 


8,255,546

 


11,126,506

 


8,903,524

 


1,138,080

 

Spring Harbor

 

Bull Dolphin Spring Harbor LLC

 


19,401

 


8,264

 


11,138

 


8,912

 


1,139

 

Spring Harbor

 

Bull Dolphin Properties & Investments LLC

 


19,401,453

 


8,263,810

 


11,137,643

 


8,912,436

 


1,139,219

 

Spring Harbor

 

Spring Harbor, Ltd.

 


19,401,453

 


8,263,810

 


11,137,643

 


8,912,436

 


1,139,219

 

Waterford Pointe

 

Gillis Investments #2 Ltd

 


5,607,676

 


1,444,485

 


4,163,191

 


1,516,370

 


147,490

 

Waterford Pointe

 

Louis E. Vogt

 


3,711,945

 


956,162

 


2,755,782

 


1,003,746

 


97,630

 

Waterford Pointe

 

Jefferson Scott Zimmerman

 


3,531,518

 


909,686

 


2,621,832

 


954,957

 


92,884

 

Waterford Pointe

 

Lamplighter Investments LLC

 


2,803,838

 


722,243

 


2,081,595

 


758,185

 


73,745

 

Waterford Pointe

 

William M. Murphy Revocable Trust

 


2,290,236

 


589,944

 


1,700,293

 


619,302

 


60,237

 

Waterford Pointe

 

Daniel Edward Vogt Irrevocable Legacy Trust dated December 27, 2016

 


1,648,825

 


424,722

 


1,224,103

 


445,858

 


43,367

 

Waterford Pointe

 

James Henry Vogt Irrevocable Legacy Trust dated December 27, 2016

 


1,648,825

 


424,722

 


1,224,103

 


445,858

 


43,367

 

Waterford Pointe

 

Holly Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


1,374,021

 


353,935

 


1,020,086

 


371,549

 


36,139

 

Waterford Pointe

 

Lily Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


1,374,021

 


353,935

 


1,020,086

 


371,549

 


36,139

 

Waterford Pointe

 

William M. Murphy 2012 Trust

 


1,074,369

 


276,747

 


797,622

 


290,520

 


28,257

 

Waterford Pointe

 

Daniel Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


730,035

 


188,050

 


541,985

 


197,409

 


19,201

 

Waterford Pointe

 

Kate Murphy

 


560,768

 


144,449

 


416,319

 


151,637

 


14,749

 

Waterford Pointe

 

Kerri Murphy

 


560,768

 


144,449

 


416,319

 


151,637

 


14,749

 

Waterford Pointe

 

Patrick Murphy

 


560,768

 


144,449

 


416,319

 


151,637

 


14,749

 

Waterford Pointe

 

Una Murphy 2012 Trust

 


474,090

 


122,121

 


351,969

 


128,199

 


12,469

 

Waterford Pointe

 

Una Murphy

 


86,678

 


22,327

 


64,350

 


23,439

 


2,280

 

Waterford Pointe

 

Dolphin Properties & Investments LLC

 


14,019,189

 


3,611,213

 


10,407,977

 


3,790,926

 


368,725

 

Waterford Pointe

 

Dolphin Properties & Investments #1 LLC

 


14,019,189

 


3,611,213

 


10,407,977

 


3,790,926

 


368,725

 

Waterford Pointe

 

Blackfin Properties & Investments LLLP

 


5,607,676

 


1,444,485

 


4,163,191

 


1,516,370

 


147,490

 

Waterford Pointe

 

BRM Trust Holdings LLC

 


280,384

 


72,224

 


208,160

 


75,819

 


7,375

 

Waterford Pointe

 

BRM Waterford Pointe ILP, LLC

 


27,757,995

 


7,150,201

 


20,607,794

 


7,506,033

 


730,076

 

Waterford Pointe

 

BRM Waterford Pointe, LLC

 


280,384

 


72,224

 


208,160

 


75,819

 


7,375

 

Waterford Pointe

 

BRM Advisors ILP Holdings, LLC

 


27,757,995

 


7,150,201

 


20,607,794

 


7,506,033

 


730,076

 

Waterford Pointe

 

BRM Advisors, LLC

 


280,384

 


72,224

 


208,160

 


75,819

 


7,375

 

Waterford Pointe

 

Waterford Pointe Apartments Ltd.

 


28,038,379

 


7,222,425

 


20,815,954

 


7,581,852

 


737,450

 

West Pointe Villas

 

Gillis Investments #2 Ltd

 


6,214,427

 


1,730,628

 


4,483,799

 


1,930,390

 


67,635

 

West Pointe Villas

 

Louis E. Vogt

 


4,113,578

 


1,145,572

 


2,968,006

 


1,277,802

 


44,770

 

West Pointe Villas

 

Jefferson Scott Zimmerman

 


3,913,629

 


1,089,889

 


2,823,740

 


1,215,692

 


42,594

 

West Pointe Villas

 

Lamplighter Investments LLC

 


3,107,213

 


865,314

 


2,241,900

 


965,195

 


33,818

 

West Pointe Villas

 

William M. Murphy Revocable Trust

 


2,538,040

 


706,807

 


1,831,233

 


788,393

 


27,623

 

West Pointe Villas

 

Daniel Edward Vogt Irrevocable Legacy Trust dated December 27, 2016

 


1,827,228

 


508,856

 


1,318,371

 


567,593

 


19,887

 

West Pointe Villas

 

James Henry Vogt Irrevocable Legacy Trust dated December 27, 2016

 


1,827,228

 


508,856

 


1,318,371

 


567,593

 


19,887

 

West Pointe Villas

 

Holly Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


1,522,690

 


424,047

 


1,098,643

 


472,994

 


16,572

 

West Pointe Villas

 

Lily Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


1,522,690

 


424,047

 


1,098,643

 


472,994

 


16,572

 

 





 

--------------------------------------------------------------------------------

 



 

    

 

    

 

    

Adjusted Tax Basis

    

 

    

Adjusted Tax

    

 

 

 

 

 

 

Allocated

 

as of December XX,

 

Initial Built-

 

Basis as of

 

734/743

 

 

 

 

 

Value

 

2017

 

In Gain

 

December 31,

 

Adjustment

 

Protected Property

 

Protected Partner

 

(A)

 

(B)

 

(A-B)

 

2016

 

Amount

 

West Pointe Villas

 

William M. Murphy 2012 Trust

 


1,190,616

 


331,569

 


859,047

 


369,842

 


12,958

 

West Pointe Villas

 

Daniel Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


809,025

 


225,302

 


583,723

 


251,308

 


8,805

 

West Pointe Villas

 

Kate Murphy

 


621,443

 


173,063

 


448,380

 


193,039

 


6,764

 

West Pointe Villas

 

Kerri Murphy

 


621,443

 


173,063

 


448,380

 


193,039

 


6,764

 

West Pointe Villas

 

Patrick Murphy

 


621,443

 


173,063

 


448,380

 


193,039

 


6,764

 

West Pointe Villas

 

Una Murphy 2012 Trust

 


525,386

 


146,312

 


379,074

 


163,201

 


5,718

 

West Pointe Villas

 

Una Murphy

 


96,056

 


26,750

 


69,306

 


29,838

 


1,045

 

West Pointe Villas

 

Dolphin Properties & Investments LLC

 


15,536,067

 


4,326,570

 


11,209,498

 


4,825,976

 


169,088

 

West Pointe Villas

 

Dolphin Properties & Investments #1 LLC

 


15,536,067

 


4,326,570

 


11,209,498

 


4,825,976

 


169,088

 

West Pointe Villas

 

Blackfin Properties & Investments LLLP

 


6,214,427

 


1,730,628

 


4,483,799

 


1,930,390

 


67,635

 

West Pointe Villas

 

BRM Trust Holdings LLC

 


310,721

 


86,531

 


224,190

 


96,520

 


3,382

 

West Pointe Villas

 

BRM West Pointe ILP, LLC

 


30,761,413

 


8,566,608

 


22,194,806

 


9,555,431

 


334,794

 

West Pointe Villas

 

BRM West Pointe, LLC

 


310,721

 


86,531

 


224,190

 


96,520

 


3,382

 

West Pointe Villas

 

BRM Advisors ILP Holdings, LLC

 


30,761,413

 


8,566,608

 


22,194,806

 


9,555,431

 


334,794

 

 





 

--------------------------------------------------------------------------------

 



 

    

 

    

 

    

Adjusted Tax Basis

    

 

    

Adjusted Tax

    

 

 

 

 

 

 

Allocated

 

as of December XX,

 

Initial Built-

 

Basis as of

 

734/743

 

 

 

 

 

Value

 

2017

 

In Gain

 

December 31,

 

Adjustment

 

Protected Property

 

Protected Partner

 

(A)

 

(B)

 

(A-B)

 

2016

 

Amount

 

Avalon Reserve

 

Jefferson Scott Zimmerman

 


4,216,320

 


1,817,879

 


2,398,441

 


1,920,235

 


57,541

 

West Pointe Villas

 

BRM Advisors, LLC

 


310,721

 


86,531

 


224,190

 


96,520

 


3,382

 

West Pointe Villas

 

West Pointe Villas Ltd.

 


31,072,135

 


8,653,139

 


22,418,996

 


9,651,951

 


338,176

 

Whistler’s Cove

 

Gillis Investments #2 Ltd

 


7,361,888

 


1,532,251

 


5,829,637

 


1,691,614

 

—

 

Whistler’s Cove

 

Lamplighter Investments LLC

 


3,680,944

 


766,125

 


2,914,818

 


845,807

 

—

 

Whistler’s Cove

 

William M. Murphy Revocable Trust

 


3,006,676

 


625,788

 


2,380,888

 


690,874

 

—

 

Whistler’s Cove

 

Jefferson Scott Zimmerman

 


2,689,920

 


559,861

 


2,130,060

 


618,090

 

—

 

Whistler’s Cove

 

Louis E. Vogt

 


2,689,920

 


559,861

 


2,130,060

 


618,090

 

—

 

Whistler’s Cove

 

William M. Murphy 2012 Trust

 


1,410,457

 


293,562

 


1,116,894

 


324,095

 

—

 

Whistler’s Cove

 

James H. Vogt

 


1,132,598

 


235,731

 


896,867

 


260,248

 

—

 

Whistler’s Cove

 

Daniel E. Vogt

 


1,132,598

 


235,731

 


896,867

 


260,248

 

—

 

Whistler’s  Cove

 

Holly Zimmerman Irrevocable Trust

 


756,009

 


157,350

 


598,659

 


173,716

 

—

 

Whistler’s Cove

 

Elizabeth Zimmerman Irrevocable Trust

 


756,009

 


157,350

 


598,659

 


173,716

 

—

 

Whistler’s Cove

 

Lily Zimmerman Irrevocable Trust

 


753,178

 


156,761

 


596,417

 


173,065

 

—

 

Whistler’s Cove

 

Kate Murphy

 


736,189

 


153,225

 


582,964

 


169,161

 

—

 

Whistler’s Cove

 

Kerri Murphy

 


736,189

 


153,225

 


582,964

 


169,161

 

—

 

Whistler’s Cove

 

Patrick Murphy

 


736,189

 


153,225

 


582,964

 


169,161

 

—

 

Whistler’s Cove

 

Una Murphy 2012 Trust

 


622,396

 


129,541

 


492,855

 


143,014

 

—

 

Whistler’s Cove

 

Una Murphy

 


113,793

 


23,684

 


90,109

 


26,147

 

—

 

Whistler’s Cove

 

Dolphin Properties & Investments #12 LLC

 


18,404,719

 


3,830,627

 


14,574,092

 


4,229,034

 

—

 

Whistler’s Cove

 

Dolphin Properties & Investments LLC

 


18,404,719

 


3,830,627

 


14,574,092

 


4,229,034

 

—

 

Whistler’s Cove

 

Blackfin Properties & Investments LLLP

 


7,361,888

 


1,532,251

 


5,829,637

 


1,691,614

 

—

 

Whistler’s Cove

 

Bull Dolphin Whistlers Cove ILP, LLC

 


28,289,469

 


5,887,969

 


22,401,500

 


6,500,350

 

—

 

Whistler’s Cove

 

Bull Dolphin Whistlers Cove, LLC

 


25,483

 


5,304

 


20,180

 


5,856

 

—

 

Whistler’s Cove

 

Bull Dolphin Properties & Investments LLC

 


28,314,952

 


5,893,273

 


22,421,679

 


6,506,206

 

—

 

Whistler’s Cove

 

Affordable/Whistlers Cove, Ltd.

 


28,314,952

 


5,893,273

 


22,421,679

 


6,506,206

 

—

 

 

 

 



 

--------------------------------------------------------------------------------

 



ANNEX C

 

See attached

 

 

 



1

--------------------------------------------------------------------------------

 



ANNEX C

 

MINIMUM DEBT AMOUNT

 

Protected Property

     

Minimum Debt Amount

 

Avalon Reserve

 


1,447,600

 

Buena Vista at Cypress Pointe

 

—

 

Buena Vista Place

 


10,747,312

 

Buena Vista Place II

 


3,527,243

 

Camellia Pointe

 


4,499,507

 

Congress Park

 


10,926,842

 

Cypress Ridge

 


1,183,541

 

Glen Oaks

 


2,754,469

 

Hickory Pointe

 


4,490,302

 

Hidden Creek Villas

 


5,036,306

 

Homestead Colony

 


10,970,629

 

Madison Chase

 

—

 

Madison Commons

 


5,752,401

 

Magnolia Pointe

 


3,847,668

 

Mariner’s Cove

 

—

 

Metro Place I

 


7,825,064

 

Metro Place II

 


6,738,614

 

Osprey Ridge

 


1,808,000

 

Palmetto Trace

 


5,451,395

 

Park Avenue Villas

 


3,260,447

 

Pointe Vista I

 


2,645,167

 

Pointe Vista II

 


7,619,355

 

Providence Reserve

 


5,138,721

 

Sand Lake Pointe

 

—

 

Spring Harbor

 


6,482,561

 

Waterford Pointe

 

—

 

West Pointe Villas

 


2,500,000

 

Whistler’s Cove

 


7,200,000

 

 





 

--------------------------------------------------------------------------------

 



ANNEX C

 

REQUESTED DEBT AMOUNTS

 

Protected Property

    

Protected Partner

    

Requested Debt Amount

 

Avalon Reserve

 

Jefferson Scott Zimmerman

 


10,781

 

Avalon Reserve

 

Gillis Investments #2 Ltd

 


17,119

 

Avalon Reserve

 

Louis E. Vogt

 


11,332

 

Avalon Reserve

 

Lamplighter Investments LLC

 


8,559

 

Avalon Reserve

 

William M. Murphy Revocable Trust

 


6,992

 

Avalon Reserve

 

Daniel Edward Vogt Irrevocable Legacy Trust dated December 27, 2016

 


5,033

 

Avalon Reserve

 

James Henry Vogt Irrevocable Legacy Trust dated December 27, 2016

 


5,033

 

Avalon Reserve

 

Holly Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


4,195

 

Avalon Reserve

 

Lily Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


4,195

 

Avalon Reserve

 

William M. Murphy 2012 Trust

 


3,280

 

Avalon Reserve

 

Daniel Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


2,229

 

Avalon Reserve

 

Kate Murphy

 


1,712

 

Avalon Reserve

 

Kerri Murphy

 


1,712

 

Avalon Reserve

 

Patrick Murphy

 


1,712

 

Avalon Reserve

 

Una Murphy 2012 Trust

 


1,447

 

Avalon Reserve

 

Una Murphy

 


265

 

Avalon Reserve

 

Dolphin Properties & Investments LLC

 


42,797

 

Avalon Reserve

 

Dolphin Properties & Investments #1 LLC

 


42,797

 

Avalon Reserve

 

Blackfin Properties & Investments LLLP

 


17,119

 

Avalon Reserve

 

BRM Trust Holdings LLC

 


856

 

Avalon Reserve

 

BRM Avalon Reserve ILP, LLC

 


84,738

 

Avalon Reserve

 

BRM Avalon Reserve, LLC

 


856

 

Avalon Reserve

 

BRM Advisors ILP Holdings, LLC

 


84,738

 

Avalon Reserve

 

BRM Advisors, LLC

 


856

 

Avalon Reserve

 

Avalon Reserve Ltd.

 


85,594

 

Buena Vista at Cypress Pointe

 

Gillis Investments #2 Ltd

 

—

 

Buena Vista at Cypress Pointe

 

Lamplighter Investments LLC

 

—

 

Buena Vista at Cypress Pointe

 

William M. Murphy Revocable Trust

 

—

 

Buena Vista at Cypress Pointe

 

Jefferson Scott Zimmerman

 

—

 

Buena Vista at Cypress Pointe

 

Louis E. Vogt

 

—

 

Buena Vista at Cypress Pointe

 

Angel Arroyo

 

—

 

Buena Vista at Cypress Pointe

 

William M. Murphy 2012 Trust

 

—

 

Buena Vista at Cypress Pointe

 

James H. Vogt

 

—

 

Buena Vista at Cypress Pointe

 

Daniel E. Vogt

 

—

 

Buena Vista at Cypress Pointe

 

Kate Murphy

 

—

 

Buena Vista at Cypress Pointe

 

Kerri Murphy

 

—

 

Buena Vista at Cypress Pointe

 

Patrick Murphy

 

—

 

 





 

--------------------------------------------------------------------------------

 



Protected Property

    

Protected Partner

    

Requested Debt Amount

 

Buena Vista at Cypress Pointe

 

Elizabeth Zimmerman Irrevocable Trust

 

—

 

Buena Vista at Cypress Pointe

 

Holly Zimmerman Irrevocable Trust

 

—

 

Buena Vista at Cypress Pointe

 

Lily Zimmerman Irrevocable Trust

 

—

 

Buena Vista at Cypress Pointe

 

Una Murphy 2012 Trust

 

—

 

Buena Vista at Cypress Pointe

 

Una Murphy

 

—

 

Buena Vista at Cypress Pointe

 

Dolphin Properties & Investments LLC

 

—

 

Buena Vista at Cypress Pointe

 

Dolphin Properties & Investments TCR LLC

 

—

 

Buena Vista at Cypress Pointe

 

Blackfin Properties & Investments LLLP

 

—

 

Buena Vista at Cypress Pointe

 

Vogt Family Trust LLC

 

—

 

Buena Vista at Cypress Pointe

 

BRM Florida Holdings ILP, LLC

 

—

 

Buena Vista at Cypress Pointe

 

BRM Florida Buena Vista Pointe, LLC

 

—

 

Buena Vista at Cypress Pointe

 

BRM Florida Buena Vista Pointe ILP, LLC

 

—

 

Buena Vista at Cypress Pointe

 

BRM Florida Holdings, LLC

 

—

 

Buena Vista at Cypress Pointe

 

Buena Vista at Cypress Pointe, LP

 

—

 

Buena Vista Place

 

Gillis Investments #2 Ltd

 


1,337,208

 

Buena Vista Place

 

Lamplighter Investments LLC

 


668,604

 

Buena Vista Place

 

William M. Murphy Revocable Trust

 


546,131

 

Buena Vista Place

 

Jefferson Scott Zimmerman

 


389,848

 

Buena Vista Place

 

Louis E. Vogt

 


389,848

 

Buena Vista Place

 

Angel Arroyo

 


146,933

 

Buena Vista Place

 

William M. Murphy 2012 Trust

 


256,194

 

Buena Vista Place

 

James H. Vogt

 


145,689

 

Buena Vista Place

 

Daniel E. Vogt

 


145,689

 

Buena Vista Place

 

Kate Murphy

 


133,721

 

Buena Vista Place

 

Kerri Murphy

 


133,721

 

Buena Vista Place

 

Patrick Murphy

 


133,721

 

Buena Vista Place

 

Elizabeth Zimmerman Irrevocable Trust

 


97,342

 

Buena Vista Place

 

Holly Zimmerman Irrevocable Trust

 


97,090

 

Buena Vista Place

 

Lily Zimmerman Irrevocable Trust

 


96,946

 

Buena Vista Place

 

Una Murphy 2012 Trust

 


113,052

 

Buena Vista Place

 

Una Murphy

 


20,669

 

Buena Vista Place

 

Dolphin Properties & Investments LLC

 


3,343,021

 

Buena Vista Place

 

Dolphin Properties & Investments TCR LLC

 


1,445,508

 

Buena Vista Place

 

Blackfin Properties & Investments LLLP

 


1,337,208

 

Buena Vista Place

 

Vogt Family Trust LLC

 


176,118

 

Buena Vista Place

 

BRM Florida Buena Vista Place I, LLC

 


37

 

Buena Vista Place

 

BRM Florida Holdings ILP, LLC

 


2,206,507

 

Buena Vista Place

 

BRM Florida Holdings, LLC

 


514

 

Buena Vista Place

 

Reams Road Limited Partnership

 


368,217

 

Buena Vista Place II

 

Gillis Investments #2 Ltd

 


641,194

 

Buena Vista Place II

 

Lamplighter Investments LLC

 


320,597

 

Buena Vista Place II

 

William M. Murphy Revocable Trust

 


261,871

 

Buena Vista Place II

 

Jefferson Scott Zimmerman

 


186,933

 

Buena Vista Place II

 

Louis E. Vogt

 


186,933

 

 





 

--------------------------------------------------------------------------------

 



Protected Property

    

Protected Partner

    

Requested Debt Amount

 

Buena Vista Place II

 

Angel Arroyo

 


48,223

 

Buena Vista Place II

 

William M. Murphy 2012 Trust

 


122,846

 

Buena Vista Place II

 

James H. Vogt

 


47,815

 

Avalon Reserve

 

Jefferson Scott Zimmerman

 


10,781

 

Buena Vista Place II

 

Daniel E. Vogt

 


47,815

 

Buena Vista Place II

 

Kate Murphy

 


64,119

 

Buena Vista Place II

 

Kerri Murphy

 


64,119

 

Buena Vista Place II

 

Patrick Murphy

 


64,119

 

Buena Vista Place II

 

Elizabeth Zimmerman Irrevocable Trust

 


31,947

 

Buena Vista Place II

 

Holly Zimmerman Irrevocable Trust

 


31,865

 

Buena Vista Place II

 

Lily Zimmerman Irrevocable Trust

 


31,818

 

Buena Vista Place II

 

Una Murphy 2012 Trust

 


54,208

 

Buena Vista Place II

 

Una Murphy

 


9,911

 

Buena Vista Place II

 

Dolphin Properties & Investments LLC

 


1,602,985

 

Buena Vista Place II

 

Dolphin Properties & Investments TCR LLC

 


474,412

 

Buena Vista Place II

 

Blackfin Properties & Investments LLLP

 


641,194

 

Buena Vista Place II

 

Vogt Family Trust LLC

 


57,802

 

Buena Vista Place II

 

BRM Florida Buena Vista Place II, LLC

 


4

 

Buena Vista Place II

 

BRM Florida Holdings ILP, LLC

 


724,171

 

Buena Vista Place II

 

BRM Florida Holdings, LLC

 


247

 

Buena Vista Place II

 

Reams Road II Limited Partnership

 


41,182

 

Camellia Pointe

 

Gillis Investments #2 Ltd

 

—

 

Camellia Pointe

 

Louis E. Vogt

 

—

 

Camellia Pointe

 

Jefferson Scott Zimmerman

 

—

 

Camellia Pointe

 

Lamplighter Investments LLC

 

—

 

Camellia Pointe

 

William M. Murphy Revocable Trust

 

—

 

Camellia Pointe

 

Daniel Edward Vogt Irrevocable Legacy Trust dated December 27, 2016

 

—

 

Camellia Pointe

 

James Henry Vogt Irrevocable Legacy Trust dated December 27, 2016

 

—

 

Camellia Pointe

 

Holly Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 

—

 

Camellia Pointe

 

Lily Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 

—

 

Camellia Pointe

 

William M. Murphy 2012 Trust

 

—

 

Camellia Pointe

 

Daniel Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 

—

 

Camellia Pointe

 

Kate Murphy

 

—

 

Camellia Pointe

 

Kerri Murphy

 

—

 

Camellia Pointe

 

Patrick Murphy

 

—

 

Camellia Pointe

 

Una Murphy 2012 Trust

 

—

 

Camellia Pointe

 

Una Murphy

 

—

 

Camellia Pointe

 

Dolphin Properties & Investments LLC

 

—

 

Camellia Pointe

 

Dolphin Properties & Investments #1 LLC

 

—

 

Camellia Pointe

 

Blackfin Properties & Investments LLLP

 

—

 

Camellia Pointe

 

BRM Trust Holdings LLC

 

—

 

Camellia Pointe

 

BRM Camellia Pointe ILP, LLC

 

—

 

Camellia Pointe

 

BRM Camellia Pointe, LLC

 

—

 

Camellia Pointe

 

BRM Advisors ILP Holdings, LLC

 

—

 

Camellia Pointe

 

BRM Advisors, LLC

 

—

 

Camellia Pointe

 

Camellia Pointe Ltd.

 

—

 

Congress Park

 

Gillis Investments #2 Ltd

 


967,337

 

Congress Park

 

Lamplighter Investments LLC

 


483,669

 

Congress Park

 

William M. Murphy Revocable Trust

 


395,071

 

Congress Park

 

Jefferson Scott Zimmerman

 


282,016

 

Congress Park

 

Louis E. Vogt

 


282,016

 

Congress Park

 

Angel Arroyo

 


149,388

 

Congress Park

 

William M. Murphy 2012 Trust

 


185,331

 

Congress Park

 

James H. Vogt

 


130,218

 

 





 

--------------------------------------------------------------------------------

 



Protected Property

    

Protected Partner

    

Requested Debt Amount

 

Congress Park

 

Daniel E. Vogt

 


130,218

 

Congress Park

 

Kate Murphy

 


96,734

 

Congress Park

 

Kerri Murphy

 


96,734

 

Congress Park

 

Patrick Murphy

 


96,734

 

Congress Park

 

Elizabeth Zimmerman Irrevocable Trust

 


87,060

 

Congress Park

 

Holly Zimmerman Irrevocable Trust

 


86,688

 

Congress Park

 

Lily Zimmerman Irrevocable Trust

 


86,688

 

Congress Park

 

Una Murphy 2012 Trust

 


81,782

 

Congress Park

 

Una Murphy

 


14,952

 

Congress Park

 

Dolphin Properties & Investments LLC

 


2,418,343

 

Congress Park

 

Dolphin Properties & Investments TCR LLC

 


1,469,655

 

Congress Park

 

Blackfin Properties & Investments LLLP

 


967,337

 

Congress Park

 

Vogt Family Trust LLC

 


179,060

 

Congress Park

 

BRM Florida Congress, LLC

 


6,079

 

Congress Park

 

BRM Florida Holdings, LLC

 


17,641

 

Congress Park

 

BRM Florida Holdings ILP, LLC

 


2,243,366

 

Congress Park

 

Congress Park Limited Partnership

 


607,851

 

Cypress Ridge

 

Gillis Investments #2 Ltd

 

—

 

Cypress Ridge

 

Louis E. Vogt

 

—

 

Cypress Ridge

 

Jefferson Scott Zimmerman

 

—

 

Cypress Ridge

 

Lamplighter Investments LLC

 

—

 

Cypress Ridge

 

William M. Murphy Revocable Trust

 

—

 

Cypress Ridge

 

Daniel Edward Vogt Irrevocable Legacy Trust dated December 27, 2016

 

—

 

Cypress Ridge

 

James Henry Vogt Irrevocable Legacy Trust dated December 27, 2016

 

—

 

Cypress Ridge

 

Holly Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 

—

 

Cypress Ridge

 

Lily Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 

—

 

Cypress Ridge

 

William M. Murphy 2012 Trust

 

—

 

Cypress Ridge

 

Daniel Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 

—

 

Cypress Ridge

 

Kate Murphy

 

—

 

Cypress Ridge

 

Kerri Murphy

 

—

 

Cypress Ridge

 

Patrick Murphy

 

—

 

Cypress Ridge

 

Una Murphy 2012 Trust

 

—

 

Cypress Ridge

 

Una Murphy

 

—

 

Avalon Reserve

 

Jefferson Scott Zimmerman

 


10,781

 

Cypress Ridge

 

Dolphin Properties & Investments LLC

 

—

 

Cypress Ridge

 

Dolphin Properties & Investments #1 LLC

 

—

 

Cypress Ridge

 

Blackfin Properties & Investments LLLP

 

—

 

Cypress Ridge

 

BRM Trust Holdings LLC

 

—

 

Cypress Ridge

 

BRM Cypress Ridge ILP, LLC

 

—

 

Cypress Ridge

 

BRM Cypress Ridge, LLC

 

—

 

Cypress Ridge

 

BRM Advisors ILP Holdings, LLC

 

—

 

Cypress Ridge

 

BRM Advisors, LLC

 

—

 

Cypress Ridge

 

Cypress Ridge Ltd.

 

—

 

Glen Oaks

 

Gillis Investments #2 Ltd

 


526,100

 

Glen Oaks

 

Lamplighter Investments LLC

 


263,050

 

Glen Oaks

 

William M. Murphy Revocable Trust

 


214,865

 

Glen Oaks

 

Jefferson Scott Zimmerman

 


192,229

 

Glen Oaks

 

Louis E. Vogt

 


192,229

 

Glen Oaks

 

William M. Murphy 2012 Trust

 


100,795

 

Glen Oaks

 

James H. Vogt

 


37,339

 

Glen Oaks

 

Daniel E. Vogt

 


37,339

 

Glen Oaks

 

Holly Zimmerman Irrevocable Trust

 


24,884

 

Glen Oaks

 

Elizabeth Zimmerman Irrevocable Trust

 


24,948

 

Glen Oaks

 

Lily Zimmerman Irrevocable Trust

 


24,847

 

 





 

--------------------------------------------------------------------------------

 



Protected Property

    

Protected Partner

    

Requested Debt Amount

 

Glen Oaks

 

Kate Murphy

 


52,610

 

Glen Oaks

 

Kerri Murphy

 


52,610

 

Glen Oaks

 

Patrick Murphy

 


52,610

 

Glen Oaks

 

Una Murphy 2012 Trust

 


44,478

 

Glen Oaks

 

Una Murphy

 


8,132

 

Glen Oaks

 

Dolphin Properties & Investments #12 LLC

 


240,016

 

Glen Oaks

 

Dolphin Properties & Investments LLC

 


1,315,251

 

Glen Oaks

 

Blackfin Properties & Investments LLLP

 


526,100

 

Glen Oaks

 

Bull Dolphin Glen Oaks ILP LLC

 


7,585

 

Glen Oaks

 

Bull Dolphin Properties & Investments LLC

 


369,255

 

Glen Oaks

 

Affordable/Glen Oaks, Ltd.

 


7,586

 

Hickory Pointe

 

Gillis Investments #2 Ltd

 


288,281

 

Hickory Pointe

 

Louis E. Vogt

 


190,825

 

Hickory Pointe

 

Jefferson Scott Zimmerman

 


181,549

 

Hickory Pointe

 

Lamplighter Investments LLC

 


144,141

 

Hickory Pointe

 

William M. Murphy Revocable Trust

 


117,737

 

Hickory Pointe

 

Daniel Edward Vogt Irrevocable Legacy Trust dated December 27, 2016

 


84,763

 

Hickory Pointe

 

James Henry Vogt Irrevocable Legacy Trust dated December 27, 2016

 


84,763

 

Hickory Pointe

 

Holly Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


70,636

 

Hickory Pointe

 

Lily Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


70,636

 

Hickory Pointe

 

William M. Murphy 2012 Trust

 


55,231

 

Hickory Pointe

 

Daniel Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


37,530

 

Hickory Pointe

 

Kate Murphy

 


28,828

 

Hickory Pointe

 

Kerri Murphy

 


28,828

 

Hickory Pointe

 

Patrick Murphy

 


28,828

 

Hickory Pointe

 

Una Murphy 2012 Trust

 


24,372

 

Hickory Pointe

 

Una Murphy

 


4,456

 

Hickory Pointe

 

Dolphin Properties & Investments LLC

 


720,703

 

Hickory Pointe

 

Dolphin Properties & Investments #1 LLC

 


720,703

 

Hickory Pointe

 

Blackfin Properties &  Investments LLLP

 


288,281

 

Hickory Pointe

 

BRM Trust Holdings LLC

 


14,414

 

Hickory Pointe

 

BRM Hickory Pointe ILP, LLC

 


123,999

 

Hickory Pointe

 

BRM Hickory Pointe, LLC

 


1,253

 

Hickory Pointe

 

BRM Advisors ILP Holdings, LLC

 


1,426,992

 

Hickory Pointe

 

BRM Advisors, LLC

 


14,414

 

Hickory Pointe

 

Hickory Pointe Ltd.

 


125,252

 

Hidden Creek Villas

 

Gillis Investments #2 Ltd

 


544,004

 

Hidden Creek Villas

 

Louis E. Vogt

 


360,098

 

Hidden Creek Villas

 

Jefferson Scott Zimmerman

 


342,594

 

Hidden Creek Villas

 

Lamplighter Investments LLC

 


272,002

 

Hidden Creek Villas

 

William M. Murphy Revocable Trust

 


222,177

 

Hidden Creek Villas

 

Daniel Edward Vogt Irrevocable Legacy Trust dated December 27, 2016

 


159,953

 

Hidden Creek Villas

 

James Henry Vogt Irrevocable Legacy Trust dated December 27, 2016

 


159,953

 

Hidden Creek Villas

 

Holly Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


133,294

 

Hidden Creek Villas

 

Lily Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


133,294

 

Hidden Creek Villas

 

William M. Murphy 2012 Trust

 


104,225

 

Hidden Creek Villas

 

Daniel Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


70,821

 

Hidden Creek Villas

 

Kate Murphy

 


54,400

 

Hidden Creek Villas

 

Kerri Murphy

 


54,400

 

Hidden Creek Villas

 

Patrick Murphy

 


54,400

 

 





 

--------------------------------------------------------------------------------

 



Protected Property

    

Protected Partner

    

Requested Debt Amount

 

Hidden Creek Villas

 

Una Murphy 2012 Trust

 


45,992

 

Hidden Creek Villas

 

Una Murphy

 


8,409

 

Hidden Creek Villas

 

Dolphin Properties & Investments LLC

 


1,360,009

 

Hidden Creek Villas

 

Dolphin Properties & Investments #1 LLC

 


1,360,009

 

Hidden Creek Villas

 

Blackfin Properties & Investments LLLP

 


544,004

 

Hidden Creek Villas

 

BRM Trust Holdings LLC

 


27,200

 

Hidden Creek Villas

 

BRM Hidden Creek ILP, LLC

 


271,325

 

Hidden Creek Villas

 

BRM Hidden Creek, LLC

 


2,741

 

Hidden Creek Villas

 

BRM Advisors ILP Holdings, LLC

 


2,692,818

 

Hidden Creek Villas

 

BRM Advisors, LLC

 


27,200

 

Hidden Creek Villas

 

Hidden Creek Villas Ltd.

 


274,066

 

Homestead Colony

 

Gillis Investments #2 Ltd

 


1,762,585

 

Homestead Colony

 

Lamplighter Investments LLC

 


881,292

 

Avalon Reserve

 

Jefferson Scott Zimmerman

 


10,781

 

Homestead Colony

 

William M. Murphy Revocable Trust

 


719,859

 

Homestead Colony

 

Jefferson Scott Zimmerman

 


513,861

 

Homestead Colony

 

Louis E. Vogt

 


513,861

 

Homestead Colony

 

Angel Arroyo

 


149,986

 

Homestead Colony

 

William M. Murphy 2012 Trust

 


337,692

 

Homestead Colony

 

James H. Vogt

 


148,716

 

Homestead Colony

 

Daniel E. Vogt

 


148,716

 

Homestead Colony

 

Kate Murphy

 


176,258

 

Homestead Colony

 

Kerri Murphy

 


176,258

 

Homestead Colony

 

Patrick Murphy

 


176,258

 

Homestead Colony

 

Elizabeth Zimmerman Irrevocable Trust

 


99,365

 

Homestead Colony

 

Holly Zimmerman Irrevocable Trust

 


99,108

 

Homestead Colony

 

Lily Zimmerman Irrevocable Trust

 


98,961

 

Homestead Colony

 

Una Murphy 2012 Trust

 


149,014

 

Homestead Colony

 

Una Murphy

 


27,244

 

Homestead Colony

 

Dolphin Properties & Investments LLC

 


4,406,462

 

Homestead Colony

 

Dolphin Properties & Investments TCR LLC

 


1,475,544

 

Homestead Colony

 

Blackfin Properties & Investments LLLP

 


1,762,585

 

Homestead Colony

 

Vogt Family Trust LLC

 


179,778

 

Homestead Colony

 

BRM Florida Homestead, LLC

 


7,361

 

Homestead Colony

 

BRM Florida Holdings, LLC

 


17,712

 

Homestead Colony

 

BRM Florida Holdings ILP, LLC

 


2,252,356

 

Homestead Colony

 

Homestead Colony Limited Partnership

 


736,145

 

Madison Chase

 

Gillis Investments #2 Ltd

 

—

 

Madison Chase

 

Lamplighter Investments LLC

 

—

 

Madison Chase

 

William M. Murphy Revocable Trust

 

—

 

Madison Chase

 

Jefferson Scott Zimmerman

 

—

 

Madison Chase

 

Louis E. Vogt

 

—

 

Madison Chase

 

William M. Murphy 2012 Trust

 

—

 

Madison Chase

 

James H. Vogt

 

—

 

Madison Chase

 

Daniel E. Vogt

 

—

 

Madison Chase

 

Holly Zimmerman Irrevocable Trust

 

—

 

Madison Chase

 

Elizabeth Zimmerman Irrevocable Trust

 

—

 

Madison Chase

 

Lily Zimmerman Irrevocable Trust

 

—

 

Madison Chase

 

Kate Murphy

 

—

 

Madison Chase

 

Kerri Murphy

 

—

 

Madison Chase

 

Patrick Murphy

 

—

 

Madison Chase

 

Una Murphy 2012 Trust

 

—

 

Madison Chase

 

Una Murphy

 

—

 

Madison Chase

 

Dolphin Properties & Investments #12 LLC

 

—

 

Madison Chase

 

Dolphin Properties & Investments LLC

 

—

 

Madison Chase

 

Blackfin Properties & Investments LLLP

 

—

 

Madison Chase

 

Bull Dolphin Saddle Brook ILP, LLC

 

—

 

Madison Chase

 

Bull Dolphin Saddle Brook, LLC

 

—

 

 





 

--------------------------------------------------------------------------------

 



Protected Property

    

Protected Partner

    

Requested Debt Amount

 

Madison Chase

 

Bull Dolphin Properties & Investments LLC

 

—

 

Madison Chase

 

Saddlebrook at Palm Beach, Ltd.

 

—

 

Madison Commons

 

Gillis Investments #2 Ltd

 


350,091

 

Madison Commons

 

Lamplighter Investments LLC

 


175,045

 

Madison Commons

 

William M. Murphy Revocable Trust

 


142,981

 

Madison Commons

 

Jefferson Scott Zimmerman

 


127,918

 

Madison Commons

 

Louis E. Vogt

 


127,918

 

Madison Commons

 

William M. Murphy 2012 Trust

 


67,074

 

Madison Commons

 

James H. Vogt

 


53,860

 

Madison Commons

 

Daniel E. Vogt

 


53,860

 

Madison Commons

 

Holly Zimmerman Irrevocable Trust

 


35,952

 

Madison Commons

 

Elizabeth Zimmerman Irrevocable Trust

 


35,952

 

Madison Commons

 

Lily Zimmerman Irrevocable Trust

 


35,817

 

Madison Commons

 

Kate Murphy

 


35,009

 

Madison Commons

 

Kerri Murphy

 


35,009

 

Madison Commons

 

Patrick Murphy

 


35,009

 

Madison Commons

 

Una Murphy 2012 Trust

 


29,598

 

Madison Commons

 

Una Murphy

 


5,411

 

Madison Commons

 

Dolphin Properties & Investments #12 LLC

 


501,246

 

Madison Commons

 

Dolphin Properties & Investments LLC

 


875,227

 

Madison Commons

 

Blackfin Properties & Investments LLLP

 


350,091

 

Madison Commons

 

Bull Dolphin Breckenridge Commons ILP, LLC

 


112,545

 

Madison Commons

 

Bull Dolphin Breckenridge Commons, LLC

 


113

 

Madison Commons

 

Bull Dolphin Properties &  Investments LLC

 


771,148

 

Madison Commons

 

Breckenridge Commons, Ltd.

 


112,657

 

Magnolia Pointe

 

Gillis Investments #2 Ltd

 

—

 

Magnolia Pointe

 

Louis E. Vogt

 

—

 

Magnolia Pointe

 

Jefferson Scott Zimmerman

 

—

 

Magnolia Pointe

 

Lamplighter Investments LLC

 

—

 

Magnolia Pointe

 

William M. Murphy Revocable Trust

 

—

 

Magnolia Pointe

 

Daniel Edward Vogt Irrevocable Legacy Trust dated December 27, 2016

 

—

 

Magnolia Pointe

 

James Henry Vogt Irrevocable Legacy Trust dated December 27, 2016

 

—

 

Magnolia Pointe

 

Holly Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 

—

 

Magnolia Pointe

 

Lily Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 

—

 

Magnolia Pointe

 

William M. Murphy 2012 Trust

 

—

 

Magnolia Pointe

 

Daniel Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 

—

 

Magnolia Pointe

 

Kate Murphy

 

—

 

Magnolia Pointe

 

Kerri Murphy

 

—

 

Magnolia Pointe

 

Patrick Murphy

 

—

 

Avalon Reserve

 

Jefferson Scott Zimmerman

 


10,781

 

Magnolia Pointe

 

Una Murphy 2012 Trust

 

—

 

Magnolia Pointe

 

Una Murphy

 

—

 

Magnolia Pointe

 

Dolphin Properties & Investments LLC

 

—

 

Magnolia Pointe

 

Dolphin Properties & Investments #1 LLC

 

—

 

Magnolia Pointe

 

Blackfin Properties & Investments LLLP

 

—

 

Magnolia Pointe

 

BRM Trust Holdings LLC

 

—

 

Magnolia Pointe

 

BRM Magnolia Pointe ILP, LLC

 

—

 

Magnolia Pointe

 

BRM Magnolia Pointe, LLC

 

—

 

Magnolia Pointe

 

BRM Advisors ILP Holdings, LLC

 

—

 

Magnolia Pointe

 

BRM Advisors, LLC

 

—

 

Magnolia Pointe

 

Magnolia Pointe Ltd.

 

—

 

Mariner’s Cove

 

Gillis Investments #2 Ltd

 

—

 

Mariner’s Cove

 

Lamplighter Investments LLC

 

—

 

Mariner’s Cove

 

William M. Murphy Revocable Trust

 

—

 

 





 

--------------------------------------------------------------------------------

 



Protected Property

    

Protected Partner

    

Requested Debt Amount

 

Mariner’s Cove

 

Jefferson Scott Zimmerman

 

—

 

Mariner’s Cove

 

Louis E. Vogt

 

—

 

Mariner’s Cove

 

Angel Arroyo

 

—

 

Mariner’s Cove

 

William M. Murphy 2012 Trust

 

—

 

Mariner’s Cove

 

James H. Vogt

 

—

 

Mariner’s Cove

 

Daniel E. Vogt

 

—

 

Mariner’s Cove

 

Kate Murphy

 

—

 

Mariner’s Cove

 

Kerri Murphy

 

—

 

Mariner’s Cove

 

Patrick Murphy

 

—

 

Mariner’s Cove

 

Elizabeth Zimmerman Irrevocable Trust

 

—

 

Mariner’s Cove

 

Holly Zimmerman Irrevocable Trust

 

—

 

Mariner’s Cove

 

Lily Zimmerman Irrevocable Trust

 

—

 

Mariner’s Cove

 

Una Murphy 2012 Trust

 

—

 

Mariner’s Cove

 

Una Murphy

 

—

 

Mariner’s Cove

 

Dolphin Properties & Investments LLC

 

—

 

Mariner’s Cove

 

Dolphin Properties & Investments KW LLC

 

—

 

Mariner’s Cove

 

Blackfin Properties & Investments LLLP

 

—

 

Mariner’s Cove

 

Vogt Family Trust LLC

 

—

 

Mariner’s Cove

 

BRM Southeast Mariner’s Cove ILP, LLC

 

—

 

Mariner’s Cove

 

BRM Southeast Mariner’s Cove GP, LLC

 

—

 

Mariner’s Cove

 

BRM Southeast Mariner’s Cove Holdings LLC

 

—

 

Mariner’s Cove

 

Mariner’s Cove Apartments Associates, Ltd.

 

—

 

Metro Place I

 

Gillis Investments #2 Ltd

 


984,710

 

Metro Place I

 

Louis E. Vogt

 


651,819

 

Metro Place I

 

Jefferson Scott Zimmerman

 


620,136

 

Metro Place I

 

Lamplighter Investments LLC

 


492,355

 

Metro Place I

 

William M. Murphy Revocable Trust

 


402,166

 

Metro Place I

 

Daniel Edward Vogt Irrevocable Legacy Trust dated December 27, 2016

 


289,534

 

Metro Place I

 

James Henry Vogt Irrevocable Legacy Trust dated December 27, 2016

 


289,534

 

Metro Place I

 

Holly Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


241,278

 

Metro Place I

 

Lily Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


241,278

 

Metro Place I

 

William M. Murphy 2012 Trust

 


188,660

 

Metro Place I

 

Daniel Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


128,194

 

Metro Place I

 

Kate Murphy

 


98,471

 

Metro Place I

 

Kerri Murphy

 


98,471

 

Metro Place I

 

Patrick Murphy

 


98,471

 

Metro Place I

 

Una Murphy 2012 Trust

 


83,250

 

Metro Place I

 

Una Murphy

 


15,221

 

Metro Place I

 

Dolphin Properties & Investments LLC

 


2,461,774

 

Metro Place I

 

Dolphin Properties & Investments #1 LLC

 


2,461,774

 

Metro Place I

 

Blackfin Properties & Investments LLLP

 


984,710

 

Metro Place I

 

BRM Trust Holdings LLC

 


48,586

 

Metro Place I

 

BRM Metro Place ILP, LLC

 


391,993

 

Metro Place I

 

BRM Metro Place, LLC

 


3,960

 

Metro Place I

 

BRM Advisors ILP Holdings, LLC

 


4,874,313

 

Metro Place I

 

BRM Advisors, LLC

 


48,586

 

Metro Place I

 

Metro Place Ltd.

 


395,952

 

Metro Place II

 

Gillis Investments #2 Ltd

 


335,896

 

Metro Place II

 

Louis E. Vogt

 


222,343

 

Metro Place II

 

Jefferson Scott Zimmerman

 


211,536

 

Metro Place II

 

Lamplighter Investments LLC

 


167,948

 

Metro Place II

 

William M. Murphy Revocable Trust

 


137,184

 

Metro Place II

 

Daniel Edward Vogt Irrevocable Legacy Trust dated December 27, 2016

 


98,764

 

 





 

--------------------------------------------------------------------------------

 



Protected Property

    

Protected Partner

    

Requested Debt Amount

 

Metro Place II

 

James Henry Vogt Irrevocable Legacy Trust dated December 27, 2016

 


98,764

 

Metro Place II

 

Holly Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


82,303

 

Metro Place II

 

Lily Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


82,303

 

Metro Place II

 

William M. Murphy 2012 Trust

 


64,354

 

Metro Place II

 

Daniel Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


43,729

 

Metro Place II

 

Kate Murphy

 


33,590

 

Metro Place II

 

Kerri Murphy

 


33,590

 

Metro Place II

 

Patrick Murphy

 


33,590

 

Metro Place II

 

Una Murphy 2012 Trust

 


28,398

 

Metro Place II

 

Una Murphy

 


5,192

 

Metro Place II

 

Dolphin Properties & Investments LLC

 


839,740

 

Metro Place II

 

Dolphin Properties & Investments #1 LLC

 


839,740

 

Metro Place II

 

Blackfin Properties & Investments LLLP

 


335,896

 

Metro Place II

 

BRM Trust Holdings LLC

 


16,795

 

Metro Place II

 

BRM Metro Place II ILP, LLC

 


299,375

 

Metro Place II

 

BRM Metro Place II, LLC

 


3,024

 

Avalon Reserve

 

Jefferson Scott Zimmerman

 


10,781

 

Metro Place II

 

BRM Advisors ILP Holdings, LLC

 


1,662,686

 

Metro Place II

 

BRM Advisors, LLC

 


16,795

 

Metro Place II

 

Metro Place II Ltd.

 


302,399

 

Osprey Ridge

 

Gillis Investments #2 Ltd

 


126,736

 

Osprey Ridge

 

Louis E. Vogt

 


83,891

 

Osprey Ridge

 

Jefferson Scott Zimmerman

 


79,814

 

Osprey Ridge

 

Lamplighter Investments LLC

 


63,368

 

Osprey Ridge

 

William M. Murphy Revocable Trust

 


51,760

 

Osprey Ridge

 

Daniel Edward Vogt Irrevocable Legacy Trust dated December 27, 2016

 


37,264

 

Osprey Ridge

 

James Henry Vogt Irrevocable Legacy Trust dated December 27, 2016

 


37,264

 

Osprey Ridge

 

Holly Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


31,053

 

Osprey Ridge

 

Lily Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


31,053

 

Osprey Ridge

 

William M. Murphy 2012 Trust

 


24,281

 

Osprey Ridge

 

Daniel Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


16,499

 

Osprey Ridge

 

Kate Murphy

 


12,674

 

Osprey Ridge

 

Kerri Murphy

 


12,674

 

Osprey Ridge

 

Patrick Murphy

 


12,674

 

Osprey Ridge

 

Una Murphy 2012 Trust

 


10,715

 

Osprey Ridge

 

Una Murphy

 


1,959

 

Osprey Ridge

 

Dolphin Properties & Investments LLC

 


316,839

 

Osprey Ridge

 

Dolphin Properties & Investments #1 LLC

 


316,839

 

Osprey Ridge

 

Blackfin Properties & Investments LLLP

 


126,736

 

Osprey Ridge

 

BRM Trust Holdings LLC

 


6,337

 

Osprey Ridge

 

BRM Osprey Ridge ILP, LLC

 


38,442

 

Osprey Ridge

 

BRM Osprey Ridge, LLC

 


388

 

Osprey Ridge

 

BRM Advisors ILP Holdings, LLC

 


627,341

 

Osprey Ridge

 

BRM Advisors, LLC

 


6,337

 

Osprey Ridge

 

Osprey Ridge Apartments Ltd.

 


38,830

 

Palmetto Trace

 

Gillis Investments #2 Ltd

 


176,258

 

Palmetto Trace

 

Louis E. Vogt

 


116,672

 

Palmetto Trace

 

Jefferson Scott Zimmerman

 


111,001

 

Palmetto Trace

 

Lamplighter Investments LLC

 


88,129

 

Palmetto Trace

 

William M. Murphy Revocable Trust

 


71,986

 

 





 

--------------------------------------------------------------------------------

 



Protected Property

    

Protected Partner

    

Requested Debt Amount

 

Palmetto Trace

 

Daniel Edward Vogt Irrevocable Legacy Trust dated December 27, 2016

 


51,825

 

Palmetto Trace

 

James Henry Vogt Irrevocable Legacy Trust dated December 27, 2016

 


51,825

 

Palmetto Trace

 

Holly Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


43,188

 

Palmetto Trace

 

Lily Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


43,188

 

Palmetto Trace

 

William M. Murphy 2012 Trust

 


33,769

 

Palmetto Trace

 

Daniel Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


22,946

 

Palmetto Trace

 

Kate Murphy

 


17,626

 

Palmetto Trace

 

Kerri Murphy

 


17,626

 

Palmetto Trace

 

Patrick Murphy

 


17,626

 

Palmetto Trace

 

Una Murphy 2012 Trust

 


14,901

 

Palmetto Trace

 

Una Murphy

 


2,724

 

Palmetto Trace

 

Dolphin Properties & Investments LLC

 


440,644

 

Palmetto Trace

 

Dolphin Properties & Investments #1 LLC

 


440,644

 

Palmetto Trace

 

Blackfin Properties & Investments LLLP

 


176,258

 

Palmetto Trace

 

BRM Trust Holdings LLC

 


8,813

 

Palmetto Trace

 

BRM Palmetto Dunes ILP, LLC

 


204,884

 

Palmetto Trace

 

BRM Palmetto Dunes, LLC

 


2,070

 

Palmetto Trace

 

BRM Advisors ILP Holdings, LLC

 


872,476

 

Palmetto Trace

 

BRM Advisors, LLC

 


8,813

 

Palmetto Trace

 

Palmetto Dunes Ltd.

 


206,954

 

Park Avenue Villas

 

Gillis Investments #2 Ltd

 


337,536

 

Park Avenue Villas

 

Louis E. Vogt

 


223,429

 

Park Avenue Villas

 

Jefferson Scott Zimmerman

 


212,568

 

Park Avenue Villas

 

Lamplighter Investments LLC

 


168,768

 

Park Avenue Villas

 

William M. Murphy Revocable Trust

 


137,853

 

Park Avenue Villas

 

Daniel Edward Vogt Irrevocable Legacy Trust dated December 27, 2016

 


99,246

 

Park Avenue Villas

 

James Henry Vogt Irrevocable Legacy Trust dated December 27, 2016

 


99,246

 

Park Avenue Villas

 

Holly Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


82,705

 

Park Avenue Villas

 

Lily Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


82,705

 

Park Avenue Villas

 

William M. Murphy 2012 Trust

 


64,668

 

Park Avenue Villas

 

Daniel Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


43,942

 

Park Avenue Villas

 

Kate Murphy

 


33,754

 

Park Avenue Villas

 

Kerri Murphy

 


33,754

 

Park Avenue Villas

 

Patrick Murphy

 


33,754

 

Park Avenue Villas

 

Una Murphy 2012 Trust

 


28,536

 

Park Avenue Villas

 

Una Murphy

 


5,217

 

Park Avenue Villas

 

Dolphin Properties & Investments LLC

 


843,840

 

Park Avenue Villas

 

Dolphin Properties & Investments #1 LLC

 


843,840

 

Park Avenue Villas

 

Blackfin Properties & Investments LLLP

 


337,536

 

Park Avenue Villas

 

BRM Trust Holdings LLC

 


16,877

 

Park Avenue Villas

 

BRM Park Avenue ILP, LLC

 


37,584

 

Park Avenue Villas

 

BRM Park Avenue, LLC

 


380

 

Park Avenue Villas

 

BRM Advisors ILP Holdings, LLC

 


1,670,803

 

Park Avenue Villas

 

BRM Advisors, LLC

 


16,877

 

Park Avenue Villas

 

Park Avenue Villas Ltd.

 


37,963

 

Pointe Vista I

 

Gillis Investments #2 Ltd

 


226,929

 

Pointe Vista I

 

Louis E. Vogt

 


150,213

 

Pointe Vista I

 

Jefferson Scott Zimmerman

 


142,912

 

Pointe Vista I

 

Lamplighter Investments LLC

 


113,464

 

Pointe Vista I

 

William M. Murphy Revocable Trust

 


92,680

 

 





 

--------------------------------------------------------------------------------

 



Protected Property

    

Protected Partner

    

Requested Debt Amount

 

Avalon Reserve

 

Jefferson Scott Zimmerman

 


10,781

 

Pointe Vista I

 

Daniel Edward Vogt Irrevocable Legacy Trust dated December 27, 2016

 


66,724

 

Pointe Vista I

 

James Henry Vogt Irrevocable Legacy Trust dated December 27, 2016

 


66,724

 

Pointe Vista I

 

Holly Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


55,603

 

Pointe Vista I

 

Lily Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


55,603

 

Pointe Vista I

 

William M. Murphy 2012 Trust

 


43,477

 

Pointe Vista I

 

Daniel Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


29,543

 

Pointe Vista I

 

Kate Murphy

 


22,693

 

Pointe Vista I

 

Kerri Murphy

 


22,693

 

Pointe Vista I

 

Patrick Murphy

 


22,693

 

Pointe Vista I

 

Una Murphy 2012 Trust

 


19,185

 

Pointe Vista I

 

Una Murphy

 


3,508

 

Pointe Vista I

 

Dolphin Properties & Investments LLC

 


567,321

 

Pointe Vista I

 

Dolphin Properties & Investments #1 LLC

 


567,321

 

Pointe Vista I

 

Blackfin Properties & Investments LLLP

 


226,929

 

Pointe Vista I

 

BRM Trust Holdings LLC

 


11,346

 

Pointe Vista I

 

BRM Pointe Vista ILP, LLC

 


29,772

 

Pointe Vista I

 

BRM Pointe Vista, LLC

 


301

 

Pointe Vista I

 

BRM Advisors ILP Holdings, LLC

 


1,123,297

 

Pointe Vista I

 

BRM Advisors, LLC

 


11,346

 

Pointe Vista I

 

Pointe Vista Ltd.

 


30,072

 

Pointe Vista II

 

Gillis Investments #2 Ltd

 


417,726

 

Pointe Vista II

 

Louis E. Vogt

 


276,510

 

Pointe Vista II

 

Jefferson Scott Zimmerman

 


263,069

 

Pointe Vista II

 

Lamplighter Investments LLC

 


208,863

 

Pointe Vista II

 

William M. Murphy Revocable Trust

 


170,604

 

Pointe Vista II

 

Daniel Edward Vogt Irrevocable Legacy Trust dated December 27, 2016

 


122,824

 

Pointe Vista II

 

James Henry Vogt Irrevocable Legacy Trust dated December 27, 2016

 


122,824

 

Pointe Vista II

 

Holly Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


102,353

 

Pointe Vista II

 

Lily Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


102,353

 

Pointe Vista II

 

William M. Murphy 2012 Trust

 


80,032

 

Pointe Vista II

 

Daniel Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


54,382

 

Pointe Vista II

 

Kate Murphy

 


41,773

 

Pointe Vista II

 

Kerri Murphy

 


41,773

 

Pointe Vista II

 

Patrick Murphy

 


41,773

 

Pointe Vista II

 

Una Murphy 2012 Trust

 


35,316

 

Pointe Vista II

 

Una Murphy

 


6,457

 

Pointe Vista II

 

Dolphin Properties &  Investments LLC

 


1,044,316

 

Pointe Vista II

 

Dolphin Properties & Investments #1 LLC

 


1,044,316

 

Pointe Vista II

 

Blackfin Properties & Investments LLLP

 


417,726

 

Pointe Vista II

 

BRM Trust Holdings LLC

 


20,886

 

Pointe Vista II

 

BRM Pointe Vista II ILP, LLC

 


443,893

 

Pointe Vista II

 

BRM Pointe Vista II, LLC

 


4,484

 

Pointe Vista II

 

BRM Advisors ILP Holdings, LLC

 


2,067,745

 

Pointe Vista II

 

BRM Advisors, LLC

 


20,886

 

Pointe Vista II

 

Pointe Vista II Ltd.

 


448,376

 

Providence Reserve

 

Gillis Investments #2 Ltd

 


103,068

 

Providence Reserve

 

Louis E. Vogt

 


68,225

 

Providence Reserve

 

Jefferson Scott Zimmerman

 


64,908

 

Providence Reserve

 

Lamplighter Investments LLC

 


51,534

 

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

Protected Property

    

Protected Partner

    

Requested Debt Amount

 

Providence Reserve

 

William M. Murphy Revocable Trust

 


42,094

 

Providence Reserve

 

Daniel Edward Vogt Irrevocable Legacy Trust dated December 27, 2016

 


30,305

 

Providence Reserve

 

James Henry Vogt Irrevocable Legacy Trust dated December 27, 2016

 


30,305

 

Providence Reserve

 

Holly Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


25,254

 

Providence Reserve

 

Lily Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


25,254

 

Providence Reserve

 

William M. Murphy 2012 Trust

 


19,747

 

Providence Reserve

 

Daniel Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


13,418

 

Providence Reserve

 

Kate Murphy

 


10,307

 

Providence Reserve

 

Kerri Murphy

 


10,307

 

Providence Reserve

 

Patrick Murphy

 


10,307

 

Providence Reserve

 

Una Murphy 2012 Trust

 


8,714

 

Providence Reserve

 

Una Murphy

 


1,593

 

Providence Reserve

 

Dolphin Properties & Investments LLC

 


257,669

 

Providence Reserve

 

Dolphin Properties & Investments #1 LLC

 


257,669

 

Providence Reserve

 

Blackfin Properties & Investments LLLP

 


103,068

 

Providence Reserve

 

BRM Trust Holdings LLC

 


5,153

 

Providence Reserve

 

BRM Lake Providence ILP, LLC

 


117,397

 

Providence Reserve

 

BRM Lake Providence, LLC

 


1,186

 

Providence Reserve

 

BRM Advisors ILP Holdings, LLC

 


510,184

 

Providence Reserve

 

BRM Advisors, LLC

 


5,153

 

Providence Reserve

 

Lake Providence Ltd.

 


118,583

 

Sand Lake Pointe

 

Gillis Investments #2 Ltd

 

—

 

Sand Lake Pointe

 

Louis E. Vogt

 

—

 

Sand Lake Pointe

 

Jefferson Scott Zimmerman

 

—

 

Sand Lake Pointe

 

Lamplighter Investments LLC

 

—

 

Sand Lake Pointe

 

William M. Murphy Revocable Trust

 

—

 

Sand Lake Pointe

 

Daniel Edward Vogt Irrevocable Legacy Trust dated December 27, 2016

 

—

 

Sand Lake Pointe

 

James Henry Vogt Irrevocable Legacy Trust dated December 27, 2016

 

—

 

Sand Lake Pointe

 

Holly Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 

—

 

Sand Lake Pointe

 

Lily Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 

—

 

Sand Lake Pointe

 

William M. Murphy 2012 Trust

 

—

 

Sand Lake Pointe

 

Daniel Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 

—

 

Sand Lake Pointe

 

Kate Murphy

 

—

 

Sand Lake Pointe

 

Kerri Murphy

 

—

 

Avalon Reserve

 

Jefferson Scott Zimmerman

 


10,781

 

Sand Lake Pointe

 

Patrick Murphy

 

—

 

Sand Lake Pointe

 

Una Murphy 2012 Trust

 

—

 

Sand Lake Pointe

 

Una Murphy

 

—

 

Sand Lake Pointe

 

Dolphin Properties & Investments LLC

 

—

 

Sand Lake Pointe

 

Dolphin Properties & Investments #1 LLC

 

—

 

Sand Lake Pointe

 

Blackfin Properties & Investments LLLP

 

—

 

Sand Lake Pointe

 

BRM Trust Holdings LLC

 

—

 

Sand Lake Pointe

 

BRM Sand Lake Pointe ILP, LLC

 

—

 

Sand Lake Pointe

 

BRM Sand Lake Pointe, LLC

 

—

 

Sand Lake Pointe

 

BRM Advisors ILP Holdings, LLC

 

—

 

Sand Lake Pointe

 

BRM Advisors, LLC

 

—

 

Sand Lake Pointe

 

Sand Lake Pointe Apartments Ltd.

 

—

 

Spring Harbor

 

Gillis Investments #2 Ltd

 


563,180

 

Spring Harbor

 

Lamplighter Investments LLC

 


281,590

 

Spring Harbor

 

William M. Murphy Revocable Trust

 


230,009

 

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

Protected Property

    

Protected Partner

    

Requested Debt Amount

 

Spring Harbor

 

Jefferson Scott Zimmerman

 


205,777

 

Spring Harbor

 

Louis E. Vogt

 


205,777

 

Spring Harbor

 

William M. Murphy 2012 Trust

 


107,899

 

Spring Harbor

 

James H. Vogt

 


86,643

 

Spring Harbor

 

Daniel E. Vogt

 


86,643

 

Spring Harbor

 

Holly Zimmerman Irrevocable Trust

 


57,834

 

Spring Harbor

 

Elizabeth Zimmerman Irrevocable Trust

 


57,834

 

Spring Harbor

 

Lily Zimmerman Irrevocable Trust

 


57,618

 

Spring Harbor

 

Kate Murphy

 


56,318

 

Spring Harbor

 

Kerri Murphy

 


56,318

 

Spring Harbor

 

Patrick Murphy

 


56,318

 

Spring Harbor

 

Una Murphy 2012 Trust

 


47,613

 

Spring Harbor

 

Una Murphy

 


8,705

 

Spring Harbor

 

Dolphin Properties & Investments #12 LLC

 


564,870

 

Spring Harbor

 

Dolphin Properties & Investments LLC

 


1,407,949

 

Spring Harbor

 

Blackfin Properties & Investments LLLP

 


563,180

 

Spring Harbor

 

Bull Dolphin Spring Harbor ILP, LLC

 


192,464

 

Spring Harbor

 

Bull Dolphin Spring Harbor LLC

 


193

 

Spring Harbor

 

Bull Dolphin Properties & Investments LLC

 


869,031

 

Spring Harbor

 

Spring Harbor, Ltd.

 


192,657

 

Waterford Pointe

 

Gillis Investments #2 Ltd

 

—

 

Waterford Pointe

 

Louis E. Vogt

 

—

 

Waterford Pointe

 

Jefferson Scott Zimmerman

 

—

 

Waterford Pointe

 

Lamplighter Investments LLC

 

—

 

Waterford Pointe

 

William M. Murphy Revocable Trust

 

—

 

Waterford Pointe

 

Daniel Edward Vogt Irrevocable Legacy Trust dated December 27, 2016

 

—

 

Waterford Pointe

 

James Henry Vogt Irrevocable Legacy Trust dated December 27, 2016

 

—

 

Waterford Pointe

 

Holly Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 

—

 

Waterford Pointe

 

Lily Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 

—

 

Waterford Pointe

 

William M. Murphy 2012 Trust

 

—

 

Waterford Pointe

 

Daniel Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 

—

 

Waterford Pointe

 

Kate Murphy

 

—

 

Waterford Pointe

 

Kerri Murphy

 

—

 

Waterford Pointe

 

Patrick Murphy

 

—

 

Waterford Pointe

 

Una Murphy 2012 Trust

 

—

 

Waterford Pointe

 

Una Murphy

 

—

 

Waterford Pointe

 

Dolphin Properties & Investments LLC

 

—

 

Waterford Pointe

 

Dolphin Properties & Investments #1 LLC

 

—

 

Waterford Pointe

 

Blackfin Properties & Investments LLLP

 

—

 

Waterford Pointe

 

BRM Trust Holdings LLC

 

—

 

Waterford Pointe

 

BRM Waterford Pointe ILP, LLC

 

—

 

Waterford Pointe

 

BRM Waterford Pointe, LLC

 

—

 

Waterford Pointe

 

BRM Advisors ILP Holdings, LLC

 

—

 

Waterford Pointe

 

BRM Advisors, LLC

 

—

 

Waterford Pointe

 

Waterford Pointe Apartments Ltd.

 

—

 

West Pointe Villas

 

Gillis Investments #2 Ltd

 


408,858

 

West Pointe Villas

 

Louis E. Vogt

 


270,640

 

West Pointe Villas

 

Jefferson Scott Zimmerman

 


257,485

 

West Pointe Villas

 

Lamplighter Investments LLC

 


204,429

 

West Pointe Villas

 

William M. Murphy Revocable Trust

 


166,982

 

West Pointe Villas

 

Daniel Edward Vogt Irrevocable Legacy Trust dated December 27, 2016

 


92,889

 

West Pointe Villas

 

James Henry Vogt Irrevocable Legacy Trust dated December 27, 2016

 


92,889

 

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

Protected Property

    

Protected Partner

    

Requested Debt Amount

 

West Pointe Villas

 

Holly Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


77,408

 

West Pointe Villas

 

Lily Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


77,408

 

West Pointe Villas

 

William M. Murphy 2012 Trust

 


78,333

 

West Pointe Villas

 

Daniel Zimmerman Irrevocable Legacy Trust dated December 27, 2016

 


41,128

 

West Pointe Villas

 

Kate Murphy

 


40,886

 

West Pointe Villas

 

Kerri Murphy

 


40,886

 

West Pointe Villas

 

Patrick Murphy

 


40,886

 

West Pointe Villas

 

Una Murphy 2012 Trust

 


34,566

 

West Pointe Villas

 

Una Murphy

 


6,320

 

West Pointe Villas

 

Dolphin Properties & Investments LLC

 


1,022,146

 

West Pointe Villas

 

Dolphin Properties & Investments #1 LLC

 


789,793

 

West Pointe Villas

 

Blackfin Properties & Investments LLLP

 


408,858

 

West Pointe Villas

 

BRM Trust Holdings LLC

 


15,523

 

West Pointe Villas

 

BRM West Pointe ILP, LLC

 


150,602

 

West Pointe Villas

 

BRM West Pointe, LLC

 


1,521

 

West Pointe Villas

 

BRM Advisors ILP Holdings, LLC

 


1,564,063

 

Avalon Reserve

 

Jefferson Scott Zimmerman

 


10,781

 

West Pointe Villas

 

BRM Advisors, LLC

 


15,523

 

West Pointe Villas

 

West Pointe Villas Ltd.

 


152,123

 

Whistler’s Cove

 

Gillis Investments #2 Ltd

 


430,681

 

Whistler’s Cove

 

Lamplighter Investments LLC

 


215,341

 

Whistler’s Cove

 

William M. Murphy Revocable Trust

 


175,895

 

Whistler’s Cove

 

Jefferson Scott Zimmerman

 


157,364

 

Whistler’s Cove

 

Louis E. Vogt

 


157,364

 

Whistler’s Cove

 

William M. Murphy 2012 Trust

 


82,514

 

Whistler’s Cove

 

James H. Vogt

 


66,259

 

Whistler’s Cove

 

Daniel E. Vogt

 


66,259

 

Whistler’s Cove

 

Holly Zimmerman Irrevocable Trust

 


44,228

 

Whistler’s Cove

 

Elizabeth Zimmerman Irrevocable Trust

 


44,228

 

Whistler’s Cove

 

Lily Zimmerman Irrevocable Trust

 


44,062

 

Whistler’s Cove

 

Kate Murphy

 


43,068

 

Whistler’s Cove

 

Kerri Murphy

 


43,068

 

Whistler’s Cove

 

Patrick Murphy

 


43,068

 

Whistler’s Cove

 

Una Murphy 2012 Trust

 


36,411

 

Whistler’s Cove

 

Una Murphy

 


6,657

 

Whistler’s Cove

 

Dolphin Properties & Investments #12 LLC

 


627,386

 

Whistler’s Cove

 

Dolphin Properties & Investments LLC

 


1,076,703

 

Whistler’s Cove

 

Blackfin Properties & Investments LLLP

 


430,681

 

Whistler’s Cove

 

Bull Dolphin Whistlers Cove ILP, LLC

 


283,158

 

Whistler’s Cove

 

Bull Dolphin Whistlers Cove, LLC

 


255

 

Whistler’s Cove

 

Bull Dolphin Properties &  Investments LLC

 


965,209

 

Whistler’s Cove

 

Affordable/Whistlers Cove, Ltd.

 


283,413

 

 

 

 



 

--------------------------------------------------------------------------------

 



ANNEX D

 

[INTENTIONALLY OMITTED]

 

 

 



1

--------------------------------------------------------------------------------

 



ANNEX E

 

Form of Debt Guarantee(1)

 

DEBT GUARANTEE

 

This Debt Guarantee is made and entered into as of the               day of
               , 20    , by the persons listed on Exhibit A annexed hereto (the
“Guarantors”)  for the benefit of the Lender set forth on Exhibit B annexed
hereto and made a part hereof (the “Lender,” which term shall include any person
or entity who hereafter holds the Note (as defined below) in accordance with the
terms thereof).

 

RECITALS

 

WHEREAS, the Lender [is simultaneously herewith making/modifying a loan or] has
loaned to the borrower set forth on Exhibit B (the “Borrower”) the amount set
forth opposite such Lender’s name on Exhibit B, which loan (i) is evidenced by
the promissory note described on Exhibit C hereto (the “Note”), (ii) [if part of
a loan modification or an existing loan,] has a current outstanding balance in
the amount set forth on Exhibit B annexed hereto, and (iii) is

 

--------------------------------------------------------------------------------

(1)   This form of the Debt Guarantee is for Guarantee Permissible Liabilities
(as such terms are defined in the Tax Protection Agreement dated
December        , 2017) where the following conditions all are applicable:

 

(i)    there are no other guarantees in effect with respect to the applicable
Protected Partner’s share of the Guarantee Permissible Liability/ies that are
being guaranteed by this Debt Guarantee;

 

(ii)   the collateral securing such Guarantee Permissible Liability is not
collateral for any other indebtedness that is senior to or pari passu with such
Guarantee Permissible Liability;

 

(iii)  no additional guarantees with respect to the applicable Protected
Partner’s share of the Guarantee Permissible Liability/ies will be entered into
during the applicable Protected Period;

 

(iv)  the lender with respect to such Guarantee Permissible Liability is not the
Company, any subsidiary or other entity in which the Company owns a direct or
indirect interest, any member in the Company, or any person related to any
member in the Company as determined for purposes of Treasury Regulations
Section 1.752-2 or any successor law or regulation; and

 

(v)   none of the members in the Company, nor any person related to any member
in the Company as determined for purposes of Treasury Regulations
Section 1.752-2 shall have provided, or shall thereafter provide, collateral
for, or otherwise shall have entered, or thereafter shall enter, into a
relationship that would cause such person or entity rather than the Guarantor to
be considered to bear risk of loss with respect to such Guarantee Permissible
Liability, as determined for purposes of Treasury Regulations Section 1.752-2 or
any successor law or regulation.

 

If, and to the extent that, one or more of these conditions is not applicable,
or if there is a change of law or to applicable Treasury Regulations (including
Treasury Regulation Section 1.752-2T) regarding the tax effect of Debt
Guarantees with respect to the Protected Partners, appropriate changes to this
form of Debt Guarantee will be made in order to cause the various conditions set
forth in Section 2.2 of the Tax Protection Agreement to be satisfied with
respect to the applicable Protected Partner and the allocable Requested Debt
Amount. secured by a mortgage or deed of trust on the collateral described on
Exhibit D annexed hereto (the “Deed of Trust,” with the property and other
assets securing such Deed of Trust referred to as the “Collateral”);

 

WHEREAS, the Borrower is SPT Dolphin Intermediate LLC, a Delaware limited
liability company (the “Company”), or a wholly-owned direct or indirect
subsidiary of the Company which is disregarded for United States federal income
tax purposes and treated as part of the Company for such purposes;

 

WHEREAS, the Guarantors directly or indirectly own an interest in the Company;
and

 

WHEREAS, the Guarantors are executing and delivering this Debt Guarantee to
guarantee a portion of the Borrower’s payments with respect to the Note, subject
to and otherwise in accordance with the terms and conditions hereinafter set
forth.





1

--------------------------------------------------------------------------------

 



NOW THEREFORE, in consideration of the foregoing recitals and facts and other
good and valuable consideration, the receipt and legal sufficiency of which are
hereby acknowledged, each of the Guarantors hereby agree as follows:

 

1)           Use of Terms. Terms used herein that are not otherwise defined
herein shall have the same meanings as in the Tax Protection Agreement dated
December             , 2017, between the Company, the Guarantors and the other
parties thereto, as such agreement may be amended or supplemented from time to
time (the “Tax Protection Agreement”).

 

2)           Debt Guarantee and Performance of Payment.

 

a)            The Guarantors hereby irrevocably and unconditionally guarantee
the collection by the Lender of, and hereby agree to pay to the Lender upon
demand (following (1) foreclosure of the Deed of Trust, exercise of the powers
of sale thereunder and/or acceptance by the Lender of a deed to the Collateral
in lieu of foreclosure, and (2) the exhaustion of the exercise of any and all
remedies available to the Lender against the Borrower, including, without
limitation, realizing upon the assets of the Borrower other than the Collateral
against which the Lender may have recourse), an amount equal to the excess, if
any, of the Guaranteed Amount set forth on Exhibit B over the Lender Proceeds
(as hereinafter defined) (which excess is referred to as the “Aggregate
Guarantee Liability”). The Guaranteed Amount as set forth on Exhibit B and as
allocated among the Guarantors in accordance with Exhibit A may be expressed as
a percentage of the total amounts owing to Lender by Borrower pursuant to the
Note, but in all events shall not exceed the overall dollar amount set forth on
Exhibit B. The amounts payable by each Guarantor in respect of the guarantee
obligations hereunder shall be in the same proportion as the amounts listed next
to such Guarantor’s name on Exhibit A attached hereto bears to the total
Guaranteed Amount set forth on Exhibit A, provided that, notwithstanding
anything to the contrary contained in this Debt Guarantee, each Guarantor’s
aggregate obligation under this Debt Guarantee shall be limited to the amount
set forth on Exhibit A attached hereto next to such Guarantor’s name, such may
be reduced from time to time pursuant to the other provisions hereof. The
Guarantors’ obligations as set forth in this subparagraph 2(a) are hereinafter
referred to as the “Guaranteed Obligations.”

 

b)           For the purposes of this Debt Guarantee, the term “Lender Proceeds”
shall mean the aggregate of (i) the Foreclosure Proceeds (as hereinafter
defined) plus (ii) all amounts collected by the Lender from the Borrower (other
than payments of principal, interest or other amounts required to be paid by the
Borrower to Lender under the terms of the Note that are paid by the Borrower to
the Lender at a time when no default has occurred under the Note and is
continuing) or realized by the Lender from the sale of assets of the Borrower
other than the Collateral.

 

c)            For the purposes of this Debt Guarantee, the term “Foreclosure
Proceeds” shall have the applicable meaning set forth below with respect to the
Collateral:

 

i)               If at least one bona fide third party unrelated to the Lender
(and including, without limitation, any of the Guarantors) bids for such
Collateral at a sale thereof, conducted upon foreclosure of the related Deed of
Trust or exercise of the power of sale thereunder, Foreclosure Proceeds shall
mean the highest amount bid for such Collateral by the party that acquires title
thereto (directly or through a nominee) at or pursuant to such sale. For the
purposes of determining such highest bid, amounts bid for the Collateral by the
Lender shall be taken into account notwithstanding the fact that such bids may
constitute credit bids which offset against the amount due to the Lender under
the Note.

 

ii)              If there is no such unrelated third-party at such sale of the
Collateral so that the only bidder at such sale is the Lender or its designee,
the Foreclosure Proceeds shall be deemed to be fair market value (the “Fair
Market Value”) of the Collateral as of the date of the foreclosure sale, as such
Fair Market Value shall be mutually agreed upon by the Lender and the Guarantor
or determined pursuant to subparagraph 2(d).

 

iii)             If the Lender receives and accepts a deed to the Collateral in
lieu of foreclosure in partial satisfaction of the Borrower’s obligations under
the Note, the Foreclosure Proceeds shall be deemed to be the Fair Market Value
of such Collateral as of the date of delivery of the deed-in-lieu of
foreclosure, as such Fair Market Value shall be mutually agreed upon by the
Lender and the Guarantor or determined pursuant to subparagraph 2(d).

 

d)            Fair Market Value of the Collateral (or any item thereof) shall be
the price at which a willing seller not compelled to sell would sell such
Collateral, and a willing buyer not compelled to buy would purchase such
Collateral, free and clear of all mortgages but subject to all leases and
reciprocal easements and operating agreements. If the Lender and the Guarantor
are unable to agree upon the Fair Market Value of any Collateral in accordance
with subparagraphs 2(c)(ii) or (iii) above, as applicable, within twenty (20)
days after the date of the foreclosure sale or the delivery of the deed-in-lieu
of foreclosure, as applicable, relating to such Collateral, either party may
have the Fair Market Value of such Collateral determined by appraisal by
appointing an appraiser having the qualifications set forth below to determine
the same and by notifying the other party of such appointment within twenty (20)
days after the expiration of such twenty (20) day period. If the other party
shall fail to notify the first party, within twenty (20)





2

--------------------------------------------------------------------------------

 



days after its receipt of notice of the appointment by the first party, of the
appointment by the other party of an appraiser having the qualifications set
forth below, the appraiser appointed by the first party shall alone make the
determination of such Fair Market Value. Appraisers appointed by the parties
shall be members of the Appraisal Institute (MAI) and shall have at least ten
years’ experience in the valuation of properties similar to the Collateral being
valued in the greater metropolitan area in which such Collateral is located. If
each party shall appoint an appraiser having the aforesaid qualifications and if
such appraisers cannot, within thirty (30) days after the appointment of the
second appraiser, agree upon the determination hereinabove required, then they
shall select a third appraiser which third appraiser shall have the aforesaid
qualifications, and if they fail so to do within forty (40) days after the
appointment of the second appraiser they shall notify the parties hereto, and
either party shall thereafter have the right, on notice to the other, to apply
for the appointment of a third appraiser to the chapter of the American
Arbitration Association or its successor organization located in the
metropolitan area in which the Collateral is located or to which the Collateral
is proximate or if no such chapter is located in such metropolitan area, in the
metropolitan area closest to the Collateral in which such a chapter is located.
Each appraiser shall render its decision as to the Fair Market Value of the
Collateral in question within thirty (30) days after the appointment of the
third appraiser and shall furnish a copy thereof to the Lender and the
Guarantor. The Fair Market Value of the Collateral shall then be calculated as
the average of (i) the Fair Market Value determined by the third appraiser and
(ii) whichever of the Fair Market Values determined by the first two appraisers
is closer to the Fair Market Value determined by the third appraiser; provided,
however, that if the Fair Market Value determined by the third appraiser is
higher or lower than both Fair Market Values determined by the first two
appraisers, such Fair Market Value determined by the third appraiser shall be
disregarded and the Fair Market Value of the Collateral shall then be calculated
as the average of the Fair Market Value determined by the first two appraisers.
The Fair Market Value of a property, as so determined, shall be binding and
conclusive upon the Lender and the Guarantors. Guarantors shall bear the cost of
its own appraiser and, subject to subparagraph 2(e), shall bear all reasonable
costs of appointing, and the expenses of, any other appraiser appointed pursuant
to this subparagraph 2(d).

 

e)            Notwithstanding anything in the preceding subparagraphs of this
paragraph 2, (i) in no event shall the aggregate amount required to be paid
pursuant to this Debt Guarantee by the Guarantors as a group with respect to all
defaults under the Note and the Deed of Trust securing the obligations
thereunder exceed the Guaranteed Amount set forth on Exhibit B hereto, and
(ii) the aggregate obligation of each Guarantor hereunder with respect to the
Guaranteed Obligation shall be limited to the lesser of (I) the product of
(w) the Individual Guarantee Percentage for such Guarantor set forth on
Exhibit A hereto multiplied by (x) the Guaranteed Amount, or (II) the product of
(y) such Guarantor’s Individual Guarantee Percentage multiplied by (z) the
Aggregate Guarantee Liability.

 

f)            In confirmation of the foregoing, and without limitation, the
Lender must first exhaust all of its rights and remedies against all property of
the Borrower as to which the Lender has (or may have) a right of recourse,
including, without limitation, the institution and prosecution to completion of
appropriate foreclosure proceedings under the Deed of Trust, before exercising
any right or remedy or making any claim, under this Debt Guarantee.

 

g)           The obligations under this Debt Guarantee shall be personal to each
Guarantor and shall not be affected by any transfer of all or any part of a
Guarantor’s interests in the Company; provided, however, that if a Guarantor has
disposed of all of its equity interests in the Company, the obligations of such
Guarantor under this Debt Guarantee shall terminate 12 months after the date of
such disposition (the “Termination Date”) provided that (i) the Guarantor
notifies the Lender that it is terminating its obligations under this Debt
Guarantee as of the Termination Date and (ii) the fair market value of the
Collateral exceeds the outstanding balance of the Note, including accrued and
unpaid interest, as of the Termination Date, by at least 25%. Further, no
Guarantor shall have the right to recover from the Borrower any amounts such
Guarantor pays pursuant to this Debt Guarantee (except and only to the extent
that the amount paid to the Lender by such Guarantor exceeds the amount required
to be paid by such Guarantor under the terms of this Debt Guarantee).

 

h)           The obligations of any Guarantor who is an individual as a
Guarantor hereunder shall terminate with respect to such Guarantor at the time
of the death of such Guarantor provided that the fair market value of the
Collateral exceeds the outstanding balance of the Note, including accrued and
unpaid interest, as of the Termination Date, by at least 25%. The obligations of
any Guarantor hereunder shall also terminate upon the sale or other disposition
by Borrower of all or substantially all of the property acquired by Borrower.

 

3)           Intent to Benefit Lender. This Debt Guarantee is expressly for the
benefit of the Lender. The Guarantors intend that the Lender shall have the
right to enforce the obligations of the Guarantors hereunder, without any
requirement whatsoever of resort by the Lender to any other party. The Lender’s
rights to enforce the obligations of the Guarantors hereunder are material
elements of this Debt Guarantee. This Debt Guarantee shall not be modified,
amended or terminated (other than as specifically provided herein) without the
written consent of the Lender. The Borrower shall furnish a copy of this Debt
Guarantee to the Lender contemporaneously with its execution.

 





3

--------------------------------------------------------------------------------

 



4)           Intended Tax Treatment. This Debt Guarantee is intended to create
for each Guarantor a payment obligation stated as a fixed percentage of every
dollar of the Borrower’s liability to the Lender pursuant to the Note (i.e., a
vertical slice guarantee), in accordance with Temporary Treasury Regulation
Section 1.752-2T(b)(3)(ii)(C)(2) and Proposed Treasury Regulation
Section 1.752-2(j)(3), and any applicable successor statutory or regulatory
provisions, and not a bottom dollar payment obligation, and this Debt Guarantee
and the Tax Protection Agreement shall be interpreted consistent with such
intent.(2)

 

5)           Waivers. Each Guarantor intends to bear the ultimate economic
responsibility for the payment hereof of the Guaranteed Obligations to the
extent set forth in paragraph 2 above. Pursuant to such intent:

 

--------------------------------------------------------------------------------

(2)   [To the extent that such Treasury Regulations are amended (or modified by
legislation or otherwise) to permit the recognition of bottom dollar payment
obligations (or equivalent limitations on the Guarantor’s liability), this form
of Debt Guarantee shall be revised as reasonably necessary to conform to such
permitted form.]

 

a)            Except as expressly set forth in paragraph 2 above, each Guarantor
expressly waives any right (pursuant to any law, rule, arrangement or
relationship) to compel the Lender, or any subsequent holder of the Note or any
beneficiary of the Deed of Trust to sue or enforce payment thereof, the Lender
or any subsequent holder of the Note or any beneficiary of the Deed of Trust
whatsoever, and failure of the Lender or any subsequent holder of the Note or
any beneficiary of the Deed of Trust to do so shall not exonerate, release or
discharge a Guarantor from its absolute unconditional obligations under this
Debt Guarantee. Each Guarantor hereby binds and obligates itself, and its
permitted successors and assignees, for performance of the Guaranteed
Obligations according to the terms hereof, whether or not the Guaranteed
Obligations or any portion thereof are valid now or hereafter enforceable
against the Borrower or shall have been incurred in compliance with any of the
conditions applicable thereto, subject, however, in all respects to the
Guarantee Limit and the taking of certain prior actions and the other
limitations set forth in paragraph 2.

 

b)           Each Guarantor expressly waives any right of subrogation or any
other right (pursuant to any law, rule, arrangement, or relationship) to compel
any other person (including, but not limited to, the Borrower, the Company, any
subsidiary of the Company or the Borrower, or any other member or affiliate of
the Company or the Borrower) to reimburse or indemnify such Guarantor for all or
any portion of amounts paid by such Guarantor pursuant to this Debt Guarantee to
the extent such amounts do not exceed the amounts required to be paid by such
Guarantor pursuant to paragraph 2 hereof (taking into account the limitations
set forth therein).

 

c)            Except as expressly set forth in paragraph 2 above, if and only to
the extent that the Borrower has made similar waivers under the Note or the Deed
of Trust or any other document further evidencing or securing the Note and the
loan made pursuant thereto, each Guarantor expressly waives: (i) the defense of
the statute of limitations in any action hereunder or for the collection or
performance of the Note or the Deed of Trust; (ii) any defense that may arise by
reason of: the incapacity, or lack of authority of the Borrower, the revocation
or repudiation hereof by such Guarantor, the revocation or repudiation of the
Note or the Deed of Trust by the Borrower, the failure of the Lender to file or
enforce a claim against the estate (either in administration, bankruptcy or any
other proceeding) of the Borrower; the unenforceability in whole or in part of
the Note, the Deed of Trust or any other document or instrument related thereto;
the Lender’s election, in any proceeding by or against the Borrower under the
federal Bankruptcy Code, of the application of Section 1111(b)(2) of the federal
Bankruptcy Code; or any borrowing or grant of a security interest under
Section 364 of the federal Bankruptcy Code; (iii) presentment, demand for
payment, protest, notice of discharge, notice of acceptance of this Debt
Guarantee or occurrence of, or any default in connection with, the Note or the
Deed of Trust, and indulgences and notices of any other kind whatsoever,
including, without limitation, notice of the disposition of any collateral for
the Note; (iv) any defense based upon an election of remedies (including, if
available, an election to proceed by non-judicial foreclosure) or other action
or omission by the Lender or any other person or entity which destroys or
otherwise impairs any indemnification, contribution or subrogation rights of
such Guarantor or the right of such Guarantor, if any, to proceed against the
Borrower for reimbursement, or any combination thereof; (v) subject to paragraph
5 below, any defense based upon any taking, modification or release of any
collateral or guarantees for the Note, or any failure to create or perfect any
security interest in, or the taking of or failure to take any other action with
respect to any collateral securing payment or performance of the Note; (vi) any
rights or defenses based upon any right to offset or claimed offset by such
Guarantor against any indebtedness or obligation now or hereafter owed to such
Guarantor by the Borrower; or (vii) any rights or defenses based upon any rights
or defenses of the Borrower to the Note or the Deed of Trust (including, without
limitation, the failure or value of consideration, any statute of limitations,
accord and satisfaction, and the insolvency of the Borrower); it being intended,
except as expressly set forth in paragraph 2 above, that such Guarantor shall
remain liable hereunder, to the extent set forth herein, notwithstanding any
act, omission or thing which might otherwise operate as a legal or equitable
discharge of any of such Guarantor or of the Borrower.

 





4

--------------------------------------------------------------------------------

 



6)           Amendment of Note and Deed of Trust. Without in any manner limiting
the generality of the foregoing, the Lender or any subsequent holder of the Note
or beneficiary of the Deed of Trust may, from time to time, without notice to or
consent of the Guarantors, agree to any amendment, waiver, modification or
alteration of the Note or the Deed of Trust relating to the Borrower and its
rights and obligations thereunder (including, without limitation, renewal,
waiver or variation of the maturity of the indebtedness evidenced by the Note,
increase or reduction of the rate of interest payable under the Note, release,
substitution or addition of any Guarantor or endorser and acceptance or release
of any security for the Note), it being understood and agreed by the Lender,
however, that the Guarantor’s obligations hereunder are subject, in all events,
to the limitations set forth in paragraph 2; provided that:

 

a)         in the event that the Lender consents to the release of any
Collateral securing the Note pursuant to the Deed of Trust, the Guaranteed
Amount shall be reduced in proportion to the Fair Market Value of such
Collateral on the date of such release divided by the Fair Market Value of all
Collateral securing such Note immediately prior to such release (with such Fair
Market Value in each case determined as set forth in Section 2(d)); and

 

b)         upon any material change to the Note or the Deed of Trust, including,
without limitation, the maturity date or the interest rate of the Note, or upon
any release or substitution of any Collateral securing the Note, within thirty
(30) days of any Guarantor’s receipt of actual notice of such event, subject to
the following sentence, such Guarantor may elect to terminate such Guarantor’s
obligations under this Debt Guarantee by written notice to the Lender. Such
termination shall take effect on the 31st day following such actual notice,
provided that no default under the Guaranteed Obligation has occurred and is
then continuing.

 

7)           Termination of Debt Guarantee. Subject to paragraph 6, this Debt
Guarantee is irrevocable as to any and all of the Guaranteed Obligations.

 

8)           Independent Obligations. Except as expressly set forth in paragraph
2, the obligations of each Guarantor hereunder are independent of the
obligations of the Borrower, and a separate action or actions may be brought by
a Lender against the Guarantors, whether or not actions are brought against the
Borrower. Each Guarantor expressly waives any and all rights of subrogation,
reimbursement, indemnity, exoneration, contribution or any other claim which
such Guarantor may now or hereafter have against the Borrower, or any other
person directly or contingently liable for the payment or performance of the
Note and the Deed of Trust arising from the existence or performance of this
Debt Guarantee (including, but not limited to, the Company, any member of the
Company) (except and only to the extent that a Guarantor makes a payment to the
Lender in excess of the amount required to be paid under paragraph 2 and the
limitations set forth therein).

 

9)           Net Worth Representation and Information. The Guarantor hereby
represents and warrants that it has sufficient net worth (excluding the value of
its equity interests in the Company) to satisfy the Aggregate Guarantee
Liability as of the date hereof and hereby agrees to maintain a sufficient net
worth to satisfy the Aggregate Guarantee Liability as of any relevant date of
determination until the obligations of Borrower for principal and interest now
or hereafter existing under the Guaranteed Obligations shall have been paid.
While this Debt Guarantee remains effective, the Guarantor shall provide
information reasonably requested from time to time by the Company or the Lender
with respect to Guarantor’s net worth, but not more frequently than on a
[quarterly] basis.

 

10)         Notification of Lender. The Company shall cause a copy of this Debt
Guarantee, including all Exhibits hereto, and any amendments or supplements, to
be promptly delivered to the Lender in accordance with the Tax Protection
Agreement.

 

11)         Understanding With Respect to Waivers. Each Guarantor warrants and
represents that each of the waivers set forth above are made with full knowledge
of their significance and consequences, and that under the circumstances, the
waivers are reasonable and not contrary to public policy or law. If any of said
waivers are determined to be contrary to any applicable law or public policy,
such waiver shall be effective only to the maximum extent permitted by law.

 

12)         No Assignment. No Guarantor shall be entitled to assign his or her
rights or obligations under this Debt Guarantee to any other person without the
written consent of the Lender.

 

13)         Entire Agreement. The parties agree that this Debt Guarantee
contains the entire understanding and agreement between them with respect to the
subject matter hereof and cannot be amended, modified or superseded, except by
an agreement in writing signed by the parties.

 

14)         Notices. Any notice given pursuant to this Debt Guarantee shall be
in writing and shall be deemed given when delivered personally, or sent by
registered or certified mail, postage prepaid, as follows:

 





5

--------------------------------------------------------------------------------

 



If to the Company:

 

SPT Dolphin Intermediate LLC

c/o Starwood Property Trust, Inc.

591 West Putnam Avenue

Greenwich, Connecticut 06830

Attention: [Andrew Sossen, Esq.

Tel. No.: (203) 422-8191

Facsimile No.: (203) 422-8192

E-mail:  asossen@starwood.com ]

 

With a copy to:

 

[ ]

 

or to such other address with respect to which notice is subsequently provided
in the manner set forth above; and

 

If to a Guarantor, to the address set forth on Exhibit A hereto, or to such
other address with respect to which notice is subsequently provided in the
manner set forth above.

 

15)         Applicable Law.  This Debt Guarantee shall be governed by,
interpreted under and construed in accordance with the laws of the State of
Delaware without reference to its choice of law provisions.

 

16)         Consent to Jurisdiction; Enforceability.

 

a)           This Debt Guarantee and the duties and obligations of the parties
hereto shall be enforceable against each Guarantor in the courts of the State of
Delaware and in the federal courts located in such state. For such purpose, each
Guarantor hereby irrevocably submits to the nonexclusive jurisdiction of such
courts and agrees that all claims in respect of this Debt Guarantee may be heard
and determined in any of such courts.

 

b)           Each Guarantor hereby irrevocably agrees that a final judgment of
any of the courts specified above in any action or proceeding relating to this
Debt Guarantee shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

17)         Condition of Borrower.   Each Guarantor is fully aware of the
financial condition of the Borrower and is executing and delivering this Debt
Guarantee based solely upon its own independent investigation of all matters
pertinent hereto and is not relying in any manner upon any representation or
statement of the Lender or the Borrower. Each Guarantor represents and warrants
that it is in a position to obtain, and hereby assumes full responsibility for
obtaining, any additional information concerning the Borrower’s financial
conditions and any other matter pertinent hereto as it may desire, and it is not
relying upon or expecting the Lender to furnish to it any information now or
hereafter in the Lender’s possession concerning the same. By executing this Debt
Guarantee, each Guarantor knowingly accepts the full range of risks encompassed
within a contract of this type, which risks it acknowledges.

 

18)         Expenses. Each Guarantor agrees that, promptly after receiving
Lender’s notice therefor, such Guarantor shall reimburse Lender, subject to the
limitation set forth in subparagraph 2(e) and to the extent that such
reimbursement is not made by Borrower, for all reasonable expenses (including,
without limitation, reasonable attorneys fees and disbursements) incurred by
Lender in connection with the collection of the Guaranteed Obligations or any
portion thereof or with the enforcement of this Debt Guarantee.

 





6

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned Guarantors set forth on Exhibit A hereto
have executed this Debt Guarantee as of the date first set forth above.

 

 

 

 

 

GUARANTORS SET FORTH ON EXHIBIT A HERETO:

 

 

 

By:

 

 

 

 

 

By:

 

 

 

 

 

By:

 

 

 

 

 

By:

 

 

 

 

 

By:

 

 

 

 



7

--------------------------------------------------------------------------------

 



EXHIBIT A

 

[    ]

 

Exhibit A to Annex E (Form of Debt Guarantee)

 

 



1

--------------------------------------------------------------------------------

 



EXHIBIT B

 

[   ]

 

Exhibit B to Annex E (Form of Debt Guarantee)

 

 

 



1

--------------------------------------------------------------------------------

 



EXHIBIT C

 

[   ]

 

Exhibit C to Annex E (Form of Debt Guarantee)

 

 

 



1

--------------------------------------------------------------------------------

 



EXHIBIT D

 

[   ]

 

Exhibit D to Annex E (Form of Debt Guarantee)

 

1

--------------------------------------------------------------------------------